 



Exhibit 10.16
EXECUTION COPY
OPTION ONE ADVANCE TRUST 2007-ADV2
as Issuer
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Indenture Trustee
 
AMENDED AND RESTATED INDENTURE
Dated as of January 18, 2008
 
Option One Advance Trust 2007-ADV2
Advance Receivables Backed Notes, Series 2007-ADV2

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
PRELIMINARY STATEMENT
GRANTING CLAUSE
GENERAL COVENANT

                      Page    
 
        ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
   
 
        Section 1.01.  
Definitions
    3   Section 1.02.  
Rules of Construction
    21      
 
        ARTICLE II
THE NOTES
   
 
        Section 2.01.  
Forms; Denominations
    22   Section 2.02.  
Execution, Authentication, Delivery and Dating
    22   Section 2.03.  
Acknowledgment of Receipt of the Receivables
    23   Section 2.04.  
The Notes Generally
    23   Section 2.05.  
Registration of Transfer and Exchange of Notes
    24   Section 2.06.  
Mutilated, Destroyed, Lost or Stolen Notes
    26   Section 2.07.  
Noteholder Lists
    27   Section 2.08.  
Persons Deemed Owners
    27   Section 2.09.  
Accounts
    27   Section 2.10.  
Payments on the Notes
    29   Section 2.11.  
Final Payment Notice
    32   Section 2.12.  
Compliance with Withholding Requirements
    32   Section 2.13.  
Cancellation
    32   Section 2.14.  
Additional Note Balance
    33   Section 2.15.  
Reserve Account
    33   Section 2.16.  
Redemption
    33   Section 2.17.  
Securities Accounts
    34   Section 2.18.  
Tax Treatment of the Notes
    37   Section 2.19.  
Purchase Option
    37      
 
        ARTICLE III
SATISFACTION AND DISCHARGE
   
 
        Section 3.01.  
Satisfaction and Discharge of Indenture
    37   Section 3.02.  
Application of Trust Money
    38  

i



--------------------------------------------------------------------------------



 



                      Page    
 
        ARTICLE IV
EVENTS OF DEFAULT; REMEDIES
   
 
        Section 4.01.  
Events of Default
    38   Section 4.02.  
Acceleration of Maturity; Rescission and Annulment
    41   Section 4.03.  
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee
    42   Section 4.04.  
Remedies
    44   Section 4.05.  
Application of Money Collected
    45   Section 4.06.  
Limitation on Suits
    45   Section 4.07.  
Unconditional Right of Noteholders to Receive Principal and Interest
    45   Section 4.08.  
Restoration of Rights and Remedies
    46   Section 4.09.  
Rights and Remedies Cumulative
    46   Section 4.10.  
Delay or Omission Not Waiver
    46   Section 4.11.  
Control by Noteholders
    46   Section 4.12.  
Waiver of Past Defaults
    47   Section 4.13.  
Undertaking for Costs
    47   Section 4.14.  
Waiver of Stay or Extension Laws
    48   Section 4.15.  
Sale of Trust Estate
    48   Section 4.16.  
Action on Notes
    49      
 
        ARTICLE V
THE INDENTURE TRUSTEE
   
 
        Section 5.01.  
Certain Duties and Responsibilities
    50   Section 5.02.  
Notice of Defaults
    53   Section 5.03.  
Certain Rights of Indenture Trustee
    53   Section 5.04.  
Compensation and Reimbursement
    54   Section 5.05.  
Corporate Indenture Trustee Required; Eligibility
    56   Section 5.06.  
Authorization of Indenture Trustee
    56   Section 5.07.  
Merger, Conversion, Consolidation or Succession to Business
    56   Section 5.08.  
Resignation and Removal; Appointment of Successor
    57   Section 5.09.  
Acceptance of Appointment by Successor
    58   Section 5.10.  
Unclaimed Funds
    58   Section 5.11.  
Illegal Acts
    59   Section 5.12.  
Communications by the Indenture Trustee
    59   Section 5.13.  
Separate Indenture Trustees and Co-Trustees
    59  

ii



--------------------------------------------------------------------------------



 



                      Page    
 
        ARTICLE VI
REPORTS TO NOTEHOLDERS
   
 
        Section 6.01.  
Reports to Noteholders and Others
    61   Section 6.02.  
Servicer Reports
    61   Section 6.03.  
Access to Certain Information
    62      
 
        ARTICLE VII
FUNDING ACCOUNT; PURCHASE OF ADDITIONAL RECEIVABLES    
 
        Section 7.01.  
Funding Account
    63   Section 7.02.  
Purchase of Additional Receivables
    63      
 
        ARTICLE VIII
SUPPLEMENTAL INDENTURES; AMENDMENTS
   
 
        Section 8.01.  
Supplemental Indentures or Amendments Without Consent of Noteholders
    65   Section 8.02.  
Supplemental Indentures With Consent of Noteholders
    66   Section 8.03.  
Delivery of Supplements and Amendments
    67   Section 8.04.  
Execution of Supplemental Indentures, etc
    67      
 
        ARTICLE IX
COVENANTS; WARRANTIES
   
 
        Section 9.01.  
Maintenance of Office or Agency
    68   Section 9.02.  
Existence
    68   Section 9.03.  
Payment of Taxes and Other Claims
    68   Section 9.04.  
Validity of the Notes; Title to the Trust Estate; Lien
    68   Section 9.05.  
Protection of Trust Estate
    69   Section 9.06.  
Nonconsolidation
    69   Section 9.07.  
Negative Covenants
    70   Section 9.08.  
Statement as to Compliance
    71   Section 9.09.  
Issuer may Consolidate, Etc., only on Certain Terms
    71   Section 9.10.  
Purchase of Notes
    73   Section 9.11.  
Indemnification
    73      
 
        ARTICLE X
AGENT
   
 
        Section 10.01.  
Appointment
    74   Section 10.02.  
Nature of Duties
    75   Section 10.03.  
Rights, Exculpation, Etc
    75   Section 10.04.  
Reliance
    76   Section 10.05.  
Indemnification
    76  

iii



--------------------------------------------------------------------------------



 



                      Page Section 10.06.  
Agent Individually
    77   Section 10.07.  
Successor Agent
    77   Section 10.08.  
Collateral Matters
    78      
 
        ARTICLE XI
MISCELLANEOUS
   
 
        Section 11.01.  
Execution Counterparts
    78   Section 11.02.  
Compliance Certificates and Opinions, etc
    79   Section 11.03.  
Form of Documents Delivered to Indenture Trustee
    79   Section 11.04.  
Acts of Noteholders
    80   Section 11.05.  
Computation of Percentage of Noteholders
    81   Section 11.06.  
Notice to the Indenture Trustee, the Issuer and Certain Other Persons
    81   Section 11.07.  
Notices to Noteholders; Notification Requirements and Waiver
    81   Section 11.08.  
Successors and Assigns
    81   Section 11.09.  
Separability Clause
    82   Section 11.10.  
Governing Law
    82   Section 11.11.  
Effect of Headings and Table of Contents
    82   Section 11.12.  
Benefits of Indenture
    82   Section 11.13.  
Non-Recourse Obligation
    82   Section 11.14.  
Inspection
    83   Section 11.15.  
Method of Payment
    83   Section 11.16.  
No Recourse
    83   Section 11.17.  
Noteholder Consent
    84  

Exhibits

      Schedule I  
Schedule of Loan-Level Securitization Trusts
Schedule II  
Schedule of Pool-Level Securitization Trusts
Exhibit A  
Form of Note
Exhibit B  
Form of Transferee Certificate for Transfers of Notes to Qualified Institutional
Buyers
Exhibit C  
Form of Monthly Servicer Report
Exhibit D  
Form of Payment Date Report
Exhibit E  
Form of Funding Date Report
Exhibit F  
Form of Trustee Report
Schedule A-1  
Schedule of Initial Receivables
Schedule A-2  
Schedule of Additional Receivables

iv



--------------------------------------------------------------------------------



 



EXECUTION COPY
     AMENDED AND RESTATED INDENTURE, dated as of January 18, 2008, between
OPTION ONE ADVANCE TRUST 2007-ADV2, a Delaware statutory trust, as issuer (the
“Issuer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, not in its individual capacity, but solely as Indenture Trustee
(the “Indenture Trustee”) under this Indenture.
PRELIMINARY STATEMENT
     WHEREAS, the Issuer and the Indenture Trustee entered into an Indenture,
dated as of October 1, 2007, as amended by the Amendment No. 1, dated as of
October 24, 2007, the Amendment No. 2, dated as of November 16, 2007, the
Amendment No. 3, dated as of December 20, 2007 and the Amendment No. 4, dated as
of December 24, 2007 (together, the “Original Indenture”);
     WHEREAS, Section 8.02 of the Original Indenture provides that it may be
amended by the Issuer and the Indenture Trustee with the consent of the holders
of not less than 66 2/3% of the aggregate Note Principal Balance of the
Outstanding Notes, for among other reasons, to add, change in any manner or
eliminate any provisions thereto;
     WHEREAS, the Issuer, the Indenture Trustee, and Greenwich Capital Financial
Products, Inc., as the holder of not less than 66 2/3% of the aggregate Note
Principal Balance of the Outstanding Notes, hereby consent to the amendments to
the Original Indenture set forth herein;
     WHEREAS, the Indenture Trustee, at the direction of the Agent, acting on
behalf of the Noteholders, and the Issuer hereby waive the provisions of
Sections 8.02 and 8.04 of the Original Indenture requiring the delivery of Tax
Opinions and Opinions of Counsel with respect to the amendments to the Original
Indenture contained herein;
     The Issuer has duly authorized the execution and delivery of this Indenture
to provide for the issuance of its Option One Advance Receivables Backed Notes,
Series 2007-ADV2 (the “Notes”).
     All things necessary to make the Notes, when the Notes are executed by the
Issuer and authenticated and delivered by the Indenture Trustee hereunder and
duly issued by the Issuer, the valid and legally binding obligations of the
Issuer enforceable in accordance with their terms, and to make this Indenture a
valid and legally binding agreement of the Issuer enforceable in accordance with
its terms, have been done.
GRANTING CLAUSE
     The Issuer hereby Grants to the Indenture Trustee effective as of the
Initial Funding Date, as Indenture Trustee for the benefit of the Secured
Parties, all of the Issuer’s right, title and interest in and to (i) the Initial
Receivables and any Additional Receivables and all monies due thereon or paid
thereunder or in respect thereof (including, without limitation, any Repurchase
Prices and proceeds of any sales) on and after the Initial Funding Date;
(ii) all rights of the Issuer as Purchaser under the Receivables Purchase
Agreement, including, without limitation, to enforce the obligations of the
Seller thereunder with respect to the Aggregate Receivables; (iii) the
Reimbursement Account, the Note Payment Account and the Reserve Account, and all

 



--------------------------------------------------------------------------------



 



monies, “securities,” “instruments,” “accounts,” “general intangibles,” “chattel
paper,” “financial assets,” “investment property” (the terms in quotations are
defined in the UCC) and other property on deposit or credited to the
Reimbursement Account, the Note Payment Account and the Reserve Account from
time to time (whether or not such property constitutes or is derived from
payments, collections or recoveries received, made or realized in respect of the
Aggregate Receivables or otherwise); (iv) all right, title and interest of the
Issuer as assignee of the Seller to the contractual rights to payment on the
Aggregate Receivables under each Pooling and Servicing Agreement and all related
documents, instruments and agreements pursuant to which the Seller acquired, or
acquired an interest in, any of the Aggregate Receivables; (v) true and correct
copies of all books, records and documents relating to the Aggregate Receivables
in any medium, including without limitation paper, tapes, disks and other
electronic media; (vi) all other monies, securities, reserves and other property
now or at any time in the possession of the Indenture Trustee or its bailee,
agent or custodian and relating to any of the foregoing, including without
limitation, any of the Issuer’s funds on deposit in the Funding Account from
time to time; and (vii) all proceeds of the foregoing of every kind and nature
whatsoever, including, without limitation, all proceeds of the conversion
thereof, voluntary or involuntary, into cash or other liquid property, all cash
proceeds, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, rights to payment of any and every kind and other
forms of obligations and receivables, instruments and other property that at any
time constitute all or part of or are included in the proceeds of the foregoing
((i) through (vii), collectively, the “Trust Estate”).
     The foregoing Grant is made in trust to secure the payment of principal of
and interest on, and any other amounts owing in respect of, the Notes, and to
secure compliance with the provisions of this Indenture, all as provided in this
Indenture.
     The Indenture Trustee acknowledges such Grant, accepts the trusts hereunder
in accordance with the provisions hereof, and agrees to perform the duties
herein to the best of its ability such that the interests of the Secured Parties
may be adequately and effectively protected.
GENERAL COVENANT
     AND IT IS HEREBY COVENANTED AND DECLARED that the Notes are to be
authenticated and delivered by the Indenture Trustee, that the Trust Estate is
to be held by or on behalf of the Indenture Trustee and that monies in the Trust
Estate are to be applied by the Indenture Trustee for the benefit of the Secured
Parties, subject to the further covenants, conditions and trusts hereinafter set
forth, and the Issuer does hereby represent and warrant, and covenant and agree,
to and with the Indenture Trustee, for the equal and proportionate benefit and
security of each Secured Party, as follows:

2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND OTHER PROVISIONS
OF GENERAL APPLICATION
     Section 1.01. Definitions
     Whenever used in this Indenture, including in the Preliminary Statement,
the Granting Clause and the General Covenant hereinabove set forth, the
following words and phrases, unless the context otherwise requires, shall have
the meanings specified in this Section 1.01 or, if not specified in this
Section 1.01, then in the applicable Pooling and Servicing Agreement.
     “1933 Act”: The Securities Act of 1933, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.
     “1934 Act”: The Securities Exchange Act of 1934, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.
     “1939 Act”: The Trust Indenture Act of 1939, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.
     “1940 Act”: The Investment Company Act of 1940, as amended, and the rules,
regulations and published interpretations of the Securities and Exchange
Commission promulgated thereunder from time to time.
     “Accounts”: The Reimbursement Account, the Note Payment Account, the
Reserve Account and the Funding Account.
     “Act”: As defined in Section 11.04 hereof.
     “Accrual Period”: With respect to the Notes and any Payment Date, the
period commencing on and including the Payment Date preceding such Payment Date
(or, in the case of the initial Accrual Period, the Initial Funding Date) and
ending on and including the day preceding such Payment Date.
     “Additional Note Balance”: With respect to each Funding Date after the
Initial Funding Date, the amount of additional principal of the Notes advanced
by the Note Purchasers on such Funding Date in accordance with the Note Purchase
Agreement.
     “Additional Receivables”: With respect to each Funding Date after the
Initial Funding Date, the Receivables sold and contributed by the Seller to the
Issuer on such Funding Date and Granted by the Issuer to the Indenture Trustee
to comprise part of the Trust Estate.

3



--------------------------------------------------------------------------------



 



     “Administration Agreement”: The Administration Agreement, dated as of
October 1, 2007, between the Issuer and Option One as administrator, as amended
or restated from time to time.
     “Administrator”: Option One, and its successors and assigns in such
capacity.
     “Advance”: Any “Advance”, “P&I Advance”, “Monthly Advance” or “Delinquency
Advance” (or term of substantially similar import howsoever denominated) under
and as defined in the relevant Pooling and Servicing Agreements.
     “Advance Category”: With respect to any Receivable, the applicable category
set forth on the Schedule of Initial Receivables or the Schedule of Additional
Receivables, as applicable.
     “Advance Reimbursement Amounts”: Amounts paid to or retained by the
Servicer in its capacity as agent for the Securitization Trust, including
amounts withdrawn from the related Collection Account, as reimbursement of any
Advance or Servicing Advance pursuant to the applicable Pooling and Servicing
Agreement.
     “Affiliate”: With respect to any specified Person, for purposes of this
Indenture only, any other Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person specified. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
     “Agent”: Greenwich Capital Financial Products, Inc. as agent under the
Transaction Documents, any of its Affiliates, and their successors and assigns
in such capacity.
     “Aggregate Collateral Value”: With respect to the Collateral as of any
date, the sum of the Collateral Value on such date and the Excess Amount on
deposit in the Accounts (including the par amount of all Permitted Investments
in such Account).
     “Aggregate Receivables”: All Initial Receivables and all Additional
Receivables.
     “Authenticating Agent”: As defined in Section 2.02(b).
     “Authorized Officer”: With respect to the Owner Trustee, any officer of the
Owner Trustee who is authorized to act for the Owner Trustee in matters relating
to the Issuer and who is identified on the list of authorized officers delivered
by the Owner Trustee to the Indenture Trustee on the Closing Date (as such list
may be modified or supplemented from time to time thereafter) and with respect
to the Issuer, any Authorized Officer of the Owner Trustee or of the
Administrator.
     “Available Funds”: With respect to any Payment Date, the sum, without
duplication, of (i) Advance Reimbursement Amounts collected by the Servicer as
of the close of business on the last day of the Collection Period then most
recently concluded (including amounts earned on

4



--------------------------------------------------------------------------------



 



Permitted Investments, which are paid into the Note Payment Account), (ii) all
funds to be deposited to the Note Payment Account from the Reserve Account or
the Funding Account on or before such Payment Date, and (iii) any funds received
by the Indenture Trustee in connection with the repurchase of a Receivable
pursuant to Section 6.02 of the Receivables Purchase Agreement.
     “Bill of Sale”: With respect to any Funding Date, a bill of sale,
substantially in the form found in Exhibit C to the Receivables Purchase
Agreement, delivered by Option One and the Depositor to the Issuer, the Agent
and the Indenture Trustee pursuant to the Receivables Purchase Agreement.
     “Business Day”: Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Irvine, California, Charlotte, North
Carolina, Minneapolis, Minnesota or in any other city in which the Corporate
Trust Office of the Indenture Trustee is located.
     “Cash”: Coin or currency of the United States or immediately available
federal funds, including such funds delivered by wire transfer.
     “Cash Purchase Price”: As defined in Section 1.01 of the Receivables
Purchase Agreement.
     “Certificateholder”: As defined in the Trust Agreement.
     “Change of Control”: The acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of outstanding shares of voting stock of Option One at any time if after
giving effect to such acquisition (i) such Person or Persons owns twenty percent
(20%) or more of such outstanding voting stock or (ii) H&R Block, Inc. does not
own more than fifty percent (50%) of such outstanding shares of voting stock.
     “Class Exemption”: A class exemption granted by the DOL, which provides
relief from some or all of the prohibited transaction provisions of ERISA and
the related excise tax provisions of the Code.
     “Closing Date”: October 1, 2007.
     “Code”: The Internal Revenue Code of 1986 and regulations promulgated
thereunder, including proposed regulations to the extent that, by reason of
their proposed effective date, could, as of the date of any determination or
opinion as to the tax consequences of any action or proposed action or
transaction, be applied to the Notes.
     “Collateral”: Individually and collectively, the assets constituting the
Trust Estate from time to time.
     “Collateral Coverage Requirement”: With respect to any date, the
requirement that the Aggregate Collateral Value of the Collateral shall be
greater than or equal to the Note Principal

5



--------------------------------------------------------------------------------



 



Balance as of such date (after giving effect to any purchase of Additional Note
Balance or Additional Receivables on such date).
     “Collateral Value”: With respect to the Collateral as of any date, the sum
of (a) the product of (i) the outstanding Receivable Balances of the Eligible
Receivables relating to Pool-Level Advances and (ii) the applicable Discount
Factor, (b) the product of (i) the outstanding Receivable Balances of the
Eligible Receivables relating to Loan-Level Advances and (ii) the applicable
Discount Factor and (c) the product of (i) the outstanding Receivables Balances
of the Eligible Receivables relating to Servicing Advances and (ii) the
applicable Discount Factor. For purposes of determining Collateral Value, a
Receivable shall be deemed unreimbursed until the cash reimbursement thereof is
deposited into the Reimbursement Account.
     “Collection Account”: As defined in the Pooling and Servicing Agreements.
     “Collection Period”: With respect to any Payment Date, the calendar month
immediately preceding the month of such Payment Date.
     “Commitment”: As defined in the Note Purchase Agreement.
     “Commitment Interest”: As defined in the Note Purchase Agreement.
     “Committed Purchaser”: As defined in the Note Purchase Agreement.
     “Control Person”: With respect to any Person, any other Person that
constitutes a “controlling person” within the meaning of Section 15 of the 1933
Act.
     “Conversion Event”: As such term (or term of substantially similar import)
is defined in the Pooling and Servicing Agreements.
     “Corporate Trust Office”: The principal corporate trust offices of the
Indenture Trustee at which at any particular time its corporate trust business
with respect to the Issuer shall be administered, which offices at the Closing
Date are located at (i) for Note transfer purposes, Wells Fargo Center, Sixth
and Marquette Avenue, Minneapolis, Minnesota 55479-0113, Attention: Corporate
Trust Services — Option One Advance Trust 2007-ADV2 and (ii) for all other
purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045-1951, Attention:
Corporate Trust Services - Option One Advance Trust 2007-ADV2.
     “Current-Paying Mortgage Loan”: As of any date of determination, a Mortgage
Loan with respect to which no payment is more than 30 days delinquent.
     “Daily Interest Amount”: With respect to each day and the related Accrual
Period, an amount equal to (x) the Floating Rate or, during the continuance of
an Event of Default, the Default Rate times (y) the Note Principal Balance as of
the preceding Business Day after giving effect to all changes to the Note
Principal Balance on or prior to such preceding Business Day times (z) a
fraction, the numerator of which is one and the denominator of which is 360.
     “Default Rate”: As defined in the Pricing Side Letter.

6



--------------------------------------------------------------------------------



 



     “Delinquency Ratio”: With respect to any Securitization Trust and any date,
a ratio, expressed as a percentage, the numerator of which is the unpaid
Principal Balance of Mortgage Loans 30 days or more Delinquent, and the
denominator of which is the unpaid Principal Balance of all Mortgage Loans.
     “Delinquent”: A Mortgage Loan is “Delinquent” if any Monthly Payment due
thereon is not made by the close of business on the day such Monthly Payment is
required to be paid. A Mortgage Loan is “30 days Delinquent” if any Monthly
Payment due thereon has not been received by the close of business on the
corresponding day of the month immediately succeeding the month in which such
Monthly Payment was required to be paid or, if there is no such corresponding
day (e.g., as when a 30-day month follows a 31-day month in which a payment was
required to be paid on the 31st day of such month), then on the last day of such
immediately succeeding month.
     “Depositor”: Option One Advance Corporation.
     “Discount Factor”: As defined in the Pricing Side Letter.
     “DOL”: The United States Department of Labor.
     “DOL Regulations”: The regulations promulgated by the DOL at 29 C.F.R. §
2510.3-101.
     “Eligible Account”: Any of (i) an account maintained with a federal or
state chartered depository institution or trust company, the long-term deposit
or long-term unsecured debt obligations of which (or of such institution’s
parent holding company) are rated “A” or better by Fitch, A2 or better by
Moody’s and “AA-“or better by S&P if the deposits are to be held in the account
for more than 30 days, or the short-term deposit or short-term unsecured debt
obligations of which (or of such institution’s parent holding company) are rated
“F1” or better by Fitch, “P-1” or better by Moody’s and “A-1+” or better by S&P
if the deposits are to be held in the account for 30 days or less, in any event
at any time funds are on deposit therein, or (ii) a segregated trust account
maintained with a federal or state chartered depository institution or trust
company acting in its fiduciary capacity, which, in the case of a state
chartered depository institution or trust company is subject to regulations
regarding fiduciary funds on deposit therein substantially similar to 12 CFR §
9.10(b), and which, in either case, has a combined capital and surplus of at
least $50,000,000 and is subject to supervision or examination by federal or
state authority, or (iii) any other account that is acceptable to the Majority
Noteholders. Eligible Accounts may bear interest.
     “Eligible Receivable”: A Receivable that satisfies the applicable
representations and warranties set forth in the Receivables Purchase Agreement.
     “Entitlement Order”: As defined in Section 8-102(a)(8) of the UCC.
     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.
     “Event of Default”: As defined in Section 4.01 hereof.

7



--------------------------------------------------------------------------------



 



     “Excess Amount”: As of any date, the lesser of (i) for each Receivable, the
sum of the product of (A) each Advance Reimbursement Amount on deposit in the
Reimbursement Account as of the close of business on the prior day and (B) the
applicable Discount Factor and (ii) all amounts on deposit in the Reimbursement
Account as of the close of business on the prior day minus the Expense Reserve
as of such date.
     “Expense Reserve”: As of any date, the amount required to make all of the
payments specified in Section 2.10(c)(i) through (vii) on the immediately
succeeding Payment Date to the extent known on such date.
     “Facility Fee”: As defined in the Fee Side Letter.
     “FDIC”: Federal Deposit Insurance Corporation or any successor.
     “Fee Side Letter”: The Second Amended and Restated Fee Side Letter, dated
January 17, 2008 entered into by the Issuer and the Indenture Trustee and
consented to by the 66 2/3% Noteholder, as amended or restated from time to
time.
     “Final Payment Date”: The Payment Date on which the final payment on the
Issuer Obligations is made hereunder by reason of all principal, interest and
other amounts due and payable on such Issuer Obligations having been paid or the
Collateral having been exhausted.
     “Financial Asset”: As defined in Section 8-102(a)(9) of the UCC.
     “Fitch”: Fitch, Inc., a nationally recognized statistical rating
organization under the federal securities laws.
     “Floating Rate”: As defined in the Pricing Side Letter.
     “Funding Account”: The segregated account, or accounts, each of which shall
be an Eligible Account, established and maintained pursuant to Section 2.09 and
entitled “Wells Fargo Bank, National Association, as Indenture Trustee in trust
for the Noteholders of the Option One Trust 2007-ADV2 Advance Receivables Backed
Notes, Series 2007-ADV2, Funding Account.” The Funding Account may be a
sub-account of the Reimbursement Account.
     “Funding Conditions”: As defined in Section 7.02.
     “Funding Date”: During the Funding Period, (i) the Initial Funding Date,
(ii) the first Business Day of each week, (iii) the 24th day of any calendar
month, or if such day is not a Business Day, the Business Day immediately
following such 24th day, (iv) each Payment Date, and (v) any other date agreed
to by the Agent acting with the consent of the Majority Noteholders, the Issuer
and the Indenture Trustee.
     “Funding Date Report”: As defined in Section 6.02(c).
     “Funding Interruption Event”: Any condition or event that with notice or
the passage of time, or both, would constitute an Event of Default.

8



--------------------------------------------------------------------------------



 



     “Funding Notice”: As defined in Section 2.01(c) of the Receivables Purchase
Agreement.
     “Funding Period”: The period beginning on the Initial Funding Date and
ending upon the earlier to occur of (i) the Scheduled Termination Date and
(ii) the occurrence of a Funding Termination Event.
     “Funding Termination Event”: Immediately upon the sending of notice
indicating which of the following events or conditions have occurred by the
Agent or any Committed Purchaser having a Commitment Interest greater than or
equal to 30% (acting in good faith) to the Indenture Trustee and the Servicer of
the occurrence of any of the following conditions or events:
     (a) the occurrence of any Event of Default under this Indenture;
     (b) voluntary election by Servicer to change reimbursement mechanics of
Advances on any Securitization Trust from Pool-Level Advances to Loan-Level
Advances or Loan-Level to Pool-Level Advances without consent of the Agent and
the Majority Noteholders;
     (c) Option One utilizes funds on deposit in the related Collection Account
to make a Pool-Level Advance at a time when any previous Pool-Level Advance to
the related Securitization Trust has not been fully reimbursed, unless such
utilization is the result of inadvertence and is corrected within two Business
Days after Option One is notified of, or otherwise becomes aware of, such
occurrences;
     (d) the Rolling Three Month Reimbursement Percentage measured monthly is
less than 22%; provided, however, that the Rolling Three Month Reimbursement
Percentage shall first be measured following the Collection Period ending
November 30, 2008;
     (e) a failure to comply with any of the Servicing Standards, which is not
cured within two (2) Business Days after Option One is notified of, or otherwise
becomes aware of, such occurrence;
     (f) the Verification Agent is terminated or resigns prior to the assumption
of the Verification Agent’s duties by a successor verification agent;
     (g) the Seller sells Receivables to the Depositor and/or the Depositor
sells Receivables to the Issuer that are in breach of any representation or
warranty set forth in the Receivables Purchase Agreement (a) on more than two
occasions in any twelve-month period and (b) involving Receivables with an
aggregate Receivables Balance in excess of $150,000;
     (h) the Seller fails to sell and/or contribute all Additional Receivables
relating to Securitization Trusts on at least a monthly basis during the Funding
Period;
     (i) the sale or transfer by the Servicer or Depositor of Advances or
Servicing Advances of any Securitization Trust to any Person other than the
Depositor or the Issuer other than pursuant to the terms and provision of the
Transaction Documents; or

9



--------------------------------------------------------------------------------



 



     (j) Option One’s servicer quality rating as primary servicer of sub-prime
loans is either withdrawn by any two (2) of S&P, Moody’s or Fitch or by any two
(2) of S&P, Moody’s or Fitch rated below any of the following categories:
“Average” by S&P, “SQ3” by Moody’s or “RPS3” by Fitch.
     (k) Option One, by no later than January 31, 2008, fails to develop
systems, reasonably acceptable to Agent, which monitor and track on a daily
basis and at the loan level Advance Reimbursement Amounts relating to Loan Level
Advances.
     “GAAP”: Such accounting principles as are generally accepted in the United
States.
     “Governmental Authority”: As defined in the Receivables Purchase Agreement.
     “Grant”: To mortgage, pledge, bargain, sell, warrant, alienate, demise,
convey, assign, transfer, create and grant a security interest in and right of
setoff against, deposit, set over and confirm. A Grant of Collateral shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including without limitation the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other monies and
proceeds payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything which the granting party is or may be
entitled to do or receive thereunder or with respect thereto.
     “Guarantor”: As defined in the Pooling and Servicing Agreements.
     “Guaranty and Pledge”: The Guaranty and Pledge, dated as of the October 1,
2007, issued by Option One, as amended or restated from time to time.
     “Highest Note Balance”: An amount equal to the highest Note Principal
Balance of Notes Outstanding as of any date since the Initial Funding Date.
     “Indemnified Parties”: As defined in Section 9.11(b).
     “Indenture”: This instrument as originally executed or as it may be
supplemented or amended from time to time by one or more indentures supplemental
hereto entered into pursuant to the applicable provisions hereof.
     “Indenture Trustee”: Wells Fargo Bank, National Association, a national
banking association, in its capacity as indenture trustee under this Indenture,
or its successor in interest, or any successor indenture trustee appointed as
provided in this Indenture.
     “Indenture Trustee Fee”: The fee payable to the Indenture Trustee on each
Payment Date for services rendered under this Indenture, which shall be equal to
$2,500 per month.
     “Independent”: When used with respect to any specified Person, any such
Person who (i) is in fact independent of the Indenture Trustee, the Issuer, the
Seller and any and all Affiliates

10



--------------------------------------------------------------------------------



 



thereof, (ii) does not have any direct financial interest in or any material
indirect financial interest in any of the Indenture Trustee, the Issuer, the
Seller or any Affiliate thereof, and (iii) is not connected with the Indenture
Trustee, the Issuer, the Seller or any Affiliate thereof as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions; provided, however, that a Person shall not fail to be
Independent of the Indenture Trustee, the Issuer, the Seller or any Affiliate
thereof merely because such Person is the beneficial owner of 1% or less of any
class of securities issued by the Indenture Trustee, the Issuer, the Seller or
any Affiliate thereof, as the case may be. The Indenture Trustee may rely, in
the performance of any duty hereunder, upon the statement of any Person
contained in any certificate or opinion that such Person is Independent
according to this definition.
     “Initial Funding Date”: October 2, 2007.
     “Initial Note Balance”: The Cash Purchase Price of the Initial Receivables
granted on the Initial Funding Date hereunder. The Initial Note Balance will be
determined on the Initial Funding Date.
     “Initial Payment Date”: October 10, 2007.
     “Initial Receivables”: The Receivables sold and contributed by the Seller
to the Depositor and by the Depositor to the Issuer on the Initial Funding Date
pursuant to the Receivables Purchase Agreement and Granted by the Issuer to the
Indenture Trustee to comprise part of the Trust Estate.
     “Initial Reserve Account Deposit”: 2% of the Note Principal Balance.
     “Interest Carryover Shortfall”: With respect to any Payment Date, the
excess of (i) the sum of (a) the Interest Distributable Amount for the Notes for
such Payment Date and (b) without duplication, any unpaid Interest Carryover
Shortfall for any preceding Payment Date plus interest thereon accrued from the
preceding Payment Date to the current Payment Date at the Default Rate over
(ii) the amount of interest, if any, actually paid to Noteholders on such
Payment Date.
     “Interest Distributable Amount”: With respect to any Payment Date and the
related Accrual Period, an amount equal to the sum of the Daily Interest Amounts
for all days in the related Accrual Period.
     “Interest Rate Adjustment Date”: Each Funding Date.
     “Interested Person”: As of any date of determination, Option One or any of
its Affiliates.
     “IRS”: The United States Internal Revenue Service.
     “Issuer”: Option One Advance Trust 2007-ADV2, a Delaware statutory trust,
or its successor in interest.

11



--------------------------------------------------------------------------------



 



     “Issuer Obligations”: means all of Issuer’s obligations to pay all interest
and principal of the Notes and all other obligations and liabilities of Issuer
arising under, or in connection with, the Transaction Documents, whether now
existing or hereafter arising.
     “Issuer Request” or “Issuer Order”: A written request or order signed in
the name of the Issuer by an Authorized Officer of the Issuer.
     “Lien”: means any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, lease, easement, title defect, restriction, levy,
execution, seizure, attachment, charge or other encumbrance or security or
preferential arrangement of any nature, including, without limitation, any
conditional sale or title retention arrangement, any capitalized lease and any
assignment, deposit arrangement or financing lease intended as, or having the
effect of, security.
     “Loan-Level Advance”: Any Advance with respect to the Loan-Level
Securitization Trusts.
     “Loan-Level Securitization Trusts”: The Securitization Trusts listed on
Schedule I hereto.
     “Majority Noteholders”: As defined in Section 4.11.
     “Maturity Date”: With respect to the Notes, the date as of which the
principal of and interest on the Notes has become due and payable as herein
provided, whether at Stated Maturity, by acceleration or otherwise.
     “Maximum Note Balance”: $1,200,000,000.
     “Monthly Payment”: As defined in the Pooling and Servicing Agreements.
     “Monthly Servicer Report”: As defined in Section 6.02(a).
     “Moody’s”: Moody’s Investors Service, Inc., a nationally recognized
statistical rating organization under the federal securities laws.
     “Mortgage Loans”: As defined in the Pooling and Servicing Agreements.
     “Mortgagor”: As defined in the Pooling and Servicing Agreements.
     “Nonrecoverable Advance”: As such term (or term of substantially similar
import howsoever denominated) is defined in the relevant Pooling and Servicing
Agreement.
     “Note”: Any of the Issuer’s Advance Receivables Backed Notes,
Series 2007-ADV2, executed, authenticated and delivered hereunder.
     “Note Payment Account”: The trust account or accounts created and
maintained by the Indenture Trustee pursuant to Section 2.09 which shall be
entitled “Note Payment Account, Wells Fargo Bank, National Association, as
Indenture Trustee, in trust for the registered

12



--------------------------------------------------------------------------------



 



Noteholders of Option One Advance Trust 2007-ADV2, Advance Receivables Backed
Notes Series 2007-ADV2” and which must be an Eligible Account.
     “Note Principal Balance”: With respect to the Notes, as of any date of
determination (a) the sum of the Initial Note Balance and all Additional Note
Balances purchased on or prior to such date pursuant to the Note Purchase
Agreement less (b) all amounts previously distributed in respect of principal of
the Notes on or prior to such date.
     “Note Purchase Agreement”: The Note Purchase Agreement, dated as of
October 1, 2007, among the Issuer, the Note Purchasers and the Agent, as amended
or restated from time to time.
     “Note Purchasers”: Any Person party to the Note Purchase Agreement as a
“Purchaser” as defined thereunder.
     “Note Redemption Amount”: An amount without duplication equal to the sum of
(i) the then outstanding Note Principal Balance of the Notes, plus the Interest
Distributable Amount for the related Payment Date and any Interest Carryover
Shortfall and (ii) any fees and expenses due and unpaid, including, but not
limited to, any Facility Fee and Unused Line Fee, on the related Payment Date.
     “Note Register”: As defined in Section 2.05(a) hereof.
     “Note Registrar”: As defined in Section 2.05(a) hereof.
     “Noteholder” or “Holder”: With respect to any Note, the Person in whose
name such Note is registered on the Note Register maintained pursuant to
Section 2.05 hereof.
     “Officer’s Certificate”: A certificate signed by any Authorized Officer of
the Issuer or a Responsible Officer of the Indenture Trustee, as the case may
be, or, with respect to Sections 9.08 and 11.02, a Responsible Officer of the
Administrator.
     “Opinion of Counsel”: A written opinion of counsel, who shall be selected
by the Person required to provide such Opinion of Counsel (and reasonably
acceptable to the Indenture Trustee). The cost of obtaining such opinion shall
be borne by the Person required to provide such Opinion of Counsel.
     “Option Notice”: As defined in Section 2.19 hereof. “Option One”: Option
One Mortgage Corporation. “Option Purchase Date”: As defined in Section 2.19
hereof. “OTS”: Office of Thrift Supervision or any successor thereto.
     “Outstanding”: When used with respect to Notes, means, as of the date of
determination, any Note theretofore authenticated and delivered under this
Indenture, except:

13



--------------------------------------------------------------------------------



 



     (i) Notes theretofore canceled by the Note Registrar or delivered to the
Note Registrar for cancellation (other than any Note as to which any amount that
has become due and payable in respect thereof has not been paid in full); and
     (ii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, other than any such
Notes in respect of which there shall have been presented to the Note Registrar
proof satisfactory to it that such Notes are held by a bona fide purchaser in
whose hands such Notes are valid obligations of the Issuer;
provided, however, that in determining whether the Holders of the requisite
aggregate Note Principal Balance of Outstanding Notes have given any request,
demand, authorization, vote, direction, notice, consent or waiver hereunder,
Notes owned by an Interested Person shall be disregarded and deemed not to be
Outstanding (unless any such Person or Persons owns all the Notes), except that,
in determining whether the Indenture Trustee shall be protected in relying upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Notes which the Note Registrar knows to be so owned shall be so
disregarded. Notes owned by an Interested Person which have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Note Registrar in its sole discretion the pledgee’s right to
act with respect to such Notes and that the pledgee is not an Interested Person.
     “Ownership Interest”: As to any Note, any ownership or security interest in
such Note as held by the Holder thereof and any other interest therein, whether
direct or indirect, legal or beneficial, as owner or as pledgee.
     “Owner Trustee”: Wilmington Trust Company and its successors and assigns as
owner trustee under the Trust Agreement.
     “Payment Date”: The 10th day of each calendar month, or, if such 10th day
is not a Business Day, the next succeeding Business Day, commencing in October,
2007 and any other date agreed to by the Agent, the Majority Noteholders, the
Issuer and the Indenture Trustee, from time to time.
     “Payment Date Report”: As defined in Section 6.02(b).
     “Percentage Interest”: With respect to any Note and as of any date of
determination, the percentage equal to a fraction, the numerator of which is the
principal balance of such Note as of such date of determination and the
denominator of which is the Note Principal Balance.
     “Permitted Investments”: Any one or more of the following obligations or
securities:
     (i) direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that such obligations are backed by the full
faith and credit of the United States and have a predetermined, fixed amount of
principal due at maturity (that cannot vary or change) and that each such
obligation has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread;

14



--------------------------------------------------------------------------------



 



     (ii) repurchase agreements on obligations specified in clause (i) maturing
not more than one month from the date of acquisition thereof, provided that the
unsecured obligations of the party agreeing to repurchase such obligations are
at the time rated by each Rating Agency in its highest short-term rating
category available;
     (iii) federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements having maturities of not more
than 365 days, of any bank or trust company organized under the laws of the
United States or any state thereof, provided that such items are rated the
highest short-term debt rating categories of each Rating Agency, do not have an
“r” highlight affixed to its rating and have a predetermined, fixed amount of
principal due at maturity (that cannot vary or change) and that each such
obligation has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread;
     (iv) commercial paper (having original maturities of not more than
365 days) of any corporation incorporated under the laws of the United States or
any state thereof (or of any corporation not so incorporated, provided that the
commercial paper is United States Dollar denominated and amounts payable
thereunder are not subject to any withholding imposed by any non-United States
jurisdiction) which is rated in the highest short-term debt rating category of
each Rating Agency, does not have an “r” highlight affixed to its rating, has a
predetermined fixed amount of principal due at maturity (that cannot vary or
change), has a fixed interest rate or has its interest rate tied to a single
interest rate index plus a single fixed spread and is not issued by an asset
backed commercial paper conduit or structured investment vehicle;
     (v) units of money market funds which have as one of their objectives the
maintenance of a constant net asset value and which are rated the highest
applicable rating category of Moody’s and S&P (including any funds for which the
Indenture Trustee or any affiliate of the Indenture Trustee serves as an adviser
or manager); or
     (vi) any other obligation or security acceptable to the Majority
Noteholders; provided that without the consent of the Majority Noteholders
(1) no investment described hereunder shall evidence either the right to receive
(x) only interest with respect to such investment or (y) a yield to maturity
greater than 120% of the yield to maturity at par of the underlying obligations,
(2) no investment described hereunder may be purchased at a price greater than
par if such investment may be prepaid or called at a price less than its
purchase price prior to stated maturity (that cannot vary or change) and
(3) investments shall be denominated in U.S. dollars.
     “Person”: Any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, or any
federal, state, county or municipal government or any political subdivision
thereof.
     “Plan”: As defined in Section 2.05(c) hereof.

15



--------------------------------------------------------------------------------



 



     “Pooling and Servicing Agreement”: Any pooling and servicing agreement,
securitization servicing agreement, sale and servicing agreement, servicing
agreement, transfer and servicing agreement, sub-servicing agreement, trust
agreement, indenture and other agreement howsoever denominated pursuant to which
the Servicer is servicing Mortgage Loans for and on behalf of a Securitization
Trust, each as amended, modified or supplemented from time to time.
     “Pool-Level Advance”: Any Advance with respect to the Securitization Trusts
listed on Schedule II hereto; provided, that, any such Pool-Level Advance shall
become a Loan-Level Advance upon the effectiveness of a Conversion Event with
respect to the related Securitization Trust.
     “Pool-Level Securitization Trust”: The Securitization Trusts listed on
Schedule II hereto.
     “Prepayment”: As defined in the Pooling and Servicing Agreements.
     “Pricing Side Letter”: The Amended and Restated Pricing Side Letter, dated
November 16, 2007, entered into by the Issuer and the Indenture Trustee and
consented to by the 66 2/3% Noteholder.
     “Principal Balance”: As defined in the Pooling and Servicing Agreements.
     “Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.
     “Put Notice”: As defined in Section 2.16(b) hereof.
     “Put Option”: The right of the Agent to require the Issuer to repurchase
all or a portion of the Notes in accordance with Section 2.16(b) hereof.
     “QIB”: A “qualified institutional buyer” as defined in Rule 144A under the
1933 Act.
     “Rating Agency”: Fitch, Moody’s, S&P or their respective successors in
interest. If none of such rating agencies or any related successor remains in
existence, “Rating Agency” shall be deemed to refer to such other nationally
recognized statistical rating organization or other comparable Person designated
by the Issuer, and specific ratings of Fitch, Moody’s or S&P referenced herein
shall be deemed to refer to the equivalent ratings of the party so designated.
References herein to “applicable rating category” (other than any such
references to “highest applicable rating category”) shall, in the case of Fitch,
Moody’s and S&P, be deemed to refer to such applicable rating category of Fitch,
Moody’s and S&P, respectively, without regard to any plus or minus or other
comparable rating qualification.
     “Receivable”: The right to reimbursement from a Securitization Trust for an
Advance or Servicing Advance not theretofore reimbursed and all rights of the
Servicer, as applicable, to enforce payment of such obligation under the related
Pooling and Servicing Agreement.

16



--------------------------------------------------------------------------------



 



     “Receivable Balance”: As of any date of determination and with respect to a
Receivable, the outstanding unreimbursed amount of such Receivable. For purposes
of determining Collateral Value, a Receivable shall be deemed unreimbursed until
the cash reimbursement thereof is deposited into the Reimbursement Account.
     “Receivable File”: With respect to each Receivable, collectively, the
following documents:
     (i) a copy of the related Pooling and Servicing Agreement and each
amendment and modification thereto (unless previously provided in another
Receivable File);
     (ii) a copy of the electronic file setting forth the Monthly Servicer
Reports listing the current Receivables Balance Granted to the Indenture Trustee
to comprise part of the Trust Estate; and
     (iii) a copy of the electronic file containing the related Funding Date
Report.
     “Receivables Purchase Agreement”: The Receivables Purchase Agreement, dated
as of October 1, 2007, among the Seller, the Depositor and the Issuer as amended
or restated from time to time.
     “Receivables Seller”: Option One.
     “Record Date”: With respect to any Payment Date and the Notes, the last
Business Day of the month immediately preceding the month in which such Payment
Date occurs (or, in the case of the Initial Payment Date, the Initial Funding
Date).
     “Redemption Date”: The Payment Date as of which all of the outstanding Note
Principal Amount is redeemed in accordance with Section 2.16 of the Indenture.
     “Redemption Option”: The right of the Issuer to redeem all of the Notes in
accordance with Section 2.16 of the Indenture.
     “Reference Rate”: As defined in the Note Purchase Agreement.
     “Reimbursement Account”: The account or accounts created and maintained
pursuant to Section 2.09, which shall be entitled “Wells Fargo Bank, National
Association, as Indenture Trustee, in trust for registered Holders of Option One
Advance Trust 2007-ADV2, Advance Receivables Backed Notes, Series 2007-ADV2,
Reimbursement Account,” which must be an Eligible Account.
     “Repurchase Price”: As defined in Section 6.02 of the Receivables Purchase
Agreement.
     “Required Reserve Amount”: With respect to any Payment Date or Funding
Date, an amount equal to 2% of the Note Principal Balance (after giving effect
to all payments of principal in respect of the Notes on such Payment Date);
provided however that, at any time

17



--------------------------------------------------------------------------------



 



when Option One’s servicer quality rating as primary servicer of sub-prime loans
is either withdrawn by any two (2) of S&P, Moody’s or Fitch or by any two (2) of
S&P, Moody’s or Fitch rated below any of the following categories: “Average” by
S&P, SQ3 by Moody’s or RPS3 by Fitch, the Required Reserve Amount shall be 20%
of the Note Principal Balance.
     “Reserve Account”: The segregated account or accounts, each of which shall
be an Eligible Account, established and maintained pursuant to Section 2.09 and
entitled, “Wells Fargo Bank, National Association, as Indenture Trustee in trust
for the Noteholders of the Option One Advance Trust 2007-ADV2, Advance
Receivables Backed Notes, Series 2007-ADV2, Reserve Account.”
     “Reserve Fund Reimbursement Amount”: With respect to any Payment Date or
Funding Date, the excess of the Required Reserve Amount over the amount then on
deposit in the Reserve Account.
     “Responsible Officer”: With respect to the Indenture Trustee, any officer
of the Indenture Trustee assigned to its Corporate Trust Services, customarily
performing functions with respect to corporate trust matters and having direct
responsibility for the administration of this Indenture and, with respect to a
particular corporate trust matter under this Indenture, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.
     “Rolling Three Month Reimbursement Percentage”: The percentage equivalent
of a fraction, the numerator of which is the aggregate Advance Reimbursement
Amounts with respect to the applicable Servicing Advances and applicable Loan
Level Advances deposited to the Reimbursement Account during the prior three
related Collection Periods and the denominator of which is the aggregate
Receivables Balance with respect to Servicing Advances and Loan Level Advances
outstanding as of the beginning of the first related Collection Period.
     “Rule 144A”: Rule 144A under the 1933 Act.
     “S&P”: Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc.
     “Schedule of Additional Receivables”: An electronic file listing by loan
number and indicating the amount of advance, applicable Securitization Trust and
Advance Category, all the Additional Receivables sold to the Issuer under the
Receivables Purchase Agreement and Granted to the Indenture Trustee since the
most recent previously delivered such schedule.
     “Schedule of Initial Receivables”: An electronic file listing by loan
number, amount of advance, applicable Securitization Trust and Advance Category,
all the Initial Receivables sold to the Issuer under the Receivables Purchase
Agreement and Granted to the Indenture Trustee on the Initial Funding Date.
     “Scheduled Termination Date”: September 29, 2008.

18



--------------------------------------------------------------------------------



 



     “Secured Parties”: The Noteholders, the Agent, the Indemnified Parties and
the Indenture Trustee.
     “Securities Intermediary”: As defined in Section 2.17(a) herein.
     “Securitization Termination Event”: With respect to any Securitization
Trust, any of the following conditions or events:

  (a)   the (i) giving or receiving of notice of termination or resignation as
Servicer by Option One, (ii) giving of notice of an event of default by the
Servicer under any Pooling and Servicing Agreement that is not cured or waived
within the time periods specified in the related Pooling and Servicing
Agreement, (iii) threatened termination of the Servicer by the related
Securitization Trustee in writing related to any default existing for 30 or more
days by the Servicer under the related Pooling and Servicing Agreement;      
(b)   the unpaid Principal Balance of the related Mortgage Loans is less than
$10,000,000;       (c)   the Delinquency Ratio with respect to such
Securitization Trust exceeds 45%;     (d)   the aggregate Receivables Balance of
the Aggregate Receivables relating to such Securitization Trust, expressed as a
percentage of the aggregate outstanding principal balance of Current-Paying
Mortgage Loans owned by such Securitization Trust, exceeds 25%; or     (e)  
Option One fails to amend, in a form acceptable to the Agent and within sixty
(60) days following the date on which any Receivable under the related Pooling
and Servicing Agreement is first transferred to the Issuer and pledged to the
Indenture Trustee, the related Pooling and Servicing Agreement to provide for:
(i) the Servicer entering into an advance facility; and (ii) Advance
Reimbursement Amounts being paid on a First In First Out (“FIFO”) basis.

     “Securitization Trust”: Each real estate mortgage investment conduit within
the meaning of Section 860A-860G of the Code or other mortgage-backed securities
issuance described on Schedule I and II hereto, as such schedules may be amended
from time to time, and collectively referred to herein as the “Securitization
Trusts.”
     “Securitization Trustee”: Each trustee appointed under a Pooling and
Servicing Agreement in connection with a Securitization Trust.
     “Security Entitlement”: As defined in Section 8-102(a)(17) of the UCC.
     “Seller”: Option One.
     “Servicer”: Option One, a California corporation, in its capacity as
servicer of the Securitization Trusts under the Pooling and Servicing Agreements
and any successor servicer appointed thereunder.

19



--------------------------------------------------------------------------------



 



     “Servicing Advances”: As such term (or term of substantially similar import
howsoever denominated) is defined in the relevant Pooling and Servicing
Agreements.
     “Servicing Compensation”: Servicing Fees, late payment charges, assumption
fees, insufficient funds charges and ancillary income (other than Prepayment
charges) related to the Mortgage Loans.
     “Servicing Fee”: As defined in the Pooling and Servicing Agreements.
     “Servicing Standards”: As defined in Section 9.05 of the Receivables
Purchase Agreement.
     “Stated Maturity”: With respect to the Notes, the fixed date on which the
final payment of principal of and interest on the Notes becomes finally due and
payable, which will be the Payment Date that is 24 months following the month in
which the Funding Period is terminated.
     “Successor Person”: As defined in Section 9.09(a)(i) herein.
     “Tax Opinion”: An opinion of Independent counsel to the effect that the
Issuer will not be classified as (i) an association taxable as a corporation,
(ii) a publicly traded partnership taxable as a corporation or (iii) a taxable
mortgage pool for federal income tax purposes.
     “Transaction Documents”: This Indenture, the Receivables Purchase
Agreement, the Note Purchase Agreement, the Trust Agreement, the Guaranty and
Pledge, the Verification Agent Letter, the Notes, the Administration Agreement
and any other instrument, certificate or agreement relating to the transactions
contemplated hereunder or thereunder, but not including the Pooling and
Servicing Agreements.
     “Treasury Regulations”: Temporary, final or proposed regulations (to the
extent that by reason of their proposed effective date such proposed regulations
would apply to the Issuer) of the United States Department of the Treasury.
     “Trust Agreement”: The Trust Agreement, dated October 1, 2007, between the
Depositor and the Owner Trustee, as the same may be amended, modified or
supplemented from time to time.
     “Trust Certificate”: As defined in the Trust Agreement.
     “Trust Estate”: As defined in the Granting Clause.
     “Trustee Report”: As defined in Section 6.01(a) herein.
     “UCC”: The Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “UCC Financing Statement”: A financing statement executed and in form
sufficient for filing pursuant to the UCC, as in effect in the relevant
jurisdiction.
     “Unused Line Fee”: As defined in the Pricing Side Letter.

20



--------------------------------------------------------------------------------



 



     “Verification Agent”: BearingPoint, Inc. or its successor as verification
agent in respect of the Aggregate Receivables under the Verification Agent
Letter.
     “Verification Agent Fee”: The amount payable to the Verification Agent for
its services under the Verification Agent Letter.
     “Verification Agent Letter”: The letter agreement, dated as of May 30, 2003
and as amended on November 24, 2003, on October 11, 2005, and on October 1, 2007
among the Seller, the Agent and the Verification Agent, regarding the scope of
services, as the same relate to the services to be provided pursuant to
Exhibit A-2 thereto, to be provided by the Verification Agent in respect of the
Aggregate Receivables, and any other agreement with the Verification Agent
approved by the Seller, the Issuer and the Noteholders.
     Section 1.02. Rules of Construction.
     For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:
     (1) the terms defined in this Article have the meanings assigned to them in
this Article and include the plural as well as the singular;
     (2) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles in
the United States, and, except as otherwise herein expressly provided, the term
“generally accepted accounting principles” with respect to any computation
required or permitted hereunder means such accounting principles as are
generally accepted in the United States;
     (3) the word “including” shall be construed to be followed by the words
“without limitation”;
     (4) article and section headings are for the convenience of the reader and
shall not be considered in interpreting this Indenture or the intent of the
parties hereto;
     (5) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular article,
section or other subdivision; and
     (6) the pronouns used herein are used in the masculine and neuter genders
but shall be construed as feminine, masculine or neuter, as the context
requires.

21



--------------------------------------------------------------------------------



 



ARTICLE II
THE NOTES
     Section 2.01. Forms; Denominations.
     The Notes shall be substantially in the form attached hereto as Exhibit A
provided that any of the Notes may be issued with appropriate insertions,
omissions, substitutions and variations, and may have imprinted or otherwise
reproduced thereon such legend or legends, not inconsistent with the provisions
of this Indenture, as may be required to comply with any law or with rules or
regulations pursuant thereto, or with the rules of any securities market in
which the Notes are admitted to trading, or to conform to general usage. The
Notes will be issued only in registered and certificated form. The Notes will be
issuable only in denominations of not less than $100,000 and in integral
multiples of $0.01 in excess thereof.
     Section 2.02. Execution, Authentication, Delivery and Dating.
     (a) The Notes shall be executed by manual or facsimile signature on behalf
of the Issuer by any Authorized Officer of the Issuer. Notes bearing the manual
or facsimile signatures of individuals who were at any time the authorized
officers of the Issuer shall be entitled to all benefits under this Indenture,
subject to the following sentence, notwithstanding that such individuals or any
of them have ceased to hold such offices prior to the authentication and
delivery of such Notes or did not hold such offices at the date of such Notes.
No Note shall be entitled to any benefit under this Indenture, or be valid for
any purpose, however, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature, and such certificate of authentication
upon any Note shall be conclusive evidence, and the only evidence, that such
Note has been duly authenticated and delivered hereunder. All Notes shall be
dated the date of their authentication.
     (b) Upon the written request of the Issuer, the Indenture Trustee shall
and, at the election of the Indenture Trustee, the Indenture Trustee may appoint
one or more agents (each an “Authenticating Agent”) with power to act on its
behalf and subject to its direction in the authentication of Notes in connection
with transfers and exchanges under Sections 2.05 and 2.06, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by those Sections to authenticate the Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent shall be
deemed to be the authentication of Notes “by the Indenture Trustee.” The
Indenture Trustee shall be the initial Authenticating Agent.
     Any corporation, bank, trust company or association into which any
Authenticating Agent may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, consolidation or conversion to which any Authenticating Agent
shall be a party, or any corporation, bank, trust company or association
succeeding to the corporate trust business of any Authenticating Agent, shall be
the successor of such Authenticating Agent hereunder, without the execution or
filing of any further

22



--------------------------------------------------------------------------------



 



act on the part of the parties hereto or such Authenticating Agent or such
successor corporation, bank, trust company or association.
     Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Indenture Trustee and the Issuer. The Indenture Trustee may
at any time terminate the agency of any Authenticating Agent by giving written
notice of termination to such Authenticating Agent and the Issuer. Upon
receiving such notice of resignation or upon such a termination, the Indenture
Trustee may, or at the direction of the Issuer shall, promptly appoint a
successor Authenticating Agent, give written notice of such appointment to the
Issuer and give notice of such appointment to the Noteholders. Upon the
resignation or termination of the Authenticating Agent and prior to the
appointment of a successor, the Indenture Trustee shall act as Authenticating
Agent.
     Each Authenticating Agent shall be entitled to all limitations on
liability, rights of reimbursement and indemnities that the Indenture Trustee is
entitled to hereunder as if it were the Indenture Trustee.
     Section 2.03. Acknowledgment of Receipt of the Receivables.
     (a) The Indenture Trustee, by its execution and delivery of this Indenture,
acknowledges receipt by it of the Receivable Files with respect to the Initial
Receivables, and all other assets delivered to it and included in the Trust
Estate as of the Initial Funding Date. Such receipt shall be in good faith and
without notice of any adverse claim. The Indenture Trustee declares that it
holds and will hold such documents and the other documents received by it that
constitute portions of the Receivables Files received after the Initial Funding
Date, and that it holds and will hold all assets included in the Trust Estate,
on behalf of all present and future Secured Parties.
     (b) The Indenture Trustee shall not be under any duty or obligation to
inspect, review or examine any of the documents, instruments, certificates or
other papers relating to the Receivables delivered to it to determine that the
same are valid, legal, effective, genuine, enforceable, in recordable form if
recordation is required, sufficient or appropriate for the represented purpose
or that they are other than what they purport to be on their face.
     The Indenture Trustee shall not assign, sell, dispose of or transfer any
interest in the Receivables or any other asset constituting the Trust Estate
(except as expressly provided herein) or knowingly permit the Receivables or any
other asset constituting the Trust Estate to be subjected to any lien, claim or
encumbrance arising by, through or under the Indenture Trustee or any Person
claiming by, through or under the Indenture Trustee.
     Section 2.04. The Notes Generally.
     (a) The aggregate Note Principal Balance of the Notes that may be
authenticated and delivered under this Indenture is limited to the Maximum Note
Balance, except for Notes authenticated and delivered upon registration of
transfer of, or in exchange for, or in lieu of, other Notes pursuant to
Sections 2.05 and 2.06 below.

23



--------------------------------------------------------------------------------



 



     (b) Each Note shall rank pari passu with each other Note and be equally and
ratably secured by the Trust Estate. All Notes shall be substantially identical
except as to denominations and as expressly permitted in this Indenture.
     (c) This Indenture shall evidence a continuing lien on and security
interest in the Trust Estate to secure the full payment of the principal,
interest and other amounts on all the Notes, which (except as otherwise
expressly provided herein) shall in all respects be equally and ratably secured
hereby without preference, priority or distinction on account of the actual time
or times of the authentication and delivery of such Notes.
     Section 2.05. Registration of Transfer and Exchange of Notes.
     (a) At all times during the term of this Indenture, there shall be
maintained at the office of a registrar appointed by the Issuer (the “Note
Registrar”) a register (the “Note Register”) in which, subject to such
reasonable regulations as the Note Registrar may prescribe, the Note Registrar
shall provide for the registration of Notes and of transfers and exchanges of
Notes as herein provided. The Indenture Trustee is hereby initially appointed
(and hereby agrees to act in accordance with the terms hereof) as Note Registrar
for the purpose of registering Notes and transfers and exchanges of Notes as
herein provided. The Indenture Trustee may appoint, by a written instrument
delivered to the Issuer, any other bank or trust company to act as Note
Registrar under such conditions as the Indenture Trustee may prescribe, provided
that the Indenture Trustee shall not be relieved of any of its duties or
responsibilities hereunder as Note Registrar by reason of such appointment. If
the Indenture Trustee resigns or is removed in accordance with the terms hereof,
the successor indenture trustee shall immediately succeed to its predecessor’s
duties as Note Registrar. The Issuer and the Noteholders shall have the right to
inspect the Note Register or to obtain a copy thereof at all reasonable times
upon reasonable prior notice, and to rely conclusively upon a certificate of the
Note Registrar as to the information set forth in the Note Register.
     (b) No transfer, sale, pledge or other disposition of any Note or interest
therein shall be made unless that transfer, sale, pledge or other disposition is
exempt from the registration and/or qualification requirements of the 1933 Act
and any applicable state securities laws, or is otherwise made in accordance
with the 1933 Act and such state securities laws. If a transfer of any Note is
to be made without registration under the 1933 Act (other than in connection
with the initial issuance thereof), then the Note Registrar shall refuse to
register such transfer unless it receives (and upon receipt, may conclusively
rely upon) either (i) a certificate from the prospective transferee
substantially in the form attached either as Exhibit B hereto; or (ii) an
Opinion of Counsel reasonably satisfactory to the Issuer and the Indenture
Trustee to the effect that such transfer may be made without registration under
the 1933 Act (which Opinion of Counsel shall not be an expense of the Trust
Estate or of the Issuer, the Indenture Trustee or the Note Registrar in their
respective capacities as such), together with the written certifications as to
the facts surrounding such transfer from the Noteholder desiring to effect such
transfer or such Noteholder’s prospective transferee on which such Opinion of
Counsel is based. None of the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify any Notes under the 1933 Act or
any other securities law or to take any action not otherwise required under this
Indenture to permit the transfer of any Note or interest therein without
registration or

24



--------------------------------------------------------------------------------



 



qualification. Any Noteholder desiring to effect a transfer of Notes or
interests therein shall, and does hereby agree to, indemnify the Issuer, the
Seller, the Indenture Trustee, and the Note Registrar against any liability that
may result if the transfer is not so exempt or is not made in accordance with
such federal and state laws.
     (c) No transfer of a Note or any interest therein shall be made to any
employee benefit plan or other retirement arrangement, including individual
retirement accounts and annuities, Keogh plans and bank collective investment
funds, insurance company general separate accounts and other entities in which
such plans, accounts or arrangements are invested, that is subject to Part 4 of
Title I of ERISA or Section 4975 of the Code (each, a “Plan”), or to any Person
who is directly or indirectly purchasing such Note or interest therein on behalf
of, as named fiduciary of, as trustee of, or with assets of a Plan, if any such
transfer will result in any prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code. Accordingly, each purchaser of a Note will be required
to certify that either (i) no part of the assets to be used by it to acquire and
hold the Note constitutes assets of any Plan or (ii) (I) such Note is rated
investment grade or better as of the date of purchase, (II) the transferee of
the Note believes that the Note is properly treated as indebtedness without
substantial equity features for purposes of the Section 2510.3-101 of the
Department of Labor Regulations and agrees to so treat such Note and (III) its
acquisition and holding of the Notes will not constitute or otherwise result in
a nonexempt prohibited transaction in violation of Section 406 of ERISA or
Section 4975 of the Code.
     (d) If a Person is acquiring any Note or interest therein as a fiduciary or
agent for one or more accounts, such Person shall be required to certify that it
has (i) sole investment discretion with respect to each such account and
(ii) full power to make the foregoing acknowledgments, representations,
warranties, certifications and agreements with respect to each such account as
set forth in subsections (b) and (c) of this Section 2.05.
     (e) Subject to the preceding provisions of this Section 2.05, upon
surrender for registration of transfer of any Note at the offices of the Note
Registrar maintained for such purpose, the Issuer shall execute and the
Indenture Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Notes of a like aggregate Note
Principal Balance.
     (f) At the option of any Noteholder, its Notes may be exchanged for other
Notes of authorized denominations of a like aggregate Note Principal Balance,
upon surrender of the Notes to be exchanged at the offices of the Note Registrar
maintained for such purpose. Whenever any Notes are so surrendered for exchange,
the Issuer shall execute and the Indenture Trustee shall authenticate and
deliver the Notes which the Noteholder making the exchange is entitled to
receive.
     (g) Every Note presented or surrendered for transfer or exchange shall (if
so required by the Note Registrar) be duly endorsed by, or be accompanied by a
written instrument of transfer in the form satisfactory to the Note Registrar
duly executed by, the Holder thereof or his attorney duly authorized in writing.

25



--------------------------------------------------------------------------------



 



     (h) No service charge shall be imposed for any transfer or exchange of
Notes, but the Issuer, the Indenture Trustee or the Note Registrar may require
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in connection with any transfer or exchange of Notes.
     (i) All Notes surrendered for transfer and exchange shall be physically
canceled by the Note Registrar, and the Note Registrar shall dispose of such
canceled Notes in accordance with its standard procedures.
     (j) The Note Registrar or the Indenture Trustee shall provide to each of
the Issuer and any Noteholder, upon reasonable written request and at the
expense of the requesting party, an updated copy of the Note Register.
     Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes.
     If any mutilated Note is surrendered to the Note Registrar, the Issuer
shall execute and the Indenture Trustee shall authenticate and deliver, in
exchange therefor, a new Note of the same principal amount and bearing a number
not contemporaneously outstanding.
     If there shall be delivered to the Issuer, the Indenture Trustee and the
Note Registrar (i) evidence to their satisfaction of the destruction (including
mutilation tantamount to destruction), loss or theft of any Note and the
ownership thereof, and (ii) such security or indemnity as may be reasonably
required by them to hold each of them, and any agent of any of them harmless,
then, in the absence of notice to the Issuer or the Note Registrar that such
Note has been acquired by a bona fide purchaser, the Issuer shall execute and
the Indenture Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Note, a new Note of the same tenor and denomination
registered in the same manner, dated the date of its authentication and bearing
a number not contemporaneously outstanding.
     Upon the issuance of any new Note under this Section 2.06, the Issuer, the
Indenture Trustee and the Note Registrar may require the payment by the
Noteholder of an amount sufficient to pay or discharge any tax or other
governmental charge that may be imposed in relation thereto and any other
reasonable expenses (including the reasonable fees and expenses of the
Authenticating Agent and the Indenture Trustee) in connection therewith.
     Every new Note issued pursuant to this Section 2.06 in lieu of any
destroyed, mutilated, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the destroyed,
mutilated, lost or stolen Note shall be at any time enforceable by any Person,
and such new Note shall be entitled to all the benefits of this Indenture
equally and proportionately with any and all other Notes duly issued hereunder.
     The provisions of this Section 2.06 are exclusive and shall preclude (to
the extent permitted by applicable law) all other rights and remedies with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes.

26



--------------------------------------------------------------------------------



 



     Section 2.07. Noteholder Lists.
     The Note Registrar shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
Noteholders, which list, upon request, will be made available to the Indenture
Trustee insofar as the Indenture Trustee is no longer the Note Registrar. Upon
written request of any Noteholder at the Noteholder’s expense made for purposes
of communicating with other Noteholders with respect to their rights under this
Indenture, the Note Registrar shall promptly furnish such Noteholder with a list
of the other Noteholders of record identified in the Note Register at the time
of the request. Every Noteholder, by receiving such access, agrees with the Note
Registrar that the Note Registrar will not be held accountable in any way by
reason of the disclosure of any information as to the names and addresses of any
Noteholder regardless of the source from which such information was derived.
     Section 2.08. Persons Deemed Owners.
     The Issuer, the Indenture Trustee, the Note Registrar and any agents of any
of them, may treat the Person in whose name a Note is registered as the owner of
such Note for the purpose of receiving payments of principal, interest and other
amounts in respect of such Note and for all other purposes, whether or not such
Note shall be overdue, and none of the Issuer, the Indenture Trustee, the Note
Registrar or any agents of any of them, shall be affected by notice to the
contrary.
     Section 2.09. Accounts.
     (a) On or prior to the date hereof, the Indenture Trustee shall establish
in its name, as Indenture Trustee, the Reimbursement Account, the Note Payment
Account, the Reserve Account and the Funding Account. Except as provided in this
Indenture, the Indenture Trustee, in accordance with the terms of this
Indenture, shall have exclusive control and sole right of withdrawal with
respect to the Accounts. Funds in the Accounts shall not be commingled with any
other monies. All monies deposited from time to time in the Accounts (including
any securities or instruments in which such monies are invested) shall be held
by and under the control of the Indenture Trustee in the Accounts for the
benefit of the Secured Parties and the Issuer as herein provided. All amounts
received by the Indenture Trustee, including, without limitation, amounts
received from the Servicer in respect of the Aggregate Receivables and amounts
received from the Seller as Repurchase Prices, shall be deposited into the
Reimbursement Account within one (1) Business Day following receipt by the
Indenture Trustee and shall be applied in accordance with the terms of this
Indenture. In addition, the Issuer may, from time to time, remit additional
funds to the Indenture Trustee for deposit into the Reimbursement Account to be
applied for the purposes set forth herein.
     (b) All of the funds on deposit in the Accounts may be invested and
reinvested by the Indenture Trustee at the written direction of the Agent in one
or more Permitted Investments, subject to the following requirements:

27



--------------------------------------------------------------------------------



 



     (i) such Permitted Investments shall mature not later than one Business Day
prior to the next Payment Date or Funding Date whichever is sooner (except that
if such Permitted Investment is an obligation of or is managed by the Indenture
Trustee or its Affiliate, such Permitted Investment shall not mature later than
the next Payment Date or Funding Date whichever is sooner);
     (ii) the securities purchased with the monies in the Accounts shall be
deemed to be funds deposited in the related Accounts;
     (iii) each such Permitted Investment shall be made in the name of the
Indenture Trustee (in its capacity as such) or in the name of a nominee of the
Indenture Trustee under the Indenture Trustee’s complete and exclusive dominion
and control (or, if applicable law provides for perfection of pledges of an
instrument not evidenced by a certificate or other instrument through
registration of such pledge on books maintained by or on behalf of the issuer of
such investment, a Permitted Investment may be made in such instrument
notwithstanding that such instrument is not under the dominion and control of
the Indenture Trustee, provided that such pledge is so registered);
     (iv) the Indenture Trustee shall have the sole control over such
investment, the income thereon and the proceeds thereof;
     (v) other than the investments described in the second parenthetical phrase
in clause (iii) above, any certificate or other instrument evidencing such
investment shall be delivered directly to the Indenture Trustee or its agent;
and
     (vi) the proceeds of each investment shall be remitted by the purchaser
thereof directly to the Indenture Trustee for deposit in the related Account,
subject to withdrawal by the Indenture Trustee as provided herein.
In the absence of written direction from the Agent, funds on deposit in the
Accounts shall be invested by the Indenture Trustee in Permitted Investments
described in clause (v) of the definition thereof. All amounts earned on
Permitted Investments during prior calendar month shall be deposited into the
Note Payment Account on each Payment Date and shall be included in the Available
Funds for such Payment Date.
     (c) The Servicer shall cause all collections in respect of the Mortgage
Loans included in each Securitization Trust to be deposited into the related
Collection Account pursuant to the related Pooling and Servicing Agreement. On a
daily basis, the Servicer shall withdraw all amounts available to reimburse
Advances and Servicing Advances from the related Collection Account or from
related proceeds and shall remit such amounts to the Indenture Trustee for
deposit into the Reimbursement Account.
     (d) Upon the satisfaction and discharge of this Indenture pursuant to
Section 3.01 of this Indenture, the Indenture Trustee shall pay to the Issuer
all amounts, if any, held by it remaining as part of the Trust Estate.

28



--------------------------------------------------------------------------------



 



     Section 2.10. Payments on the Notes.
     (a) Subject to Section 2.10(b), the Issuer agrees to pay
     (i) on each Payment Date prior to the Maturity Date, interest on and
principal of the Notes in the amounts and in accordance with the priorities set
forth in Section 2.10(c); and
     (ii) on the Maturity Date, the entire Note Principal Balance of the Notes,
together with all accrued and unpaid interest thereon.
     Amounts properly withheld under the Code by any Person from a payment to
any holder of a Note of interest, principal or other amounts, or any such
payment set aside on the Final Payment Date for such Note as provided in
Section 2.10(b), shall be considered as having been paid by the Issuer to such
Noteholder for all purposes of this Indenture.
     (b) With respect to each Payment Date, any interest, principal and other
amounts payable on the Notes shall be paid to the Person that is the registered
holder thereof at the close of business on the related Record Date; provided,
however, that interest, principal and other amounts payable at the Final Payment
Date of any Note shall be payable only against surrender thereof at the
Corporate Trust Office of the Indenture Trustee. Payments of interest, principal
and other amounts on the Notes shall be made on the applicable Payment Date
other than the Final Payment Date, subject to applicable laws and regulations,
by wire transfer to such account as such Noteholder shall designate by written
instruction received by the Indenture Trustee not later than the Record Date
related to the applicable Payment Date or otherwise by check mailed on or before
the Payment Date to the Person entitled thereto at such Person’s address
appearing on the Note Register. The Indenture Trustee shall pay each Note in
whole or in part as provided herein on its Final Payment Date in immediately
available funds from funds in the Note Payment Account as promptly as possible
after presentation to the Indenture Trustee of such Note at its Corporate Trust
Office but shall initiate such payment no later than 3:00 p.m., New York City
time, on the day of such presentation, provided, that such presentation has been
made no later than 1:00 p.m., New York City time. If presentation is made after
1:00 p.m., New York City time, on any day, such presentation shall be deemed to
have been made on the immediately succeeding Business Day.
     Except as provided in the following sentence, if a Note is issued in
exchange for any other Note during the period commencing at the close of
business at the office or agency where such exchange occurs on any Record Date
and ending before the opening of business at such office or agency on the
related Payment Date, no interest, principal or other amounts will be payable on
such Payment Date in respect of such new Note, but will be payable on such
Payment Date only in respect of the prior Note. Interest, principal and other
amounts payable on any Note issued in exchange for any other Note during the
period commencing at the close of business at the office or agency where such
exchange occurs on the Record Date immediately preceding the Final Payment Date
for such Notes and ending on the Final Payment Date for such Notes, shall be
payable to the Person that surrenders the new Note as provided in this
Section 2.10(b).

29



--------------------------------------------------------------------------------



 



     All payments of interest, principal and other amounts made with respects to
any Note will be allocated pro rata among the Outstanding Notes based on the
Note Principal Balance thereof.
     If any Note on which the final payment was due is not presented for payment
on its Final Payment Date, then the Indenture Trustee shall set aside such
payment in a segregated account separate from the Note Payment Account but which
constitutes an Eligible Account, and the Indenture Trustee and the Issuer shall
act in accordance with Section 5.10 in respect of the unclaimed funds.
     (c) On each Payment Date, the Indenture Trustee shall deposit all funds
from the Reimbursement Account into the Note Payment Account and withdraw from
the Note Payment Account and apply the Available Funds for such Payment Date for
the following purposes and in the following order of priority, in each case to
the extent of remaining funds:
     (i) to the Issuer, an amount equal to the sum of its actual expenses
(including the fees and expenses of the Owner Trustee) not to exceed $5,000 per
calendar year;
     (ii) to the Agent, all amounts to which the Agent is entitled to for
reimbursement in accordance with this Indenture, other than amounts payable
pursuant to (ii) above;
     (iii) to Wells Fargo Bank, N.A. in its capacities as Indenture Trustee,
Securities Intermediary, Authenticating Agent and Note Registrar, (A) an amount
equal to the sum of the Indenture Trustee Fee for such Payment Date, plus all
accrued and unpaid Indenture Trustee Fees, if any, for prior Payment Dates and
(B) all amounts to which the Indenture Trustee is entitled to reimbursement in
accordance with this Indenture, for which notice has been provided to the Issuer
and Agent at least three Business Days prior to the Payment Date, with backup
documentation reasonably satisfactory to the Servicer, and for which
reimbursement is not available under the Transaction Documents from an
alternative source (including the Receivables Seller) or for which the Indenture
Trustee has been unable to obtain reimbursement after reasonable efforts;
     (iv) to the Verification Agent, an amount equal to the sum of all accrued
and unpaid Verification Agent Fees and expenses (which are invoiced to the
Issuer and the Indenture Trustee at least three Business Days prior to the
Payment Date), with backup documentation reasonably satisfactory to the
Servicer, in an amount not greater than the amount set forth in the Verification
Agent Letter;
     (v) to the Noteholders, (A) an amount equal to the sum of the Interest
Distributable Amount for the Notes for such Payment Date, plus any Interest
Carryover Shortfall, if any, for prior Payment Dates and (B) the Unused Line Fee
for such Payment Date;
     (vi) to the Indemnified Parties (other than the Indenture Trustee and the
Verification Agent), any amounts then due to such Indemnified Parties under
Section 9.11 of this Indenture (which are invoiced to the Issuer and the
Indenture Trustee at least

30



--------------------------------------------------------------------------------



 



three Business Days prior to the Payment Date) and for which reimbursement is
not available under the Transaction Documents from an alternative source
(including the Receivables Seller) or for which the Indemnified Parties have
been unable to obtain reimbursement after reasonable efforts;
     (vii) during the Funding Period, and thereafter if so instructed by the
Agent with the consent of the Majority Noteholders, to the Reserve Account, the
Reserve Fund Reimbursement Amount for such Payment Date, if applicable;
     (viii) during the Funding Period, in the following order of priority:

  (A)   to the Noteholders, in respect of principal of the Notes, until the Note
Principal Balance is equal to the Collateral Value (after giving effect to any
transfer of Receivables on such Payment Date);     (B)   to the Funding Account,
the Cash Purchase Price of any Additional Receivables to be acquired by the
Issuer and Granted to the Indenture Trustee on such Payment Date in accordance
with Article VII;     (C)   to the Agent or any Noteholder, any other amounts
payable by the Seller, the Depositor or the Issuer pursuant to the terms and
provisions of the Transaction Documents; and     (D)   to the
Certificateholders, the remaining Available Funds; provided, however, that any
amounts due and owing to the Owner Trustee shall be paid prior to such payment.

     (ix) following the termination of the Funding Period, in the following
order or priority:

  (A)   to the Noteholders, in respect of principal of the Notes, until the Note
Principal Balance is reduced to zero;     (B)   to the Persons entitled thereto,
any amounts payable by the Issuer pursuant to this Indenture;     (C)   to the
Agent or any Noteholder, any other amounts payable by the Seller, the Depositor
or the Issuer pursuant to the terms and provisions of the Transaction Documents;
and     (D)   to the Certificateholders, the remaining Available Funds;
provided, however, that any amounts due and owing to the Owner Trustee shall be
paid prior to such payment.

31



--------------------------------------------------------------------------------



 



     (d) On each date that is a Funding Date as set forth in subclause (ii) of
the definition thereof, the Indenture Trustee shall deposit any Excess Amount
from the Reimbursement Account into the Note Payment Account and withdraw from
the Note Payment Account and apply such Excess Amount to reduce the Note
Principal Balance of the Notes, until such Note Principal Balance is equal to
the aggregate Collateral Value as of such date.
     Section 2.11. Final Payment Notice.
     (a) Notice of final payment under Section 2.10(b) shall be given by the
Indenture Trustee not later than the 5th day prior to the Final Payment Date to
each Noteholder as of the close of business on the Record Date preceding the
Final Payment Date at such Noteholder’s address appearing in the Note Register,
and also to the Agent and the Issuer.
     (b) All notices of final payment in respect of the Notes shall state
(i) the Final Payment Date, (ii) the amount of the final payment for such Notes
and (iii) the place where such Notes are to be surrendered for payment, which
shall be the Corporate Trust Office of the Indenture Trustee.
     (c) Notice of final payment of the Notes shall be given by the Indenture
Trustee in the name and at the expense of the Issuer. Failure to give notice of
final payment, or any defect therein, to any Noteholder shall not impair or
affect the validity of the final payment of any other Note.
     Section 2.12. Compliance with Withholding Requirements.
     Notwithstanding any other provision of this Indenture, the Indenture
Trustee shall comply with all federal and state withholding requirements with
respect to payments to Noteholders of interest, original issue discount, or
other amounts that the Indenture Trustee reasonably believes are applicable
under the Code. The consent of Noteholders shall not be required for any such
withholding. The Indenture Trustee will withhold on payments of the Unused Line
Fee to Non-U.S. Noteholders unless such Noteholder is eligible for benefits
under an income tax treaty with the United States that eliminates U.S. federal
income taxation on U.S. source Unused Line Fees and such Non-U.S. Noteholder
provides a correct, complete and executed U.S. Internal Revenue Service Form
W-8BEN.
     Section 2.13. Cancellation.
     The Issuer may at any time deliver to the Note Registrar for cancellation
any Notes previously authenticated and delivered hereunder which the Issuer may
have acquired in any manner whatsoever, and all Notes so delivered shall be
promptly canceled by the Note Registrar.
     All Notes delivered to the Indenture Trustee for payment shall be forwarded
to the Note Registrar. All such Notes and all Notes surrendered for transfer and
exchange in accordance with the terms hereof shall be canceled and disposed of
by the Note Registrar in accordance with its customary procedures.

32



--------------------------------------------------------------------------------



 



     Section 2.14. Additional Note Balance.
     (a) In the event of the purchase of any Additional Note Balances by the
Note Purchasers as provided in the Note Purchase Agreement, each Note Purchaser
shall, and is hereby authorized to, record on the schedule attached to its Note
the date and amount of any Additional Note Balance purchased by it, and each
repayment thereof; provided that failure to make any such recordation on such
schedule or any error in such schedule shall not adversely affect any
Noteholders rights with respect to its Additional Note Balance and its right to
receive interest payments in respect of the Additional Note Balance held by such
Noteholder.
     (b) Absent manifest error, the Note Principal Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee and the Issuer; provided that failure by a
Noteholder to make such recordation on its Note or any error in such notation
shall not adversely affect any Noteholder’s rights with respect to its Note
Principal Balance and its right to receive principal and interest payments in
respect thereof.
     Section 2.15. Reserve Account.
     On or prior to the Initial Funding Date, the Issuer shall cause the Initial
Reserve Account Deposit to be deposited into the Reserve Account.
     The Indenture Trustee shall hold in the Reserve Account on each Payment
Date the amount distributed in respect of the Reserve Fund Reimbursement Amount
pursuant to Section 2.10(c). If, on any Payment Date prior to the Maturity Date,
the Available Funds for such Payment Date is insufficient to pay the amounts
required to be paid pursuant to clauses (i) through (vi) of Section 2.10(c) or,
following a Funding Termination Event at the direction of the Agent, clauses (i)
through (x)(A) of Section 2.10(c) or, on any Payment Date following the Maturity
Date, the Available Funds is insufficient to pay any of the amounts required to
be paid, the Indenture Trustee shall withdraw the amount of such shortfall from
the Reserve Account and deposit the same into the Note Payment Account to be
applied to the payment of such items.
     Upon payment in full of all of the Issuer Obligations, the Indenture
Trustee shall release all amounts remaining in the Reserve Account to or at the
direction of the Issuer.
     Section 2.16. Redemption.
     (a) The Notes shall be subject to optional redemption, in whole but not in
part, by the Issuer on any Payment Date (which date shall be the Redemption Date
with respect to the portion of the Notes subject to such redemption), upon
30 days’ prior notice to the Agent. The Issuer shall give written notice (a
“Redemption Notice”) of its intent to redeem all of the Notes pursuant to this
Section 2.16 to the Agent and the Indenture Trustee at least 30 days prior to
the Redemption Date. Following issuance of the Redemption Notice by the Issuer,
the Issuer shall be required to purchase the entire Outstanding Note Principal
Balance of the Notes for the Note Redemption Amount on the Redemption Date. Upon
the Issuer’s payment of the Redemption Amount, the Commitment of the Note
Purchasers under section 2.01 of the Note Purchase Agreement to purchase
Additional Note Balances shall terminate.

33



--------------------------------------------------------------------------------



 



     (b) On any Payment Date on which both (i) the aggregate Note Principal
Balance of the Notes is less than or equal to 10% of the sum of the Initial Note
Balance and all Additional Note Balances purchased on or prior to such date
pursuant to the Note Purchase Agreement and (ii) as of such Payment Date, the
Collateral shall have consisted, in part, of either Loan-Level Advances or
Servicing Advances, the Agent may effect a put of the entire Outstanding Note
Principal Balance of the Notes to the Issuer by exercise of the Put Option. The
Agent shall give written notice (a “Put Notice”) of its intent to put the Notes
pursuant to this Section 2.16(b) to the Issuer and the Indenture Trustee at
least 30 days prior to the related Payment Date. Upon exercise of the Put Option
by the Agent, the Issuer shall be required to purchase the entire Outstanding
Note Principal Balance of the Notes for the Note Redemption Amount on the Put
Date.
     (c) Subject to Section 9.06 of the Receivables Purchase Agreement or unless
otherwise agreed by the Agent, on the third Business Day prior to the applicable
Redemption Date or Put Date, as applicable, the Issuer shall cause there to be
deposited the Note Redemption Amount into the Note Payment Account.
     Section 2.17. Securities Accounts
     (a) The Issuer and the Indenture Trustee hereby appoint Wells Fargo Bank,
National Association as securities intermediary (in such capacity, the
“Securities Intermediary”) with respect to each of the Accounts. The Security
Entitlements and all Financial Assets credited to the Accounts, including
without limitation all amounts, securities, investments, Financial Assets,
investment property and other property from time to time deposited in or
credited to such account and all proceeds thereof, held from time to time in the
Accounts will continue to be held by the Securities Intermediary for the
Indenture Trustee for the benefit of the Secured Parties. Upon the termination
of this Indenture, the Indenture Trustee shall inform the Securities
Intermediary of such termination. By acceptance of their Notes or interests
therein, the Noteholders and all beneficial owners of Notes shall be deemed to
have appointed Wells Fargo Bank, National Association as Securities
Intermediary. Wells Fargo Bank, National Association hereby accepts such
appointment as Securities Intermediary.
     (i) With respect to any portion of the Trust Estate that is credited to the
Accounts, the Securities Intermediary agrees that:
     (A) with respect to any portion of the Trust Estate that is held in deposit
accounts, each such deposit account shall be subject to the security interest
granted pursuant to this Indenture, and the Securities Intermediary shall comply
with instructions originated by the Indenture Trustee directing dispositions of
funds in the deposit accounts without further consent of the Issuer and
otherwise shall be subject to the exclusive custody and control of the
Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;
     (B) the sole assets permitted in the Accounts shall be those that the
Securities Intermediary agrees to treat as Financial Assets;

34



--------------------------------------------------------------------------------



 



     (C) any portion of the Trust Estate that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining any Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has control; and
     (D) it will use reasonable efforts to promptly notify the Indenture Trustee
and the Issuer if any other Person claims that it has a property interest in a
Financial Asset in any Account and that it is a violation of that Person’s
rights for anyone else to hold, transfer or deal with such Financial Asset.
     (ii) The Securities Intermediary hereby confirms that (A) each Account is
an account to which Financial Assets are or may be credited, and the Securities
Intermediary shall, subject to the terms of this Indenture, treat the Indenture
Trustee as entitled to exercise the rights that comprise any Financial Asset
credited to any Account, (B) any portion of the Trust Estate in respect of any
Account will be promptly credited by the Securities Intermediary to such
account, and (C) all securities or other property underlying any Financial
Assets credited to any Account shall be registered in the name of the Securities
Intermediary, endorsed to the Securities Intermediary or in blank or credited to
another securities account maintained in the name of the Securities
Intermediary, and in no case will any Financial Asset credited to any Account be
registered in the name of the Issuer, the Servicer or the Seller, payable to the
order of the Issuer, the Servicer or the Seller or specially endorsed to any of
such Persons.
     (iii) If at any time the Securities Intermediary shall receive an
Entitlement Order from the Indenture Trustee directing transfer or redemption of
any Financial Asset relating to any Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Issuer, the
Servicer, the Seller or any other Person. If at any time the Indenture Trustee
notifies the Securities Intermediary in writing that this Indenture has been
discharged in accordance herewith, then thereafter if the Securities
Intermediary shall receive any order from the Issuer directing transfer or
redemption of any Financial Asset relating to any Account, the Securities
Intermediary shall comply with such Entitlement Order without further consent by
the Indenture Trustee or any other Person.
     (iv) In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any Financial Asset or Security Entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Indenture Trustee. The Financial
Assets and Security Entitlements credited to the Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Indenture Trustee in the case of the Accounts.

35



--------------------------------------------------------------------------------



 



     (v) There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Servicer, the Seller or
any other Person with respect to any Account. In the event of any conflict
between this Indenture (or any provision of this Indenture) and any other
agreement now existing or hereafter entered into, the terms of this Indenture
shall prevail.
     (vi) The rights and powers granted herein to the Indenture Trustee have
been granted in order to perfect its interest in the Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will neither be affected by the bankruptcy of the Issuer,
the Servicer or the Seller nor by the lapse of time. The obligations of the
Securities Intermediary hereunder shall continue in effect until the interest of
the Indenture Trustee in the Accounts and in such Security Entitlements, has
been terminated pursuant to the terms of this Indenture and the Indenture
Trustee has notified the Securities Intermediary of such termination in writing.
     (b) Capitalized terms used in this Section 2.17 and not defined herein
shall have the meanings assigned to such terms in the New York UCC. For purposes
of Section 8-110(e) of the New York UCC, the “securities intermediary’s
jurisdiction” shall be the State of New York.
     (c) None of the Securities Intermediary or any director, officer, employee
or agent of the Securities Intermediary shall be under any liability to the
Indenture Trustee or the Secured Parties for any action taken, or not taken, in
good faith pursuant to this Indenture, or for errors in judgment; provided,
however, that this provision shall not protect the Securities Intermediary
against any liability to the Indenture Trustee or the Secured Parties which
would otherwise be imposed by reason of the Securities Intermediary’s willful
misconduct, bad faith or negligence in the performance of its obligations or
duties hereunder. The Securities Intermediary and any director, officer,
employee or agent of the Securities Intermediary may rely in good faith on any
document of any kind which, prima facie, is properly executed and submitted by
any Person respecting any matters arising hereunder. The Securities Intermediary
shall be under no duty to inquire into or investigate the validity, accuracy or
content of such document. The Issuer shall indemnify the Securities Intermediary
for and hold it harmless against any loss, liability or expense arising out of
or in connection with this Indenture and carrying out it duties hereunder,
including the costs and expenses of defending itself against any claim of
liability, except in those cases where the Securities Intermediary has been
guilty of bad faith, negligence or willful misconduct. The foregoing
indemnification shall survive any termination of this Indenture or the
resignation or removal of the Securities Intermediary.
     (d) Prior to the date which is one year and one day, or if longer the
applicable preference period then in effect, after the payment in full of all of
the Notes, the Securities Intermediary will not institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other proceedings under
any bankruptcy, insolvency, reorganization or similar law in any jurisdiction.

36



--------------------------------------------------------------------------------



 



     Section 2.18. Tax Treatment of the Notes.
     The Issuer intends that, for U.S. federal, state or local income tax,
franchise tax and any other income tax purposes, the Notes be treated as debt.
Each prospective purchaser and any subsequent transferee of a Note or any
interest therein shall, by virtue of its purchase or other acquisition of such
Note or interest therein, be deemed to have agreed to treat such Note in a
manner consistent with the preceding sentence for U.S. federal income tax
purposes.
     Section 2.19. Purchase Option.
     The Seller shall have the option, on one Business Day per calendar month,
to purchase from the Issuer up to the greater of five percent (5%) or any other
percent amount otherwise consented to by the Required Noteholders of the
Aggregate Receivables outstanding on the date of such purchase for an amount
equal to the outstanding Receivables Balance of the Receivables to be purchased.
The Seller shall give written notice (an “Option Notice”) of its intent to
exercise the purchase option to the Issuer, the Indenture Trustee and the
Noteholders at least ten (10) days prior to the date on which such purchase will
occur (the “Option Purchase Date”). Unless otherwise consented to by the
Required Noteholders, the Aggregate Receivables to be sold to the Seller on any
such Option Purchase Date shall be selected by the Seller and shall not exceed
five percent (5%) of the aggregate Receivables Balance of the Receivables;
provided, however, that the Seller shall purchase Receivables pursuant to this
Section 2.19 in whole, and not in part, with respect to any Securitization
Trust. If the Seller exercises its purchase option pursuant to this
Section 2.19, upon deposit of an amount equal to the outstanding Receivables
Balance of such Receivables into the Note Payment Account and at the instruction
of the Agent, the Indenture Trustee shall, upon written notice from the
direction of the Required Noteholders, release the lien of this Indenture with
respect to such repurchased Receivables. Each Noteholder, by its acceptance of a
Note, hereby consents to the release of the lien of the Indenture upon the
deposit of the amounts described in the prior sentence. If the Seller exercises
this option, the option shall expire with respect to the Aggregate Receivables
existing on such Option Purchase Date; provided, however, that the Seller shall
have the option to purchase up to the greater of five percent (5%) or any other
percent amount otherwise consented to by the Required Noteholders of any
Additional Receivables sold to the Issuer following such Option Purchase Date.
ARTICLE III
SATISFACTION AND DISCHARGE
     Section 3.01. Satisfaction and Discharge of Indenture.
     This Indenture shall cease to be of further effect except as to (i) any
surviving rights herein expressly provided for, including any rights of transfer
or exchange of Notes herein expressly provided for, (ii) in the case of clause
(1)(B) below, the rights of the Noteholders hereunder to receive payment of the
Note Principal Balance of and interest on the Notes and any other rights of the
Noteholders hereunder, and (iii) the provisions of Section 3.02 herein, when

37



--------------------------------------------------------------------------------



 



     (1) either (A) all Notes theretofore authenticated and delivered (other
than (i) Notes which have been destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.06 and (ii) Notes for which payment of
money has theretofore been deposited in the Note Payment Account by the
Indenture Trustee and thereafter repaid to the Issuer or discharged from such
trust, as provided in Section 5.10) have been delivered to the Note Registrar
for cancellation; or (B) all such Notes not theretofore delivered to the Note
Registrar for cancellation (i) have become due and payable, or (ii) will become
due and payable on the next Payment Date, and in the case of clause (B)(i) or
(B)(ii) above, cash in an amount sufficient to pay and discharge the entire
indebtedness on such Notes not theretofore delivered to the Note Registrar for
cancellation or sufficient to pay the Note Principal Balance thereof and any
interest thereon accrued to the date of such deposit (in the case of Notes which
have become due and payable) or to the end of the Accrual Period for the next
Payment Date has been deposited with the Indenture Trustee as trust funds in
trust for these purposes;
     (2) the Issuer has paid or caused to be paid all other sums payable or
reasonably expected to become payable by the Issuer to the Indenture Trustee and
each of the Secured Parties; and
     (3) the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate of the Issuer stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.
     Notwithstanding the foregoing, the obligations of the Issuer to the
Indenture Trustee under Section 5.04 hereof and the obligations of the Indenture
Trustee to the Noteholders under Section 3.02 hereof shall survive satisfaction
and discharge of this Indenture.
     Section 3.02. Application of Trust Money.
     Subject to the provisions of Sections 2.09, 2.10, 2.15, 5.10 and 7.01, all
Cash deposited with the Indenture Trustee pursuant to Section 3.01 shall be held
in the Note Payment Account and applied by the Indenture Trustee, in accordance
with the provisions of the Notes and this Indenture to pay the Persons entitled
thereto.
ARTICLE IV
EVENTS OF DEFAULT; REMEDIES
     Section 4.01. Events of Default.
     “Event of Default,” wherever used herein with respect to the Notes, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or governmental body):
     (a) any failure to pay all interest on and principal of any Note when the
same shall be due and payable without regard to Available Funds; or

38



--------------------------------------------------------------------------------



 



     (b) any failure by the Issuer, the Depositor, the Seller or the Servicer to
make (or cause to be made) any payment, transfer or deposit, or deliver (or
cause to be delivered) to the Indenture Trustee any proceeds or payment required
to be so delivered under the terms of this Indenture or any of the other
Transaction Documents; or
     (c) any failure on the part of the Issuer, the Depositor, the Servicer or
the Seller duly to observe or perform any covenants or agreements of it in any
of the Transaction Documents in any material respect and, other than with
respect to a breach of the Seller’s or Depositor’s obligations under
Section 6.02 of the Receivables Purchase Agreement, such failure continues for a
period of five days after the date on which such party receives notice of or
otherwise becomes aware of such failure to observe or perform; or
     (d) the entry of a decree or order for relief by a court or agency or
supervisory authority having jurisdiction in respect of the Issuer, the
Depositor, the Servicer or the Seller for the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
in any insolvency, conservatorship, receivership, readjustment of debt,
marshalling of assets and liabilities or similar proceedings for the Issuer, the
Depositor or the Seller or of any substantial part of its property, or ordering
the winding up or liquidation of the affairs of the Issuer, the Depositor or the
Seller; or
     (e) the Issuer, the Depositor, the Servicer or the Seller shall voluntarily
commence liquidation, consent to the appointment of a conservator or receiver or
liquidator or similar person in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings of or relating to
the Issuer, the Depositor or the Seller or of or relating to all or
substantially all of its property; or the Issuer, the Depositor or the Seller
shall admit in writing its inability to pay its debts generally as they become
due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make a general assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; or
     (f) the Issuer or the Trust Estate shall have become subject to
registration as an “investment company” within the meaning of the 1940 Act; or
     (g) the Issuer shall fail to own the Trust Estate free and clear of liens
other than the liens contemplated hereby or the Indenture Trustee shall fail to
have a first priority perfected security interest in the Trust Estate; or
     (h) the Depositor sells, transfers, pledges or otherwise disposes of any of
the Trust Certificates, whether voluntarily or by operation of law, foreclosure
or other enforcement by a Person of its remedies against the Depositor, except
to a wholly-owned subsidiary of Option One; or
     (i) Option One transfers its servicing rights under any Pooling and
Servicing Agreement for a Securitization Trust or its rights as Servicer under
any such Pooling and Servicing Agreement are terminated, and the Issuer fails to
cause a Redemption of the entire Outstanding Note Principal Amount pursuant to
Section 2.16(a) hereof on or before the date such servicing rights are
transferred or terminated; or

39



--------------------------------------------------------------------------------



 



     (j) the Servicer fails to deposit any collections in respect of the
Mortgage Loans to the related Collection Account (except with respect to Advance
Reimbursement Amounts deposited to the Reimbursement Account or Servicing
Compensation in each case permitted under the Pooling and Servicing Agreements),
except for nominal amounts as a result of inadvertence, error or oversight,
which are corrected within two Business Days after the Servicer receives notice
of or otherwise becomes aware of such failure; or
     (k) the Servicer issues disbursement instructions to a Securitization
Trustee or otherwise withdraws funds from a Collection Account, except as
expressly authorized by the provisions of the Pooling and Servicing Agreements
and the Transaction Documents, except for directions or withdrawals relating to
nominal amounts as a result of inadvertence, error or oversight, which are
corrected within two Business Days after the Servicer receives notice of or
otherwise becomes aware of such failure; or
     (l) the Servicer fails to deliver any Funding Date Report, Monthly Servicer
Report or Payment Date Report required to be delivered hereunder and the
Servicer has received notice of such failure from the Agent, the Indenture
Trustee, or any Note Purchaser; or
     (m) the Collateral Coverage Requirement is not satisfied as of the close of
business on any date and such failure is not remedied within one Business Day;
or
     (n) any representation or warranty made or deemed made by or on behalf of
the Issuer, the Depositor, the Seller, the Servicer or any of their respective
Affiliates or by any officer of the foregoing under or in connection with any
Transaction Document or under or in connection with any report, certificate, or
other document delivered to the Agent, the Indenture Trustee or the Noteholders
pursuant to any Transaction Document shall have been incorrect or misleading in
any material respect when made or deemed made and the same remains unremedied
for a period of five days after such party receives notice of or otherwise
becomes aware of such breach; or
     (o) (i) any material provision of any Transaction Document shall at any
time for any reason (other than pursuant to the express terms thereof) cease to
be valid and binding on or enforceable against the Issuer, the Depositor, the
Seller, the Servicer or any of their respective Affiliates intended to be a
party thereto, (ii) the validity or enforceability of any Transaction Document
shall be contested by the Issuer, the Depositor, the Seller, the Servicer or any
of their respective Affiliates, (iii) a proceeding shall be commenced by the
Issuer, the Depositor, the Seller, the Servicer or any of their respective
Affiliates or any Governmental Authority having jurisdiction over the Issuer,
the Depositor, the Seller, the Servicer or any of their respective Affiliates,
seeking to establish the invalidity or unenforceability of any Transaction
Document, or (iv) the Issuer, the Depositor, the Seller, the Servicer or any of
their respective Affiliates shall deny in writing that it has any liability or
obligation purported to be created under any Transaction Document; or
     (p) Option One has taken any action to impair the interests of the Issuer
in the Aggregate Receivables or the Lien or rights of the Indenture Trustee in
the Trust Estate, or to

40



--------------------------------------------------------------------------------



 



cause the transactions contemplated by the Receivables Purchase Agreement to be
characterized as a financing rather than a true sale for purposes of bankruptcy
or similar laws; or
     (q) (i) a final judgment or judgments for the payment of money in excess of
$50,000 in the aggregate shall be rendered against the Depositor or the Issuer
by one or more courts, administrative tribunals or other bodies having
jurisdiction over them, or (ii) a final judgment or judgments for the payment of
money in excess of $15,000,000 in the aggregate shall be rendered against the
Seller by one or more courts, administrative tribunals or other bodies having
jurisdiction over them and the same shall not be discharged (or provision shall
not be made for such discharge) or bonded, or a stay of execution thereof shall
not be procured, within sixty (60) days from the date of entry thereof and the
Seller shall not, within said period of sixty (60) days, or such longer period
during which execution of the same shall have been stayed or bonded, appeal
therefrom and cause the execution thereof to be stayed during such appeal; or
     (r) (i) Option One shall fail to make any payment (whether of principal or
interest or otherwise and regardless of amount) in respect of any indebtedness
with an amount in excess of $15,000,000, when and as the same shall become due
and payable (including the passage of any applicable grace period) or (ii) any
event or condition occurs and, while continuing, results in any indebtedness of
Option One with an amount in excess of $15,000,000 becoming due prior to its
scheduled maturity or that enables or permits (including the passage of any
applicable grace period) the holder or holders of any such indebtedness or any
trustee or agent on its or their behalf to cause any such indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided, that an Event of Default shall not
occur under this clause (r) as a result of Option One’s failure to comsummate a
requested repurchase of mortgage loans as a result of an alleged breach of
representations and warranties regarding such mortgage loans so long as (x)
Option One and the Person requesting such repurchase are in continuing
discussions regarding the existence or nature of the alleged breach of
representations or warranties and (y) Option One and such Person have not
determined the principal amount of such mortgage loans to be repurchased by
Option One or the amount of any payment required to be made by Option One to
such person in respect of such breach; or
     (s) (i) A Change of Control of Option One; or (ii) Option One shall cease
to own 100% of the equity interest in the Depositor.
     Section 4.02. Acceleration of Maturity; Rescission and Annulment.
     If an Event of Default under any of Sections 4.01(a) through (c) or
Sections 4.01(f) through (r) should occur and be continuing, then and in every
such case the Indenture Trustee shall, at the direction of the Agent, acting
with the consent of the Majority Noteholders, declare all of the Notes to be
immediately due and payable, by a notice in writing to the Issuer, and upon any
such declaration the unpaid Note Principal Balance of such Notes, together with
accrued interest thereon through the date of acceleration, shall become
immediately due and payable. If an Event of Default specified in Section 4.01(d)
or (e) occurs, the unpaid Note Principal Balance of such Notes, together with
accrued interest thereon through the date of acceleration, shall automatically
become due and payable without any declaration or other act on the part of the
Agent, the Indenture Trustee or any Noteholder.

41



--------------------------------------------------------------------------------



 



     At any time after such declaration of acceleration has been made and before
a judgment or decree for payment of the money due in respect of the Notes has
been obtained by the Indenture Trustee as hereinafter provided in this
Section 4, the Agent, on behalf of the Majority Noteholders, by written notice
to the Issuer and to the Indenture Trustee, may rescind and annul such
declaration and its consequences if:
     (a) the Issuer has paid or deposited with the Indenture Trustee to the Note
Payment Account a sum sufficient to pay:
     (i) all payments of principal of and interest on the Notes and all other
amounts that would then be due hereunder or upon the Notes if the Event of
Default giving rise to such acceleration had not occurred; and
     (ii) all sums paid or advanced by the Indenture Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and counsel, in each case incurred in connection with such Event of
Default; and
     (b) all Events of Default, other than the nonpayment of the principal of
the Notes that has become due solely by virtue of such acceleration, have been
cured or waived as provided in Section 4.12.
     No such rescission and annulment shall affect any subsequent default or
impair any right consequent thereto.
     Section 4.03. Collection of Indebtedness and Suits for Enforcement by
Indenture Trustee.
     (a) If the Issuer fails to pay all amounts due upon an acceleration of the
Notes under Section 4.02 forthwith upon demand and such declaration and its
consequences shall not have been rescinded and annulled, the Indenture Trustee,
in its capacity as Indenture Trustee and as trustee of an express trust, may
institute a judicial proceeding for the collection of the sums so due and
unpaid, may prosecute such proceeding to judgment or final decree and may
enforce the same against the Issuer or any other obligor upon such Notes and
collect the monies adjudged or decreed to be payable in the manner provided by
law out of the Trust Estate, wherever situated, or may institute and prosecute
such non-judicial proceedings in lieu of judicial proceedings as are then
permitted by applicable law.
     (b) If an Event of Default occurs and is continuing, the Indenture Trustee
may, in its discretion, proceed to protect and enforce its rights and the rights
of the Noteholders by such appropriate proceedings as the Indenture Trustee
shall deem most effective to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein or to enforce any other proper
remedy or legal or equitable right vested in the Indenture Trustee by this
Indenture or by law.
     (c) In case (x) there shall be pending, relative to the Issuer or any
Person having or claiming an ownership interest in the Trust Estate, proceedings
under Title 11 of the United States Code or any other applicable federal or
state bankruptcy, insolvency or other similar law,

42



--------------------------------------------------------------------------------



 



(y) a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or shall have
taken possession of the Issuer or its property or such Person or (z) there shall
be pending a comparable judicial proceeding brought by creditors of the Issuer
or affecting the property of the Issuer, the Indenture Trustee, irrespective of
whether the principal of or interest on any Notes shall then be due and payable
as therein expressed or by declaration or otherwise and irrespective of whether
the Indenture Trustee shall have made any demand pursuant to the provisions of
this Section 4.03, shall be entitled and empowered, by intervention in such
proceedings or otherwise:
     (i) to file and prove a claim or claims for the whole amount of principal
and interest owing and unpaid in respect of the Notes and to file such other
papers or documents as may be necessary or advisable in order to have the claims
of the Indenture Trustee (including any claim for reasonable compensation to the
Indenture Trustee and each predecessor Indenture Trustee, and their respective
attorneys, and for reimbursement of all reasonable expenses and liabilities
incurred, and all advances made, by the Indenture Trustee and each predecessor
Indenture Trustee, except as a result of willful misconduct, negligence or bad
faith of the Indenture Trustee) and of the Noteholders allowed in such
proceedings;
     (ii) unless prohibited by applicable law and regulations, to vote on behalf
of the Noteholders in any election of a trustee, a standby trustee or Person
performing similar functions in any such proceedings;
     (iii) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute all amounts received with
respect to the claims of the Noteholders and of the Indenture Trustee on their
and its behalf; and
     (iv) to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Indenture Trustee or
the Noteholders allowed in any judicial proceedings relative to the Issuer, its
creditors and its property; and any trustee, receiver, liquidator, custodian or
other similar official in any such proceeding is hereby authorized by each of
such Noteholders to make payments to the Indenture Trustee, and, in the event
that the Indenture Trustee shall consent to the making of payments directly to
such Noteholders, to pay to the Indenture Trustee such amounts as shall be
sufficient to cover reasonable compensation to the Indenture Trustee, each
predecessor Indenture Trustee and their respective attorneys, and all other
expenses and liabilities incurred, and all advances made, by the Indenture
Trustee and each predecessor Indenture Trustee except as a result of willful
misconduct, negligence or bad faith of the Indenture Trustee or predecessor
Indenture Trustee.
     (d) Nothing herein contained shall be deemed to authorize the Indenture
Trustee to authorize or consent to or vote for or accept or adopt on behalf of
any Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any related Noteholder or to
authorize the Indenture Trustee to vote in respect of the claim of any
Noteholder in any such proceeding except, as aforesaid, to vote for the election
of a trustee in bankruptcy or similar Person.

43



--------------------------------------------------------------------------------



 



     (e) In any proceedings brought by the Indenture Trustee (and also any
proceedings involving the interpretation of any provision of this Indenture to
which the Indenture Trustee shall be a party), the Indenture Trustee shall be
held to represent all the Noteholders, and it shall not be necessary to make any
Noteholder a party to any such proceedings.
     (f) In the event that the Indenture Trustee, following an Event of Default
hereunder institutes proceedings to foreclose on the Trust Estate, the Indenture
Trustee shall promptly give a notice to that effect to each Noteholder.
     (g) All rights of action and claims under this Indenture or the Notes may
be prosecuted and enforced by the Indenture Trustee without the possession of
any of the Notes or the production thereof in any proceeding relating thereto,
and any such proceeding instituted by the Indenture Trustee shall be brought in
its own name as trustee of an express trust, and any recovery of judgment shall,
after provision for the payment of the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and its counsel, be for the
ratable benefit of the Noteholders in respect of which such judgment has been
recovered, subject to the payment priorities of Section 2.10.
     Section 4.04. Remedies.
     If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable pursuant to Section 4.02 hereof and such
declaration and its consequences have not been rescinded and annulled, the
Indenture Trustee may do one or more of the following:
     (a) institute, or cause to be instituted, Proceedings for the collection of
all amounts then payable on or under this Indenture with respect to the Notes,
whether by declaration of acceleration or otherwise, enforce any judgment
obtained, and collect from the Trust Estate monies adjudged due;
     (b) sell, or cause to be sold, the Trust Estate or any portion thereof or
rights or interest therein, at one or more public or private sales called and
conducted in any manner permitted by applicable law, provided, however, that the
Indenture Trustee shall give the Issuer written notice of any private sale
called by or on behalf of the Indenture Trustee pursuant to this Section 4.04(b)
at least 10 days prior to the date fixed for such private sale;
     (c) institute, or cause to be instituted, Proceedings from time to time for
the complete or partial foreclosure with respect to the Trust Estate;
     (d) exercise, or cause to be exercised, any remedies of a secured party
under the UCC and take any other appropriate action to protect and enforce the
rights and remedies of the Indenture Trustee or the Holders of the Notes
hereunder; and
     (e) maintain possession of the Trust Estate and, in its own name or in the
name of the Issuer or otherwise, collect and otherwise receive in accordance
with this Indenture any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral; provided, however, that the
Indenture Trustee shall not, unless required by law, sell or

44



--------------------------------------------------------------------------------



 



otherwise liquidate all or any portion of the Trust Estate following any Event
of Default except in accordance with Section 4.15.
     Section 4.05. Application of Money Collected.
     Any money collected by the Indenture Trustee pursuant to this Article IV
shall be deposited in the Note Payment Account and, on each Payment Date, shall
be applied in accordance with Section 2.10 hereof and, in case of the
distribution of such money on account of the principal of or interest on the
Notes, upon presentation and surrender of the Notes if fully paid.
     Section 4.06. Limitation on Suits.
     Except as provided in Section 4.07, no Noteholder shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:
     (1) such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default;
     (2) the Majority Noteholders shall have made written request to the
Indenture Trustee to institute proceedings in respect of such Event of Default
in its own name as Indenture Trustee hereunder;
     (3) such Noteholder or Noteholders have offered to the Indenture Trustee
adequate indemnity or security satisfactory to the Indenture Trustee against the
costs, expenses and liabilities to be incurred in compliance with such request;
     (4) the Indenture Trustee for 60 days after its receipt of such notice,
request and offer of indemnity or security has failed to institute any such
proceeding;
     (5) no direction inconsistent with such written request has been given to
the Indenture Trustee during such 60-day period by the Majority Noteholders; and
     (6) an Event of Default shall have occurred and be continuing; it being
understood and intended that no one or more of such Noteholders shall have any
right in any manner whatever by virtue of, or by availing itself or themselves
of, any provision of this Indenture to affect, disturb or prejudice the rights
of any other of such Noteholders, or to obtain or to seek to obtain priority or
preference over any other of such Noteholders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all of such Noteholders. Subject to the foregoing restrictions, the
Noteholders may exercise their rights under this Section 4.06 independently.
     Section 4.07. Unconditional Right of Noteholders to Receive Principal and
Interest.
     Notwithstanding any other provision in this Indenture, following the
Maturity Date, the Holder of any Note shall have the right, which is absolute
and unconditional, to receive

45



--------------------------------------------------------------------------------



 



payments of interest, principal and other amounts then due on such Note (subject
to Section 2.10) and to institute suit for the enforcement of any such payment
(subject to Section 4.06), and such rights shall not be impaired without the
consent of such Noteholder, unless a non-payment has been cured pursuant to
Section 4.02. The Issuer shall, however, be subject to only one consolidated
lawsuit by the Noteholders, or by the Indenture Trustee on behalf of the
Noteholders, for any one cause of action arising under this Indenture or
otherwise.
     Section 4.08. Restoration of Rights and Remedies.
     If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued, waived, rescinded or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or to such Noteholder, then and in
every such case, subject to any determination in such proceeding, the Issuer,
the Indenture Trustee and the Noteholders shall be restored severally and
respectively to their former positions hereunder, and thereafter all rights and
remedies of the Indenture Trustee and the Noteholders shall continue as though
no such proceeding had been instituted.
     Section 4.09. Rights and Remedies Cumulative.
     Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.06, no right or remedy
herein conferred upon or reserved to the Indenture Trustee or to the Noteholders
is intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
     Section 4.10. Delay or Omission Not Waiver.
     No delay or omission of the Indenture Trustee, or any Noteholder to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Indenture or by law
to the Indenture Trustee or to the Noteholders may be exercised from time to
time, and as often as may be deemed expedient, to the extent permitted by
applicable law, by the Indenture Trustee or the Noteholders, as the case may be.
     Section 4.11. Control by Noteholders.
     The Noteholders holding more than 50% in aggregate Note Principal Balance
of the Outstanding Notes (the “Majority Noteholders”) shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee, or exercising any trust or power conferred
on the Indenture Trustee, provided, that such direction shall not be in conflict
with any rule of law or with this Indenture or involve the Indenture Trustee in
personal liability and provided, further, that the Indenture Trustee may take
any other action deemed proper by the Indenture Trustee which is not
inconsistent with such direction.

46



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Noteholders will not be required to provide,
and the Indenture Trustee will not be required to obtain, a Tax Opinion in the
case of a direction by the Noteholders to the Indenture Trustee, following an
Event of Default, to realize upon the Trust Estate by liquidating the Collateral
or otherwise.
     Section 4.12. Waiver of Past Defaults.
     Prior to the acceleration of the Maturity Date of the Notes, the Required
Noteholders may on behalf of the Noteholders of all the Notes waive any past
default hereunder and its consequences, except a default
     (1) in the payment of principal of or interest on any Note, which waiver
shall require the waiver by Noteholders holding 100% in aggregate Note Principal
Balance of the Outstanding Notes affected; or
     (2) in respect of a covenant or provision hereof which under Article VIII
cannot be modified or amended without the consent of the Holder of each
Outstanding Note affected, which waiver shall require the waiver by each Holder
of an Outstanding Note affected;
     (3) depriving the Indenture Trustee or any Noteholder of a lien or the
benefit of a lien, as the case may be, upon any part of the Trust Estate, which
waiver shall require the consent of the Indenture Trustee or such Noteholder, as
the case may be;
     (4) depriving the Indenture Trustee of any fee, reimbursement for any
expense incurred, or any indemnification to which the Indenture Trustee is
entitled, which waiver shall require the consent of the Indenture Trustee; or
     (5) of the type described in Section 4.01(s), which waiver shall require
the waiver by Noteholders holding 100% in aggregate Note Principal Balance of
the Outstanding Notes affected.
     Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon. Any costs or expenses incurred
by the Indenture Trustee in connection with such acceleration and prior to such
waiver shall be reimbursable to the Indenture Trustee in accordance with
Section 2.10(c).
     Section 4.13. Undertaking for Costs.
     All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken,
suffered or omitted by it as Indenture Trustee, the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and that such
court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses based on time expended, against any party litigant
in such suit, having due regard to the merits and

47



--------------------------------------------------------------------------------



 



good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the Issuer,
or to any suit instituted by the Indenture Trustee, or to any suit instituted by
any Noteholder, or group of Noteholders, holding in the aggregate at least 25%
in aggregate Note Principal Balance of Outstanding Notes or to any suit
instituted by any Noteholder for the enforcement of the payment of the principal
of or interest on any Note on or after the Maturity Date of such Note.
     Section 4.14. Waiver of Stay or Extension Laws.
     The Issuer covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim to
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of such law and
covenants that it will not hinder, delay or impede the exercise of any power
herein granted to the Indenture Trustee, but will suffer and permit the exercise
of every such power as though no such law had been enacted.
     Section 4.15. Sale of Trust Estate.
     (a) The power to effect any public or private sale of any portion of the
Trust Estate pursuant to Section 4.04 hereof shall not be exhausted by any one
or more sales as to any portion of the Trust Estate remaining unsold, but shall
continue unimpaired until either the entire Trust Estate shall have been sold or
all amounts payable on the Notes and under this Indenture with respect thereto
shall have been paid. The Indenture Trustee may from time to time postpone any
sale by public announcement made at the time and place of such sale. The
Indenture Trustee hereby expressly waives its right to any amount fixed by law
as compensation for any such sale but such waiver does not apply to any amounts
to which the Indenture Trustee is otherwise entitled under Section 5.04 of this
Indenture.
     (b) The Indenture Trustee shall not sell the Trust Estate, or any portion
thereof, unless:
     (i) the Required Noteholders consent to, or direct the Indenture Trustee to
make, such sale; or
     (ii) the proceeds of such sale would be not less than the entire amount
which would be payable to the Holders of the Notes, in full payment thereof, in
accordance with Section 4.05, on the Payment Date next succeeding the date of
such sale, together with all other amounts due under this Indenture.
          The foregoing provisions of this Section 4.15 shall not preclude or
limit the ability of the Indenture Trustee to purchase all or any portion of the
Trust Estate at any sale, public or private, and the purchase by the Indenture
Trustee of all or any portion of the Trust Estate at any sale shall not be
deemed a sale or disposition thereof for purposes of this Section 4.15(b).

48



--------------------------------------------------------------------------------



 



     (c) Unless the Holders of all Outstanding Notes have otherwise consented or
directed the Indenture Trustee, at any sale of all or any portion of the Trust
Estate at which a minimum bid equal to or greater than the amount described in
paragraph (ii) of subsection (b) of this Section 4.15 has not been established
by the Indenture Trustee and no Person bids an amount equal to or greater than
such amount, the Indenture Trustee shall in accordance with paragraph (ii) of
subsection (d) of this Section 4.15 bid an amount at least $1.00 more than the
highest other bid in order to preserve the Trust Estate.
     (d) In connection with a sale of all or any portion of the Trust Estate:
     (i) any Holder or Holders of Notes may bid for and purchase the property
offered for sale, and upon compliance with the terms of sale may hold, retain
and possess and dispose of such property, without further accountability, and
may, in paying the purchase money therefor, deliver any Outstanding Notes or
claims for interest thereon in lieu of cash up to the amount which shall, upon
distribution of the net proceeds of such sale, be payable thereon, and such
Notes, in case the amounts so payable thereon shall be less than the amount due
thereon, shall be returned to the Holders thereof after being appropriately
stamped to show such partial payment;
     (ii) the Indenture Trustee may bid for and acquire the property offered for
sale in connection with any sale thereof, and, in lieu of paying cash therefor,
may make settlement for the purchase price by crediting the gross sale price
against the sum of (A) the amount which would be distributable to the Holders of
the Notes as a result of such sale in accordance with Section 4.05 on the
Payment Date next succeeding the date of such sale and (B) the expenses of the
sale and of any Proceedings in connection therewith which are reimbursable to
it, without being required to produce the Notes in order to complete any such
sale or in order for the net sale price to be credited against such Notes, and
any property so acquired by the Indenture Trustee shall be held and dealt with
by it in accordance with the provisions of this Indenture;
     (iii) the Indenture Trustee shall execute and deliver, without recourse, an
appropriate instrument of conveyance transferring its interest in any portion of
the Trust Estate in connection with a sale thereof;
     (iv) the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey the Issuer’s interest in
any portion of the Trust Estate in connection with a sale thereof, and to take
all action necessary to effect such sale; and
     (v) no purchaser or transferee at such a sale shall be bound to ascertain
the Indenture Trustee’s authority, inquire into the satisfaction of any
conditions precedent or see to the application of any monies.
     Section 4.16. Action on Notes.
     The Indenture Trustee’s right to seek and recover judgment on the Notes or
under this Indenture shall not be affected by the seeking, obtaining or
application of any other relief under

49



--------------------------------------------------------------------------------



 



or with respect to this Indenture. Neither the lien of this Indenture nor any
rights or remedies of the Indenture Trustee or the Noteholders shall be impaired
by the recovery of any judgment by the Indenture Trustee against the Issuer or
by the levy of any execution under such judgment upon any portion of the Trust
Estate.
ARTICLE V
THE INDENTURE TRUSTEE
     Section 5.01. Certain Duties and Responsibilities.
     The Issuer hereby irrevocably constitutes and appoints the Indenture
Trustee and any Responsible Officer thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in place and stead of the Issuer and in the name of the Issuer or in its own
name or in the name of a nominee, from time to time in the Indenture Trustee’s
discretion, for the purpose of enforcing the rights, powers and remedies of the
Issuer under the Receivables Purchase Agreement and to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Indenture and
the Receivables Purchase Agreement, all as set forth in this Section 5.01.
     (a) The rights, duties and liabilities of the Indenture Trustee in respect
of this Indenture shall be as follows:
     (i) The Indenture Trustee shall have the full power and authority to do all
things not inconsistent with the provisions of this Indenture that it may deem
advisable in order to enforce the provisions hereof or to take any action with
respect to a default or an Event of Default hereunder, or to institute, appear
in or defend any suit or other proceeding with respect hereto, or to protect the
interests of the Noteholders. The Indenture Trustee shall not be answerable or
accountable except for its own bad faith, willful misconduct or negligence. The
Issuer shall prepare and file or cause to be filed, at the Issuer’s expense, a
UCC Financing Statement, describing the Issuer as debtor, the Indenture Trustee
as secured party and the Trust Estate as the collateral, in all appropriate
locations promptly following the initial issuance of the Notes, and the Issuer
shall prepare and file at each such office, continuation statements with respect
thereto, in each case within six months prior to each fifth anniversary of the
original filing. The Issuer is hereby authorized and obligated to make, at the
expense of the Issuer, all required filings and refilings of which the Issuer
becomes aware, necessary to preserve the liens created by this Indenture to the
extent not done by the Issuer as provided herein. The Indenture Trustee shall
not be required to take any action to exercise or enforce the trusts hereby
created which, in the opinion of the Indenture Trustee, shall be likely to
involve expense or liability to the Indenture Trustee, unless the Indenture
Trustee shall have received an agreement satisfactory to it in its sole
reasonable discretion to indemnify it against such liability and expense. Except
as otherwise expressly provided herein, the Indenture Trustee shall not be
required to ascertain or inquire as to the performance or observance of any of
the covenants or agreements contained herein, or in the Receivables Purchase

50



--------------------------------------------------------------------------------



 



Agreement or in any other instruments to be performed or observed by the Issuer
or any party to the Receivables Purchase Agreement.
     (ii) Subject to the other provisions of this Article V, the Indenture
Trustee, upon receipt of all resolutions, certificates, statements, opinions,
reports, documents, orders, or other instruments furnished to the Indenture
Trustee that are specifically required to be furnished pursuant to any
provisions of this Indenture, shall examine them to determine whether they are
on their face in the form required by this Indenture to the extent expressly set
forth herein. If any such instrument is found on its face not to conform to the
requirements of this Indenture in a material manner, the Indenture Trustee shall
take such action as it deems appropriate to have the instrument corrected, and
if the instrument is not corrected to the Indenture Trustee’s reasonable
satisfaction, the Indenture Trustee will provide notice thereof to the
Noteholders. The Indenture Trustee shall not incur any liability in acting upon
any signature, notice, request, consent, certificate, opinion, or other
instrument reasonably believed by it to be genuine. In administering the trusts
hereunder, the Indenture Trustee may execute any of the trusts or powers
hereunder directly or through its agents or attorneys, provided that it shall
remain liable for the acts of all such agents and attorneys. The Indenture
Trustee may, subject to Section 5.04, consult with counsel, accountants and
other professionals to be selected and employed by it, and the Indenture Trustee
shall not be liable for anything done, suffered or omitted in good faith by it
in accordance with the advice of any such Person nor for any error of judgment
made in good faith by a Responsible Officer, unless it shall be proved that the
Indenture Trustee was negligent in ascertaining the pertinent facts.
     (iii) The Indenture Trustee shall not have any duty to make, arrange or
ensure the completion of any recording, filing or registration of any instrument
or other document (including any UCC Financing Statements), or any amendments or
supplements to any of said instruments or to determine if any such instrument or
other document is in a form suitable for recording, filing or registration, and
the Indenture Trustee shall not have any duty to make, arrange or ensure the
completion of the payment of any fees, charges or taxes in connection therewith.
     (iv) Whenever in performing its duties hereunder, the Indenture Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Indenture
Trustee may, in the absence of bad faith on the part of the Indenture Trustee,
rely upon (unless other evidence in respect thereof be specifically prescribed
herein) an Officer’s Certificate of the Issuer, and such Officer’s Certificate
shall be full warrant to the Indenture Trustee for any action taken, suffered or
omitted by it on the faith thereof.
     (v) The Indenture Trustee shall not have any obligations to see to the
payment or discharge of any liens (other than the liens hereof) upon the
Receivables, or to see to the application of any payment of the principal of or
interest on any note secured thereby or to the delivery or transfer to any
Person of any property released from any such lien, or to give notice to or make
demand upon any mortgagor, mortgagee, trustor, beneficiary or other Person for
the delivery or transfer of any such property. The Indenture Trustee (and

51



--------------------------------------------------------------------------------



 



any successor trustee or co-trustee in its individual capacity) nevertheless
agrees that it will, at its own cost and expense, promptly take all action as
may be necessary to discharge any liens or encumbrances on the Receivables
arising as a result of the Indenture Trustee (or such successor trustee or
co-trustee, as the case may be) acting improperly in its capacity as Indenture
Trustee (or such successor trustee or co-trustee, as the case may be).
     (vi) The Indenture Trustee shall not be concerned with or accountable to
any Person for the use or application of any deposited monies or of any property
or securities or the proceeds thereof that shall be released or withdrawn in
accordance with the provisions hereof or of any property or securities or the
proceeds thereof that shall be released from the lien hereof or thereof in
accordance with the provisions hereof or thereof and the Indenture Trustee shall
not have any liability for the acts of other parties that are not in accordance
with the provisions hereof.
     (b) The rights, duties and liabilities of the Indenture Trustee in respect
of the Receivables and this Indenture, in addition to those set forth in
Section 5.01(a), shall be as follows:
     (i) except during the continuance of an Event of Default with respect to
the Notes, the Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture, and no implied covenants
or obligations shall be read into this Indenture against the Indenture Trustee;
and
     (ii) the Indenture Trustee may, in the absence of bad faith on its part,
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Indenture Trustee and conforming to the requirements of this Indenture; but in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Indenture Trustee, the Indenture
Trustee shall be under a duty to examine the same to determine whether or not
they conform on their face to the requirements of this Indenture, to the extent
expressly set forth herein.
     (c) Subject to Section 4.12 hereof, in case an Event of Default actually
known to the Indenture Trustee with respect to the Notes has occurred and is
continuing, the Indenture Trustee shall exercise such of the rights and powers
vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of his own affairs.
     (d) No provision of this Indenture shall be construed to relieve the
Indenture Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that
     (i) this subsection shall not be construed to limit the effect of
subsections (a), (b) or (c) of this Section; (ii) the Indenture Trustee shall
not be liable for any error of

52



--------------------------------------------------------------------------------



 



judgment made in good faith by a Responsible Officer, unless it shall be proved
that the Indenture Trustee was negligent in ascertaining the pertinent facts;
     (ii) the Indenture Trustee shall not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
directions of the Majority Noteholders, relating to the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Indenture with respect to the Notes; and
     (iii) the Indenture Trustee shall not be charged with knowledge of a
default in the observance of any covenant contained in Section 9.06 or
Section 9.07 unless either (i) a Responsible Officer of the Indenture Trustee
shall have actual knowledge of such default or (ii) written notice of such
default shall have been given by the Issuer or by any Noteholder to and received
by a Responsible Officer of the Indenture Trustee.
     Section 5.02. Notice of Defaults.
     (a) The Indenture Trustee, promptly but not later than two (2) Business
Days after a Responsible Officer of the Indenture Trustee acquires actual
knowledge of the occurrence of any Event of Default or any event which, after
notice or lapse of time would become an Event of Default with respect to the
Notes, shall notify the Issuer, the Noteholders and the Agent of any such event,
unless all such events known to the Indenture Trustee shall have been cured
before the giving of such notice or unless the same is rescinded and annulled,
or waived by the Noteholders pursuant to Section 4.02 or Section 4.12. For the
purpose of this Section 5.02, the term “default” means any event which is, or
after notice or lapse of time or both would become, an Event of Default with
respect to the Notes.
     (b) The Indenture Trustee also agrees, promptly but no later than two
(2) Business Days after a Responsible Officer of the Indenture Trustee acquires
actual knowledge of the occurrence of any default or event of default under the
Receivables Purchase Agreement, to notify the Issuer, the Noteholders and the
Agent of such default or event of default.
     Section 5.03. Certain Rights of Indenture Trustee.
     Subject to the provisions of Section 5.01, in connection with this
Indenture:
     (a) the Indenture Trustee may request and rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties as may be required by such party or
parties pursuant to the terms of this Indenture;
     (b) any request or direction of the Issuer mentioned herein shall be
sufficiently evidenced by an Issuer Request or Issuer Order;
     (c) whenever in the administration of this Indenture the Indenture Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action

53



--------------------------------------------------------------------------------



 



hereunder, the Indenture Trustee (unless other evidence be herein specifically
prescribed) may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;
     (d) the Indenture Trustee may consult with counsel and the advice of such
counsel or any Opinion of Counsel rendered thereby shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
     (e) the Indenture Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Noteholders pursuant to this Indenture, unless such Noteholders
shall have offered to the Indenture Trustee reasonable security or indemnity
against the costs, expenses and liabilities that might be incurred by it in
compliance with such request or direction;
     (f) the Indenture Trustee shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note,
debenture, note, coupon, other evidence of indebtedness or other paper or
document, but the Indenture Trustee in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Indenture Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney;
     (g) the Indenture Trustee may, subject to Section 5.04, execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents or attorneys of the Indenture Trustee, provided that it shall
remain liable for the acts of all such attorneys and agents;
     (h) the Indenture Trustee shall not be required to provide any surety or
note of any kind in connection with the execution or performance of its duties
hereunder;
     (i) except with respect to the representations made by it in Section 5.06,
the Indenture Trustee shall not make any representations as to the validity or
sufficiency of this Indenture; and
     (j) the Indenture Trustee shall not at any time have any responsibility or
liability with respect to the legality, validity or enforceability of the
Receivables other than its failure to act in accordance with the terms of this
Indenture.
     None of the provisions contained in this Indenture shall in any event
require the Indenture Trustee to expend or risk its own funds or otherwise incur
personal financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers hereunder if there are
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.
     Section 5.04. Compensation and Reimbursement.
     (a) Subject to Section 5.04(b), the Issuer hereby agrees:

54



--------------------------------------------------------------------------------



 



     (1) to pay or cause to be paid to the Indenture Trustee on a monthly basis,
the Indenture Trustee Fee as compensation for all services rendered by it
hereunder (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust) and all reasonable
expenses (including the reasonable expenses of its counsel), disbursements and
advances incurred or made by the Indenture Trustee in connection with this
Indenture, the Receivables or the Notes, provided that the Issuer shall have no
obligation to pay the Indenture Trustee’s overhead or other internal costs or
expenses;
     (2) to reimburse, indemnify and hold harmless the Indenture Trustee and any
director, officer, employee, agent, Affiliate or Control Person of the Indenture
Trustee for any loss, liability, expense or disbursements (including without
limitation costs and expenses of litigation, and of investigation, reasonable
counsel fees, damages, judgments and amounts paid in settlement) incurred in
connection with the acceptance of performance of the trusts and duties by the
Indenture Trustee with respect to this Indenture, the Receivables or the Notes
(other than any loss, liability or expense incurred by reason of willful
misfeasance, bad faith or negligence in the performance of duties, or as may
arise from a breach of any representation or warranty of the Indenture Trustee
set forth herein).
     With respect to any third party claim:
     (i) the Indenture Trustee shall give the Issuer, the Noteholders and the
Agent written notice thereof promptly after the Indenture Trustee shall have
knowledge thereof;
     (ii) while maintaining control over its own defense, the Indenture Trustee
shall cooperate and consult fully with the Issuer in preparing such defense; and
     (iii) notwithstanding the foregoing provisions of this Section 5.04(a), the
Indenture Trustee shall not be entitled to reimbursement out of the Note Payment
Account for settlement of any such claim by the Indenture Trustee entered into
without the prior consent of the Issuer, which consent shall not be unreasonably
withheld or delayed.
     The Indenture Trustee agrees to fully perform its duties under this
Indenture notwithstanding any failure on the part of the Issuer to make any
payments, reimbursements or indemnifications to the Indenture Trustee pursuant
to this Section 5.04(a); provided, however, that (subject to Sections 5.04(b)
and 5.04(c)) nothing in this Section 5.04 shall be construed to limit the
exercise by the Indenture Trustee of any right or remedy permitted under this
Indenture in the event of the Issuer’s failure to pay any sums due the Indenture
Trustee pursuant to this Section 5.04.
     (b) The obligations of the Issuer set forth in Section 5.04(a) are
nonrecourse obligations solely of the Issuer and will be payable only from the
Trust Estate in accordance with Section 2.10(c). The Indenture Trustee hereby
agrees that it has no rights or claims against the Issuer directly and shall
only look to the Trust Estate to satisfy the Issuer’s obligations under

55



--------------------------------------------------------------------------------



 



Section 5.04(a). The Indenture Trustee also hereby agrees not to file or join in
filing any petition in bankruptcy or commence any similar proceeding in respect
of the Issuer.
     Section 5.05. Corporate Indenture Trustee Required; Eligibility.
     The Issuer hereby agrees, for the benefit of the Noteholders, that there
shall at all times be an Indenture Trustee hereunder which shall be a bank
(within the meaning of Section 2(a)(5) of the 1940 Act) organized and doing
business under the laws of the United States or any state thereof, authorized
under such laws to exercise corporate trust powers, having aggregate capital,
surplus and undivided profits of at least $100,000,000, and subject to
supervision or examination by federal or state authority, the long term debt of
which is rated not lower than “A” by any Rating Agency. If such bank publishes
reports of condition at least annually, pursuant to law or to the requirements
of said supervising or examining authority, then for the purposes of this
Section, the combined capital, surplus and undivided profits of such bank shall
be deemed to be its combined capital, surplus and undivided profits as set forth
in its most recent report of condition so published. The Indenture Trustee shall
at all times meet the requirements of Section 26(a)(1) of the 1940 Act and shall
in no event be an Affiliate of the Issuer or an Affiliate of any Person involved
in the organization or operation of the Issuer or be directly or indirectly
controlled by the Issuer. If at any time a Responsible Officer of the Indenture
Trustee becomes aware that the Indenture Trustee has ceased to be eligible in
accordance with the provisions of this Section 5.05, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article.
     Section 5.06. Authorization of Indenture Trustee.
     The Indenture Trustee represents and warrants as to itself: that it is duly
authorized under applicable federal law and the law of the state of its
organization, its charter and its by-laws to execute and deliver this Indenture,
and to perform its obligations hereunder, including, without limitation, that it
is duly authorized to accept the Grant to it for the benefit of the Noteholders
of the Trust Estate and is authorized to authenticate the Notes, and that all
corporate action necessary or required therefor has been duly and effectively
taken or obtained and all federal and state governmental consents and approvals
required with respect thereto have been obtained.
     Section 5.07. Merger, Conversion, Consolidation or Succession to Business.
     Any corporation, bank, trust company or association into which the
Indenture Trustee may be merged or converted or with which it may be
consolidated, or any corporation, bank, trust company or association resulting
from any merger, conversion or consolidation to which the Indenture Trustee
shall be a party, or any corporation, bank, trust company or association
succeeding to all or substantially all the corporate trust business of the
Indenture Trustee, shall be the successor of the Indenture Trustee hereunder,
provided such corporation, bank, trust company or association shall be otherwise
qualified and eligible under this Article V, without the execution or filing of
any paper or any further act on the part of any of the parties hereto.

56



--------------------------------------------------------------------------------



 



     Section 5.08. Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of the Indenture Trustee and no appointment
of a successor Indenture Trustee pursuant to this Article V shall become
effective until (i) the acceptance of appointment by the successor Indenture
Trustee in accordance with the applicable requirements of Section 5.09 and
(ii) repayment to the predecessor Indenture Trustee of all unpaid fees and
expenses.
     (b) The Indenture Trustee may resign at any time by giving written notice
thereof to the Issuer and the Agent. If the respective instruments of acceptance
by a successor Indenture Trustee required by Section 5.09 shall not have been
delivered to each such party within 30 days after the giving of such notice of
resignation, the resigning Indenture Trustee may petition any court of competent
jurisdiction for the appointment of their respective successors.
     (c) The Indenture Trustee may be removed at any time by the Majority
Noteholders and notice of such action by the Noteholders shall be delivered to
the Indenture Trustee and the Issuer.
     (d) If at any time:
     (i) the Indenture Trustee shall cease to be eligible under Section 5.05, or
the representations of the Indenture Trustee in Section 5.06 shall prove to be
untrue in any material respect, and the Indenture Trustee shall fail to resign
after written request therefor by the Issuer or Noteholders of 10% of the
aggregate Note Principal Balance of the Outstanding Notes; or
     (ii) the Indenture Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Indenture Trustee or of
its property shall be appointed or any public officer shall take charge or
control of the Indenture Trustee or its property or affairs for the purpose of
rehabilitation, conservation or liquidation;
then, in any such case, (i) the Issuer may remove the Indenture Trustee, or
(ii) subject to Section 4.13, any Noteholder may, on its own behalf and on
behalf of all others similarly situated, petition any court of competent
jurisdiction for the removal of the Indenture Trustee and the appointment of a
successor Indenture Trustee.
     (e) If the Indenture Trustee shall resign, be removed or become incapable
of acting, or if a vacancy shall occur in the office of Indenture Trustee for
any cause, the Issuer shall promptly remove the Indenture Trustee and appoint a
successor Indenture Trustee, subject to the Agent’s consent, who shall comply
with the applicable requirements of Section 5.09. If, within 60 days after such
resignation, removal or incapacity, or the occurrence of such vacancy, a
successor Indenture Trustee shall not have been appointed by the Issuer and
shall not have accepted such appointment in accordance with the applicable
requirements of Section 5.09, then a successor Indenture Trustee shall be
appointed by the Majority Noteholders by notice delivered to the Issuer and the
retiring Indenture Trustee, and the successor Indenture Trustee so appointed

57



--------------------------------------------------------------------------------



 



shall, forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 5.09, become the successor Indenture Trustee
with respect to the Notes.
     If, within 120 days after such resignation, removal or incapacity, or the
occurrence of such vacancy, no successor Indenture Trustee shall have been so
appointed and accepted appointment in the manner required by Section 5.09, the
resigning Indenture Trustee may, on its own behalf and on behalf of all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee.
     (f) The Issuer shall give notice of any resignation or removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee by giving
notice of such event to the Noteholders. Each notice shall include the name of
the successor Indenture Trustee and the address of its Corporate Trust Office.
     Section 5.09. Acceptance of Appointment by Successor.
     In case of the appointment hereunder of a successor Indenture Trustee, the
successor Indenture Trustee so appointed shall execute, acknowledge and deliver
to the Issuer and to the retiring Indenture Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Indenture
Trustee shall become effective and such successor Indenture Trustee without any
further act, deed or conveyance, shall become vested with all the rights,
powers, trusts and duties of the retiring Indenture Trustee; but, on the request
of the Issuer or the successor Indenture Trustee such retiring Indenture Trustee
shall, upon payment of each of its fees and expenses, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the retiring Indenture Trustee shall duly assign, transfer
and deliver to such successor Indenture Trustee all property and money held by
such retiring Indenture Trustee hereunder, shall take such action as may be
requested by the Administrator on behalf of the Issuer to provide for the
appropriate interest in the Trust Estate to be vested in such successor
Indenture Trustee, but shall not be responsible for the recording of such
documents and instruments as may be necessary to give effect to the foregoing.
     Upon request of any such successor Indenture Trustee, the Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts referred to in this Section 5.09.
     No successor Indenture Trustee shall accept its appointment unless at the
time of such acceptance such successor Indenture Trustee shall be qualified and
eligible under this Article V.
     Section 5.10. Unclaimed Funds.
     The Indenture Trustee is required to hold any payments received by it with
respect to the Notes that are not paid to the Noteholders in trust for the
Noteholders. Notwithstanding the foregoing, at the expiration of two years
following the Final Payment Date for the Notes, any monies set aside in
accordance with Section 2.10(b) for payment of principal, interest and other
amounts on such Notes remain unclaimed by any lawful owner thereof, such
unclaimed funds and, to the extent required by applicable law, any accrued
interest thereon shall be remitted to the

58



--------------------------------------------------------------------------------



 



Issuer to be held in trust by the Issuer for the benefit of the applicable
Noteholder until distributed in accordance with applicable law, and all
liability of the Indenture Trustee with respect to such money shall thereupon
cease; provided, that the Indenture Trustee, before being required to make any
such repayment, may, at the expense of the applicable Noteholder, payable out of
such unclaimed funds, to the extent permitted by applicable law, and otherwise
at the expense of the Issuer, cause to be published at least once but not more
than three times in two newspapers in the English language customarily published
on each Business Day and of general circulation, in New York, New York, a notice
to the effect that such monies remain unclaimed and have not been applied for
the purpose for which they were deposited, and that after a date specified
therein, which shall be not less than 30 days after the date of first
publication of said notice, any unclaimed balance of such monies then remaining
in the hands of the Indenture Trustee will be paid to the Issuer upon its
written directions to be held in trust for the benefit of the applicable
Noteholder until distributed in accordance with applicable law. Any successor to
the Issuer through merger, consolidation or otherwise or any recipient of
substantially all the assets of the Issuer in a liquidation of the Issuer shall
remain liable for the amount of any unclaimed balance paid to the Issuer
pursuant to this Section 5.10.
     Section 5.11. Illegal Acts.
     No provision of this Indenture or any amendment or supplement hereto shall
be deemed to impose any duty or obligation on the Indenture Trustee to do any
act in the performance of its duties hereunder or to exercise any right, power,
duty or obligation conferred or imposed on it, which under any present or future
law shall be unlawful, or which shall be beyond the corporate powers,
authorization or qualification of the Indenture Trustee.
     Section 5.12. Communications by the Indenture Trustee.
     The Indenture Trustee shall send to the Issuer, within one Business Day
after the Maturity Date thereof, if any principal of or interest on such Notes
due and payable hereunder is not paid, a written demand for payment thereof.
     Section 5.13. Separate Indenture Trustees and Co-Trustees.
     (a) Notwithstanding any other provisions of this Indenture, at any time,
for the purpose of meeting legal requirements applicable to it in the
performance of its duties hereunder, the Indenture Trustee shall have the power
to, and shall execute and deliver all instruments to, appoint one or more
Persons to act as separate trustees or co-trustees hereunder, jointly with the
Indenture Trustee, of any of the Trust Estate subject to this Indenture, and any
such Persons shall be such separate trustee or co-trustee, with such powers and
duties consistent with this Indenture as shall be specified in the instrument
appointing such Person but without thereby releasing the Indenture Trustee from
any of its duties hereunder. If the Indenture Trustee obtains the consent of the
Agent and the Issuer to the retention of any such separate trustee or
co-trustee, the Indenture Trustee shall not be responsible for any fees or
expenses of any such separate trustee or co-trustee. If the Indenture Trustee
shall request the Issuer to do so, the Issuer shall join with the Indenture
Trustee in the execution of such instrument, but the Indenture Trustee shall
have the power to make such appointment without making such request. A separate
trustee or co-

59



--------------------------------------------------------------------------------



 



trustee appointed pursuant to this Section 5.13 need not meet the eligibility
requirements of Section 5.05.
     (b) Every separate trustee and co-trustee shall, to the extent not
prohibited by law, be subject to the following terms and conditions:
     (i) the rights, powers, duties and obligations conferred or imposed upon
such separate or co-trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate or co-trustee jointly, as
shall be provided in the appointing instrument, except to the extent that under
any law of any jurisdiction in which any particular act is to be performed any
nonresident trustee shall be incompetent or unqualified to perform such act, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or co-trustee;
     (ii) all powers, duties, obligations and rights conferred upon the
Indenture Trustee, in respect of the custody of all cash deposited hereunder
shall be exercised solely by the Indenture Trustee; and
     (iii) the Indenture Trustee may at any time by written instrument accept
the resignation of or remove any such separate trustee or co-trustee, and, upon
the request of the Indenture Trustee, the Issuer shall join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to make effective such resignation or removal,
but the Indenture Trustee shall have the power to accept such resignation or to
make such removal without making such request. A successor to a separate trustee
or co-trustee so resigning or removed may be appointed in the manner otherwise
provided herein.
     (c) Such separate trustee or co-trustee, upon acceptance of such trust,
shall be vested with the estates or property specified in such instrument,
jointly with the Indenture Trustee, and the Indenture Trustee shall take such
action as may be necessary to provide for (i) the appropriate interest in the
Trust Estate to be vested in such separate trustee or co-trustee, (ii) the
execution and delivery of any transfer documentation or note powers that may be
necessary to give effect to transfer of the Receivables to the co-trustee. Any
separate trustee or co-trustee may, at any time, by written instrument,
constitute the Indenture Trustee its agent or attorney in fact with full power
and authority, to the extent permitted by law, to do all acts and things and
exercise all discretion authorized or permitted by it, for and on behalf of it
and in its name. If any separate trustee or co-trustee shall be dissolved,
become incapable of acting, resign, be removed or die, all the estates,
property, rights, powers, trusts, duties and obligations of said separate
trustee or co-trustee, so far as permitted by law, shall vest in and be
exercised by the Indenture Trustee, without the appointment of a successor to
said separate trustee or co-trustee, until the appointment of a successor to
said separate trustee or co-trustee is necessary as provided in this Indenture.
     (d) Any notice, request or other writing, by or on behalf of any
Noteholder, delivered to the Indenture Trustee shall be deemed to have been
delivered to all separate trustees and co-trustees.

60



--------------------------------------------------------------------------------



 



     (e) Although co-trustees may be jointly liable, no co-trustee or separate
trustee shall be severally liable by reason of any act or omission of the
Indenture Trustee or any other such trustee hereunder.
ARTICLE VI
REPORTS TO NOTEHOLDERS
     Section 6.01. Reports to Noteholders and Others.
     (a) Based on information provided to the Indenture Trustee by the Servicer
pursuant to the Pooling and Servicing Agreements and the Transaction Documents,
the Indenture Trustee shall prepare, or cause to be prepared, and deliver by
first class mail or electronic means on each Payment Date, or as soon thereafter
as is practicable, to the Issuer, any Interested Person, each Noteholder and
Certificateholder or any of their designees (the “Interested Parties”) a
statement in respect of the payments made on such Payment Date setting forth the
information set forth in Exhibit F hereto (the “Trustee Report”). On each
Payment Date, the Indenture Trustee shall make the Trustee Report available each
month to the Agent and Interested Parties via the Indenture Trustee’s internet
website. The Indenture Trustee’s internet website shall initially be located at
www.ctslink.com which may be accessed by Interested Parties with the use of an
assigned password. The Indenture Trustee shall provide reasonable assistance in
using the website to users that call the Indenture Trustee’s customer service
desk at (866) 846-4526. Parties that are unable to use the above distribution
options are entitled to have a paper copy mailed to them via first class mail by
calling the customer service desk and indicating the need for assistance.
     (b) Within a reasonable period of time after the end of each calendar year,
upon request unless required pursuant to the Code, (but in no event more than
60 days following the end of such calendar year), the Indenture Trustee shall
prepare, or cause to be prepared, and mail to each Person who at any time during
the calendar year was a Noteholder (i) a statement containing the aggregate
amount of principal and interest payments on the Notes for such calendar year or
applicable portion thereof during which such person was a Noteholder and
(ii) such other customary information as the Indenture Trustee deems necessary
or desirable for Noteholders to prepare their federal, state and local income
tax returns. The obligations of the Indenture Trustee in the immediately
preceding sentence shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Indenture Trustee
pursuant to any requirements of the Code. As soon as practicable following the
request of any Noteholder in writing, the Indenture Trustee shall furnish to
such Noteholder such information regarding the Receivables as such holder may
reasonably request.
     Section 6.02. Servicer Reports.
     (a) By no later than the second Business Day before each Payment Date, the
Servicer shall deliver to the Issuer, the Indenture Trustee, the Agent and the
Verification Agent a report in the form of Exhibit C hereto (the “Monthly
Servicer Report”) (in electronic form) listing each Event of Default, Funding
Termination Event and Securitization Termination Event for each

61



--------------------------------------------------------------------------------



 



Securitization Trust with a yes or no answer beside each indicating whether each
possible Event of Default, Funding Termination Event and Securitization
Termination Event has occurred as of the end of the preceding Collection Period,
the information described in Exhibit C with respect to the Aggregate Receivables
and the Securitization Trusts.
     (b) In addition, no later than the second Business Day before each Payment
Date, the Servicer shall deliver to the Issuer, the Indenture Trustee, the
Verification Agent and the Agent a report in substantially the form of Exhibit D
hereto (the “Payment Date Report”) containing the information described in
Exhibit D. Each Payment Date Report shall also (A) state the aggregate
Collateral Value as of the end of the preceding Collection Period and
(B) demonstrate that the Collateral Coverage Requirement was met at such time
and (C) contain any other information necessary for the Indenture Trustee to
make the payments required by Section 2.10 on such Payment Date and all
information necessary for the Indenture Trustee to send statements to
Noteholders pursuant to Section 6.01(a) and such additional information as may
be reasonably requested by the Indenture Trustee, the Agent or the Verification
Agent from time to time.
     (c) By no later than 7:00 PM Eastern time two Business Days prior to each
Funding Date (or, with respect to any Funding Date described in clause (iii) of
the definition thereof, by no later than 7:00 PM Eastern time one (1) Business
Day prior to each such Funding Date), the Servicer shall deliver to the Issuer,
the Indenture Trustee, the Verification Agent and the Agent a report in
substantially the form of Exhibit E hereto (each, a “Funding Date Report”)
containing the information described in Exhibit E and (A) listing all Additional
Receivables to be purchased as of the close of business on such Funding Date
(summarized in each case by Pool-Level Advances, Loan-Level Advances and
Servicing Advances for each Securitization Trust at such date and including each
Loan-Level Advance and Servicing Advance by loan number and (B) stating the
aggregate amount of the Cash Purchase Price to be paid on the Funding Date.
     (d) Notwithstanding anything contained herein to the contrary, none of the
Verification Agent (except as described in the Verification Agent Letter), the
Indenture Trustee nor the Agent shall have any obligation to verify or
recalculate any information provided to them by the Servicer.
     Section 6.03. Access to Certain Information.
     (a) The Indenture Trustee shall afford to the Issuer, the Agent, the
Servicer, the Seller and any Holder or Holders of Notes, and to the OTS, the
FDIC and any other banking or insurance regulatory authority that may exercise
authority over any Noteholder, access to any documentation regarding the
Receivables within its control that may be required to be provided by this
Indenture or by applicable law. Such access shall be afforded without charge but
only upon reasonable prior written request and during normal business hours at
the offices of the Indenture Trustee designated by it.
     (b) The Indenture Trustee shall maintain at its office primarily
responsible for administration of the Trust Estate and shall deliver to the
Issuer, the Servicer, the Seller, the Agent and any Noteholder or Person
identified to the Indenture Trustee as a prospective transferee of a Note or an
interest therein (at the reasonable request and expense of the requesting

62



--------------------------------------------------------------------------------



 



party), copies of the following items (to the extent that such items have been
delivered to the Indenture Trustee or the Indenture Trustee can cause such items
to be delivered to it without unreasonable burden or expense): (i) this
Indenture, the Receivables Purchase Agreement and any amendments hereto or
thereto; (ii) all reports prepared by, and all reports delivered to, the
Indenture Trustee or the Servicer since the Closing Date; (iii) all Officer’s
Certificates delivered by the Servicer since the Closing Date and all Officer’s
Certificates delivered by the Issuer since the Closing Date pursuant to
Section 9.08 of this Indenture; (iv) all accountants’ reports caused to be
delivered by the Servicer since the Closing Date; and (v) each of the
Receivables Files. The Indenture Trustee shall make available copies of any and
all of the foregoing items upon request of any party set forth in the previous
sentence. However, the Indenture Trustee shall be permitted to require of such
party the payment of a sum sufficient to cover the reasonable costs and expenses
of providing such copies as are requested by such party.
ARTICLE VII
FUNDING ACCOUNT; PURCHASE OF ADDITIONAL RECEIVABLES
     Section 7.01. Funding Account.
     On each Funding Date, the Indenture Trustee shall deposit or cause to be
deposited into the Funding Account based on the information set forth in the
Funding Date Report: (i) the amount of any Additional Note Balances purchased by
the Note Purchasers pursuant to the Note Purchase Agreement on such Funding Date
(to the extent that the Excess Amount is insufficient to pay the Cash Purchase
Price with respect to the Additional Receivables to be acquired by the Issuer on
such Funding Date); and (ii) subject to Section 2.10(d), the Excess Amount, if
any, on deposit in the Reimbursement Account to the extent required to fund the
Cash Purchase Price of the Additional Receivables on such Funding Date. On each
Funding Date, subject to satisfaction of the Funding Conditions and the other
requirements of Section 7.02, the Indenture Trustee shall withdraw from the
Funding Account and pay to the Servicer the Cash Purchase Price for the
Additional Receivables to be acquired by the Issuer on such Funding Date.
     Section 7.02. Purchase of Additional Receivables.
     Two Business Days prior to each Funding Date, the Seller shall deliver a
Funding Notice and, pursuant to Section 6.02(c), a Funding Date Report to the
Indenture Trustee and the Agent. The Seller shall certify in the Funding Notice
that the Funding Conditions set forth in clauses (ii), (iv), (v), (vi), (vii),
(viii), (xii), (xiii) (with respect to Sections 3.01(a)(ii), (iii) and (iv) of
the Note Purchase Agreement) and (xiv) of this Section 7.02 have been satisfied
and, on the Funding Date, the Seller shall re-certify that such Funding
Conditions are satisfied. Upon receipt of the Funding Notice and Funding Date
Report by the Indenture Trustee and confirmation by the Indenture Trustee that
the Funding Conditions set forth in clauses (i) (as to the Indenture Trustee’s
receipt), (iii), (iv) (based on the Funding Notice), (ix), (x), (xi) and
(xii) of this Section 7.02 have been satisfied on or prior to such Funding Date
(provided that with respect to conditions (i), (iii) and (xii), that the
Indenture Trustee has not received notice from the Agent or any Noteholder that
such condition has not been satisfied), on the Funding Date the Indenture
Trustee shall apply funds on deposit in the Funding Account in the manner
specified in Section

63



--------------------------------------------------------------------------------



 



7.01 with respect to such Additional Receivables, provided that the Indenture
Trustee shall not fund the Cash Purchase Price of the Additional Receivables if
it receives notice from the Issuer or the Agent that any of the Funding
Conditions have not been satisfied. In the event that the Indenture Trustee
determines that any of the Funding Conditions set forth conditions in clauses
(i), (iii), (iv)(based on the information set forth in the Funding Notice),
(ix), (x), (xi) and (xii) of this Section 7.02 have not been satisfied on or
prior to such Funding Date, the Indenture Trustee shall promptly notify the
Seller and the Agent.
     The funding by the Indenture Trustee of the Cash Purchase Price with
respect to any Additional Receivable shall be subject to the satisfaction on the
related Funding Date of the following conditions precedent (the “Funding
Conditions”):
     (i) the Issuer shall have delivered (or caused to be delivered) to the
Indenture Trustee and the Agent the related Schedule of Additional Receivables
along with the applicable Funding Notice and Bill of Sale pursuant to the
Receivables Purchase Agreement;
     (ii) as of such Funding Date, neither the Seller nor the Issuer shall
(A) be insolvent, (B) be made insolvent by the transfer of the related
Receivables or (C) have reason to believe that its insolvency is imminent;
     (iii) the Funding Period shall not have terminated;
     (iv) as of such Funding Date (after giving effect to the transfer of the
related Additional Receivables on such Funding Date), the Collateral Coverage
Requirement shall be satisfied;
     (v) each of the representations and warranties made by the Seller under the
Receivables Purchase Agreement with respect to the related Receivables shall be
true and correct in all material respects as of such Funding Date (or, as of the
date of conveyance of the related Additional Receivable with respect to the
representations and warranties set forth in Sections 6.01(r)(iv), (v), (x) and
(xi) of the Receivables Purchase Agreement) with the same effect as if then made
and each of the Seller and the Issuer shall have performed all obligations to be
performed by it under the Transaction Documents on or prior to such Funding
Date;
     (vi) the Seller or the Issuer shall have taken any action requested by the
Indenture Trustee or the Noteholders required to maintain the ownership interest
of the Issuer and the first priority lien of the Indenture Trustee in the Trust
Estate;
     (vii) all conditions precedent to the transfer of the related Additional
Receivable pursuant to the Receivables Purchase Agreement shall have been
fulfilled as of such Funding Date;
     (viii) if any Additional Note Balance is being purchased in respect of such
Funding Date, the conditions precedent to the Note Purchasers’ purchase of
Additional

64



--------------------------------------------------------------------------------



 



Note Balance set forth in Section 3.01 of the Note Purchase Agreement shall have
been fulfilled as of such Funding Date;
     (ix) sufficient funds are on deposit in the Funding Account (including,
without limitation, proceeds of purchase by Noteholders of Additional Note
Balances) to pay the full Cash Purchase Price with respect to such Additional
Receivable;
     (x) the Indenture Trustee has received confirmation from the Verification
Agent that the verification procedures have been performed in accordance with
the Verification Agent letter to the satisfaction of the Verification Agent;
     (xi) commencing with the first Funding Date after the Initial Funding Date,
an amount equal to not less than the Expense Reserve is on deposit in the
Reimbursement Account (after taking into account the purchase of such Additional
Receivable);
     (xii) the Note Principal Balance is equal to or less than the Maximum Note
Balance, after taking into account the purchase of such Additional Receivable;
     (xiii) a Funding Interruption Event shall not have occurred and be
continuing;
     (xiv) the Additional Receivable does not relate to a Securitization Trust
for which a Securitization Termination Event has occurred and such event has not
been waived by the Agent and the Required Noteholders; and
     (xv) after giving effect to such funding, an amount at least equal to the
Required Reserve Amount is on deposit in the Reserve Account.
ARTICLE VIII
SUPPLEMENTAL INDENTURES; AMENDMENTS
     Section 8.01. Supplemental Indentures or Amendments Without Consent of
Noteholders.
     Without the consent of the Noteholders but with the consent of the Agent
and Option One (for so long as it holds any interest in the trust), the Issuer
and the Indenture Trustee, at any time and from time to time, may enter into one
or more indentures supplemental hereto, or one or more amendments hereto or to
the Notes or the Receivables Purchase Agreement, for any of the following
purposes:
     (1) to convey, transfer, assign, mortgage or pledge any property to the
Indenture Trustee;
     (2) to correct any manifestly incorrect description, or amplify the
description, of any property subject to the lien of this Indenture;

65



--------------------------------------------------------------------------------



 



     (3) to modify the Indenture or the Receivables Purchase Agreement as
required by, or made necessary by any change in, applicable law; or
     (4) to correct any mistake or typographical error or cure any ambiguity, or
to cure, correct or supplement any defective or inconsistent provision herein or
in the Notes or the Receivables Purchase Agreement.
     No such supplemental indenture or amendment shall be effective unless
(i) the Issuer obtains a Tax Opinion and obtains an Opinion of Counsel to the
effect that such supplemental indenture or amendment would not cause the Notes
to be characterized other than as indebtedness for federal income tax purposes
or cause the Notes to be deemed to have been exchanged for a new debt instrument
pursuant to Treasury Regulation §1.1001-3, and furnishes each such Opinion of
Counsel to the Indenture Trustee in connection therewith, and (ii) with respect
to the clauses (1), (3) and (4) above, the party requesting such supplemental
indenture or amendment furnishes to the Indenture Trustee and the Issuer an
Opinion of Counsel that, such action will not adversely affect the interests of
Noteholders under this Indenture in any material way.
     Section 8.02. Supplemental Indentures With Consent of Noteholders.
     With the consent of the Noteholders of not less than 66 2/3% in aggregate
Note Principal Balance of the Outstanding Notes materially affected thereby and
Option One (for so long as it holds any interest in the trust), the Issuer and
the Indenture Trustee may enter into one or more indentures supplemental hereto,
or one or more amendments hereto or to the Notes or the Receivables Purchase
Agreement, for the purpose of adding any provisions hereto or thereto, changing
in any manner or eliminating any of the provisions hereof or thereof, modifying
in any manner the rights of the Noteholders hereunder or thereunder or
evidencing and providing for the acceptance of appointment by a successor
Indenture Trustee or Servicer; provided that no such supplemental indenture or
amendment shall be effective unless the Issuer obtains a Tax Opinion and obtains
an Opinion of Counsel to the effect that such supplemental indenture or
amendment would not cause the Notes to be characterized other than as
indebtedness for federal income tax purposes or cause the Notes to be deemed to
have been exchanged for a new debt instrument pursuant to Treasury Regulation
§1.1001-3 and, furnishes each such Opinion of Counsel to the Indenture Trustee
in connection therewith; and provided, further, that no such supplemental
indenture or amendment shall, without the consent of the Noteholders of 100% in
aggregate Note Principal Balance of the Outstanding Notes affected thereby,
     (1) change the Maturity Date or the Payment Date of any principal, interest
or other amount on any Note, or reduce the Note Principal Balance thereof or the
Floating Rate thereon, or authorize the Indenture Trustee to agree to delay the
timing of, or reduce the payments to be made on or in respect of, the
Receivables except as provided herein or in the Receivables Purchase Agreement,
or change the coin or currency in which the principal of any Note or interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the Maturity Date thereof;

66



--------------------------------------------------------------------------------



 



     (2) reduce the percentage of the then aggregate Note Principal Balance of
the Outstanding Notes, the consent of whose Noteholders is required for any such
supplemental indenture or amendment, or the consent of whose Noteholders is
required for any waiver of defaults hereunder and their consequences provided
for in this Indenture, or for any other reason under this Indenture (including
for actions taken by the Indenture Trustee pursuant to Section 5.01(a) hereof);
     (3) change any obligation of the Issuer to maintain an office or agency in
the places and for the purposes specified in Section 9.01;
     (4) except as otherwise expressly provided in this Indenture, deprive any
Noteholder of the benefit of a first priority security interest in the Trust
Estate as provided in this Indenture;
     (5) modify Section 2.10;
     (6) change the Discount Factor or the Scheduled Termination Date; or
     (7) release from the lien of the Indenture (except as specifically
permitted hereby on the date of execution hereof) all or any part of the Trust
Estate.
     It shall not be necessary for the consent of the Noteholders under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such consent shall approve the substance thereof.
     Section 8.03. Delivery of Supplements and Amendments.
     Promptly after the execution by the Issuer and the Indenture Trustee of any
supplemental indenture or amendment pursuant to the provisions hereof, the
Indenture Trustee, at the expense of the Issuer payable out of the Trust Estate
pursuant to Section 5.04, shall furnish a notice setting forth in general terms
the substance of such supplemental indenture or amendment to each Noteholder at
the address for such Noteholder set forth in the Note Register.
     Section 8.04. Execution of Supplemental Indentures, etc.
     In executing, or accepting the additional trusts created by, any
supplemental indenture or amendment permitted by this Article VIII or in
accepting the modifications thereby of the trusts created by this Indenture, the
Indenture Trustee shall be entitled to receive, at the Issuer’s expense payable
out of the Trust Estate pursuant to Section 5.04, and shall be fully protected
in relying upon, an Opinion of Counsel stating that the execution of such
supplemental indenture, amendment or modification is authorized or permitted by
this Indenture. The Indenture Trustee may, but shall not be obligated to, enter
into any such supplemental indenture or amendment or consent to any such
modification which affects the Indenture Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

67



--------------------------------------------------------------------------------



 



ARTICLE IX
COVENANTS; WARRANTIES
     Section 9.01. Maintenance of Office or Agency.
     The Issuer shall maintain or cause to be maintained an office or agency in
the continental United States where notices and demands to or upon the Issuer in
respect of the Notes and this Indenture may be served. The Issuer shall give
prompt written notice to the Indenture Trustee and the Noteholders of the
location, and any change in the location, of such office or agency.
     The Issuer may also from time to time designate one or more other offices
or agencies outside the United States where the Notes may be presented or
surrendered for any or all such purposes and may from time to time rescind such
designations; provided, however, that no such designation or rescission shall in
any manner relieve the Issuer of its obligation to maintain an office or agency
in accordance with the requirements set forth in the preceding paragraph. The
Issuer shall give prompt written notice to the Indenture Trustee, Noteholders of
any such designation or rescission and of any change in the location of such
office or agency.
     Section 9.02. Existence.
     Subject to Section 9.08, the Issuer will keep in full effect its existence,
rights and franchises under the laws of its jurisdiction of organization, and
the existence, rights and franchises (if any) of the Issuer under the laws of
its jurisdiction of organization.
     Section 9.03. Payment of Taxes and Other Claims.
     The Issuer shall pay or discharge or cause to be paid or discharged, before
the same shall become delinquent, all taxes, assessments and governmental
charges levied or imposed upon the Issuer or upon the income, profits or
property of the Issuer, or shown to be due on the tax returns filed by the
Issuer, except any such taxes, assessments, governmental charges or claims which
the Issuer is in good faith contesting in appropriate proceedings and with
respect to which reserves are established if required in accordance with GAAP,
provided, that such failure to pay or discharge will not cause a forfeiture of,
or a lien to encumber, any property included in the Trust Estate. The Indenture
Trustee is authorized to pay out of the Note Payment Account, prior to making
payments on the Notes, any such taxes, assessments, governmental charges or
claims which, if not paid, would cause a forfeiture of, or a lien to encumber,
any property included in the Trust Estate.
     Section 9.04. Validity of the Notes; Title to the Trust Estate; Lien.
     (a) The Issuer represents and warrants that the Issuer is duly authorized
under applicable law to create and issue the Notes, to execute and deliver this
Indenture, the other documents referred to herein to which it is a party and all
instruments included in the Trust Estate which it has executed and delivered,
and that all corporate action and governmental consents, authorizations and
approvals necessary or required therefor have been duly and effectively taken or
obtained. The Notes, when issued, will be, and this Indenture and such other

68



--------------------------------------------------------------------------------



 



documents are, valid and legally binding obligations of the Issuer enforceable
in accordance with their terms.
     (b) The Issuer represents and warrants that, immediately prior to its Grant
of the Trust Estate provided for herein, it was the sole owner of each
Receivable, free and clear of any pledge, lien, encumbrance or security
interest.
     (c) The Issuer represents and warrants that, upon the issuance of the
Notes, the Indenture Trustee has a valid and enforceable first priority security
interest in the Trust Estate, subject only to exceptions permitted hereby.
     (d) The Issuer represents and warrants that the Indenture is not required
to be qualified under the 1939 Act and that the Issuer is not required to be
registered as an “investment company” under the 1940 Act.
     Section 9.05. Protection of Trust Estate.
     The Issuer and, to the extent directed by the Issuer or the Majority
Noteholders, the Indenture Trustee shall execute and deliver all such amendments
and supplements hereto (subject to Sections 8.01 and 8.02) and all such
financing statements, continuation statements, instruments of further assurance
and other instruments, and shall take such other action necessary or advisable
to:
     (a) Grant more effectively all or any portion of the Trust Estate securing
the Notes;
     (b) maintain or preserve the lien (and the priority thereof) of this
Indenture or carry out more effectively the purposes hereof;
     (c) perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Indenture;
     (d) enforce any of the Receivables included in the Trust Estate; or
     (e) preserve and defend title to the Trust Estate securing the Notes and
the rights of the Indenture Trustee, and of the Noteholders, in the Trust Estate
against the claims of all Persons and parties.
     The Issuer hereby designates the Indenture Trustee and the Agent, its agent
and attorney-in-fact, to prepare and file any financing statement, continuation
statement or other instrument required pursuant to this Section 9.05; provided
that, subject to and consistent with Section 5.01, neither the Indenture Trustee
nor the Agent will be obligated to prepare or file any such statements or
instruments.
     Section 9.06. Nonconsolidation.
     The Issuer shall at all times:

69



--------------------------------------------------------------------------------



 



     (a) maintain separate records and books of account from any other person or
entity;
     (b) maintain separate bank accounts from any other person or entity;
     (c) maintain its assets in its own name and not commingle its assets with
those of any other person or entity;
     (d) conduct its own business in its own name;
     (e) maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other person or entity and not
have its assets listed on the financial statements of any other person or entity
(other than as required with respect to consolidated financial statements
prepared in accordance with generally accepted accounting principles, and with
respect to any consolidated or combined financial statements having appropriate
footnotes indicating that the Issuer is a separate legal entity);
     (f) pay its own liabilities and expenses only out of its own funds;
     (g) observe all corporate and other organizational formalities;
     (h) maintain an arm’s length relationship with each of its Affiliates;
     (i) pay the salaries of its employees, if any, out of its own funds;
     (j) maintain a sufficient number of employees or engage independent agents,
in each case to the extent reasonably required in light of its contemplated
business operations;
     (k) not guarantee, become obligated or pay for the debts of any other
entity or person;
     (l) not hold out its credit as being available to satisfy the obligations
of any other person or entity;
     (m) not pledge its assets for the benefit of any other party (except the
pledges set forth in this Indenture);
     (n) hold itself out as a separate entity;
     (o) correct any known misunderstanding regarding its separate identity; and
     (p) maintain adequate capital in light of its contemplated business
operations.
     Section 9.07. Negative Covenants.
     The Issuer shall not:
     (a) sell, transfer, exchange or otherwise dispose of any of the Collateral,
except as expressly permitted by this Indenture;

70



--------------------------------------------------------------------------------



 



     (b) dissolve or liquidate in whole or in part, except as provided herein
(it being understood that the payment or repurchase of Receivables does not
constitute a partial liquidation within the meaning of this provision);
     (c) engage, directly or indirectly, in any business other than that arising
out of the issue of the Notes, and the actions contemplated or required to be
performed under this Indenture or the Receivables Purchase Agreement;
     (d) incur, create or assume any indebtedness for borrowed money other than
the Notes;
     (e) make or permit to remain outstanding, any loan or advance to, or own or
acquire any stock or securities of, any Person other than the Receivables and
any other instruments constituting part of the Trust Estate, it being understood
that the Issuer’s purchase of Receivables does not constitute lending, making
advances or acquiring stock; or
     (f) voluntarily file a petition for bankruptcy, reorganization, assignment
for the benefit of creditors or similar proceeding.
     Section 9.08. Statement as to Compliance.
     The Issuer shall deliver to the Indenture Trustee, Agent and the
Noteholders, within 90 days after the end of each calendar year, an Officer’s
Certificate of the Issuer stating that (a), in the course of the performance by
the officer executing such Officer’s Certificate of such officer’s present
duties as an officer of the Issuer, such officer would normally obtain knowledge
or have made due inquiry as to the existence of any condition or event which
would constitute an Event of Default after notice or lapse of time or both and
that to the best of the officer’s knowledge, (b) the Issuer has fulfilled all of
its obligations under this Indenture in all material respects throughout such
year, or, if there has been a default in the fulfillment of any such obligation
in any material respect, specifying each such default known to such officer and
the nature and status thereof, and (c) no event has occurred and is continuing
which is, or after notice or lapse of time or both would become, an Event of
Default, or, if such an event has occurred and is continuing, specifying each
such event known to such officer and the nature and status thereof.
     Section 9.09. Issuer may Consolidate, Etc., only on Certain Terms.
     (a) The Issuer shall not consolidate or merge with or into any other Person
or convey or transfer the Trust Estate to any Person without the consent of
Noteholders with an aggregate Note Principal Balance of not less than 66 2/3% of
the aggregate Note Principal Balance of the Outstanding Notes and unless:
     (i) the Person (if other than the Issuer) formed by or surviving such
consolidation or merger or that acquires by conveyance or transfer the Trust
Estate (the “Successor Person”), shall be a Person organized and existing under
the laws of the United States of America or any State and shall have expressly
assumed, executed and delivered to the Indenture Trustee, the obligation (to the
same extent as the Issuer was so obligated) to make payments of principal,
interest and other amounts on all of the Notes

71



--------------------------------------------------------------------------------



 



and pay all amounts owned by the Issuer under this Indenture, and the obligation
to perform every covenant of this Indenture on the part of the Issuer to be
performed or observed, all as provided herein;
     (ii) immediately after giving effect to such transaction, no default or
Event of Default shall have occurred and be continuing;
     (iii) the Issuer shall have delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, conveyance or transfer comply with and satisfy all conditions precedent
relating to the transactions set forth in this Section 9.09;
     (iv) the Successor Person shall have delivered to the Indenture Trustee an
Officer’s Certificate and an Opinion of Counsel each stating that, with respect
to a Successor Person that is a corporation, limited liability company,
partnership or trust, such Successor Person shall be duly organized, validly
existing and in good standing in the jurisdiction in which such Successor Person
is organized; that the Successor Person has sufficient power and authority to
assume the obligations set forth in clause (i) above and to execute and deliver
an indenture supplemental hereto for the purpose of assuming such obligation;
that the Successor Person has duly authorized the execution, delivery and
performance of an indenture supplemental hereto for the purpose of assuming such
obligations; and that such supplemental indenture is a valid, legal and binding
obligation of the Successor Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency and other laws affecting
the enforcement of creditor’s rights generally and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law); and that, immediately following the event which causes the
Successor Person to become the Successor Person, (A) the Successor Person has
good and marketable title, free and clear of any lien, security interest or
charge other than the lien and security interest of this Indenture and any other
lien permitted hereby, to the Collateral and (B) the Indenture Trustee continues
to have a perfected first priority security interest in the Collateral.
     (b) Upon any consolidation or merger, or any conveyance or transfer of the
Trust Estate securing the Notes, the Successor Person shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer under
this Indenture with the same effect as if such Successor Person had been named
as the Issuer herein. In the event of any such conveyance or transfer of the
Trust Estate permitted by this Section 9.09, the Person named as the “Issuer” in
the first paragraph of this Indenture, or any successor that shall theretofore
have become such in the manner prescribed in this Article and that has
thereafter effected such a conveyance or transfer, may be dissolved, wound-up
and liquidated at any time thereafter, and such Person thereafter shall be
released from its liabilities as obligor and maker on all of the then
Outstanding Notes and from its obligations under this Indenture.

72



--------------------------------------------------------------------------------



 



     Section 9.10. Purchase of Notes.
     The Issuer may reacquire Notes, in its discretion, by open market purchases
in privately negotiated transactions or otherwise.
     Section 9.11. Indemnification.
          (a) Without limiting any other rights that an Indemnified Party may
have hereunder or under applicable law, the Issuer hereby agrees to indemnify
each Indemnified Party (as defined below) from and against any and all
Indemnified Amounts (as defined below), excluding, however, Indemnified Amounts
to the extent resulting from gross negligence or willful misconduct on the part
of such Indemnified Party. To the extent that the foregoing undertaking to
indemnify the Indemnified Parties may be unenforceable because it is violative
of any law or public policy, the Issuer nevertheless shall pay such amounts as
may be permitted under applicable law to satisfy its indemnification obligations
hereunder to the fullest extent permissible under applicable law.
Without limiting or being limited by the foregoing, the Issuer shall pay in
accordance with Section 2.10(c) to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from:

  (i)   a breach of any representation or warranty made by the Issuer under or
in connection with this Indenture or any other Transaction Document; or     (ii)
  the failure by the Issuer to comply with any term, provision or covenant
contained in this Indenture or any other Transaction Document; or     (iii)  
any information prepared by and furnished or to be furnished by any of the
Issuer or the Seller or any of their Affiliates pursuant to or in connection
with the transactions contemplated hereby including, without limitation, such
written information as may have been and may be furnished in connection with any
due diligence investigation with respect to the business, operations, financial
condition of the Issuer, the Seller, any of their Affiliates or with respect to
the Receivables, to the extent such information contains any untrue statement or
alleged untrue statement of material fact.

          (b) Any Indemnified Amounts subject to the indemnification provisions
of this Section 9.11 shall be paid to the Indemnified Party within 20 Business
Days following demand therefor; provided that, prior to an Event of Default,
amounts payable under this Section 9.11 shall only be payable on Payment Dates
pursuant to Section 2.10(c). “Indemnified Party” means any of the Indenture
Trustee, the Owner Trustee, the Securities Intermediary, the Agent and the
Secured Parties and their officers, employees, directors, attorneys,
consultants, agents and successors or assigns. “Indemnified Amounts” means any
and all claims, losses, liabilities,

73



--------------------------------------------------------------------------------



 



obligations, damages, penalties, actions, judgments, suits, and related
reasonable costs and reasonable expenses of any nature whatsoever, including
reasonable attorneys’ fees and disbursements, imposed on, incurred by or
asserted against an Indemnified Party with respect to this Indenture or any
other Transaction Document.
          (c) Promptly after an Indemnified Party shall have been served with
the summons or other first legal process or shall have received written notice
of the threat of a claim in respect of which an indemnity may be claimed against
the Issuer under this Section 9.11, the Indemnified Party shall notify the
Issuer in writing of the service of such summons, other legal process or written
notice, giving information therein as to the nature and basis of the claim, but
failure so to notify the Issuer shall not relieve the Issuer from any liability
which it may have hereunder or otherwise except to the extent that the Issuer is
prejudiced by such failure so to notify the Issuer. The Issuer will be entitled,
at its own expense, to participate in the defense of any such claim or action
and to assume the defense thereof, with counsel reasonably satisfactory to such
Indemnified Party, unless the defendants in any such action include both the
Indemnified Party and the Issuer, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Issuer, or one or more Indemnified Parties, and which in the reasonable opinion
of such counsel are sufficient to create a conflict of interest for the same
counsel to represent both the Issuer and such Indemnified Party. Each
Indemnified Party shall cooperate with the Issuer in the defense of any such
action or claim. The Issuer shall not, without the prior written consent of the
Indemnified Party which consent shall not be unreasonably withheld or delayed,
effect any settlement of any pending or threatened proceeding in respect of
which any Indemnified Party is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
on claims that are the subject matter of such proceeding or threatened
proceeding.
ARTICLE X
AGENT
     Section 10.01. Appointment. Each Noteholder, by its acceptance of a Note or
a beneficial interest in a Note, hereby irrevocably appoints and authorizes the
Agent to perform the duties of the Agent as set forth in this Indenture
including: (i) to receive on behalf of each Noteholder any payment of principal
of or interest on the Notes outstanding hereunder and all other amounts accrued
hereunder for the account of the Noteholders and paid to the Agent, and to
distribute promptly to each Noteholder its Percentage Interest of all payments
so received and (ii) to distribute to each Noteholder copies of all material
notices (including any Funding Notice delivered in accordance with the Note
Purchase Agreement) and agreements received by the Agent and not required to be
delivered to each Noteholder pursuant to the terms of this Indenture, provided
that the Agent shall not have any liability to the Noteholders for the Agent’s
inadvertent failure to distribute any such notices or agreements to the
Noteholders and (iii) subject to Section 10.03 of this Indenture, to take such
action as the Agent deems appropriate on its behalf to administer the Notes and
the other Transaction Documents and to exercise such other powers delegated to
the Agent by the terms hereof or the other Transaction Documents

74



--------------------------------------------------------------------------------



 



(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Indenture and the other
Transaction Documents (including, without limitation, enforcement or collection
of the Notes), the Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Noteholders, and such instructions of the Majority
Noteholders shall be binding upon all Noteholders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action
which, in the reasonable opinion of the Agent, exposes the Agent to liability or
which is contrary to this Indenture or any other Transaction Document or
applicable law.
     Section 10.02. Nature of Duties. The Agent shall have no duties or
responsibilities except those expressly set forth in this Indenture or in the
other Transaction Documents. The duties of the Agent shall be mechanical and
administrative in nature. The Agent shall not have by reason of this Indenture
or any Transaction Document a fiduciary relationship in respect of any
Noteholder. Nothing in this Indenture or any of the Transaction Documents,
express or implied, is intended to or shall be construed to impose upon the
Agent any obligations in respect of this Indenture or any of the other
Transaction Documents except as expressly set forth herein or therein. Each
Noteholder shall make its own independent investigation of the financial
condition and affairs of the Issuer in connection with the advancing Additional
Note Balance pursuant to the Note Purchase Agreement and shall make its own
appraisal of the creditworthiness of the Issuer and the value of the Collateral,
and the Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Noteholder with any credit or other information
with respect thereto, whether coming into its possession before the advance of
the Initial Note Balance hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Noteholder, the Agent shall provide to
such Noteholder any documents or reports delivered to the Agent by the Issuer
pursuant to the terms of this Indenture or any other Transaction Document. The
Agent shall obtain the approval of the Majority Noteholders prior to taking any
of the following actions: (i) the giving of notice or waiving of a Funding
Termination Event, (ii) the waiving of a Securitization Termination Event or
(iii) the delivery of notice or waiving of an Event of Default. If the Agent
seeks the consent or approval of the Majority Noteholders to the taking or
refraining from taking any action hereunder, the Agent shall send notice thereof
to each Noteholder. The Agent shall promptly notify each Noteholder any time
that the Majority Noteholders have instructed the Agent to act or refrain from
acting pursuant hereto.
     Section 10.03. Rights, Exculpation, Etc. The Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Indenture or the
other Transaction Documents unless such action or inaction shall constitute
gross negligence or willful misconduct on the part of the Agent or its
directors, officers, agents or employees. Without limiting the generality of the
foregoing, the Agent (i) may treat the payee of any Note as the holder thereof
until the Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 10.08 hereof, signed by such payee and in form satisfactory
to the Agent; (ii) may consult with legal counsel (including, without
limitation,

75



--------------------------------------------------------------------------------



 



counsel to the Agent or counsel to the Issuer), independent public accountants,
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel or experts; (iii) makes no warranty or representation to any Noteholder
and shall not be responsible to any Noteholder for any statements, certificates,
warranties or representations made in or in connection with this Indenture or
the other Transaction Documents; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Indenture or the other Transaction Documents on the part of
any Person, the existence or possible existence of any default or Event of
Default, or to inspect the Collateral or other property (including, without
limitation, the books and records) of any Person; (v) shall not be responsible
to any Noteholder for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Indenture or the other Transaction
Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Indenture Trustee’s Lien thereon, or
any certificate prepared by the Issuer in connection therewith, nor shall the
Agent be responsible or liable to the Noteholders for any failure to monitor or
maintain any portion of the Collateral. The Agent shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to
Section 2.10, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Noteholder to
whom payment was due but not made, shall be to recover from other Noteholders
any payment in excess of the amount which they are determined to be entitled.
The Agent may at any time request instructions from the Noteholders with respect
to any actions or approvals which by the terms of this Indenture or of any of
the other Transaction Document the Agent is permitted or required to take or to
grant, and if such instructions are promptly requested, the Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval under any of the other Transaction Documents until it shall have
received such instructions from the Majority Noteholders. Without limiting the
foregoing, no Noteholder shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting under this
Indenture, the Notes or any of the other Transaction Documents in accordance
with the instructions of the Majority Noteholders.
     Section 10.04. Reliance. The Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Indenture or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.
     Section 10.05. Indemnification. To the extent that the Agent is not
reimbursed and indemnified by the Issuer, the Noteholders will reimburse and
indemnify the Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against the Agent in any way relating to or arising out
of this Indenture or any of the other Transaction Documents or any action taken
or omitted by the Agent under this Indenture or any of the other Transaction
Documents, in proportion to each Noteholder’s Percentage Interest, including,
without limitation, advances and disbursements

76



--------------------------------------------------------------------------------



 



made pursuant to Section 10.08; provided, however, that no Noteholder shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
for which there has been a final judicial determination that such resulted from
the Agent’s gross negligence or willful misconduct. The obligations of the
Noteholders under this Section 10.05 shall survive the payment in full of the
Notes and the termination of this Indenture.
     Section 10.06. Agent Individually. With respect to its Percentage Interest
of the Commitment under the Note Purchase Agreement, the advances made by it and
the Notes issued to or held by it, the Agent shall have and may exercise the
same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Noteholder or
holder of a Note. The terms “Noteholders” or “Majority Noteholders” or any
similar terms shall, unless the context clearly otherwise indicates, include the
Agent in its individual capacity as a Noteholder or one of the Majority
Noteholders. The term “Agent” shall mean the Agent solely in its individual
capacity as the Agent hereunder. The Agent and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Issuer as if it were not acting as an Agent pursuant
hereto without any duty to account to the Noteholders.
     Section 10.07. Successor Agent.
     (a) The Agent may resign from the performance of all its functions and
duties hereunder and under the other Transaction Documents at any time by giving
at least thirty (30) Business Days’ prior written notice to the Issuer and each
Noteholder. Such resignation shall take effect upon the acceptance by a
successor Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.
     (b) Upon any such notice of resignation, the Majority Noteholders shall
appoint a successor Agent (or, in the event that the Agent’s Percentage Interest
is less than fifty-one percent, the Noteholders may appoint a successor Agent)
who, in the absence of a continuing Event of Default, shall be reasonably
satisfactory to the Issuer. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Indenture and the other Transaction Documents. After the
Agent’s resignation hereunder as the Agent, the provisions of this Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Indenture and the other Transaction Documents.
     (c) If a successor Agent shall not have been so appointed within said
thirty (30) Business Day period, the retiring Agent shall then appoint a
successor Agent who, if an Event of Default is not continuing, shall be
reasonably satisfactory to the Issuer, who shall serve as Agent until such time,
if any, as the Majority Noteholders appoint a successor Agent as provided above.

77



--------------------------------------------------------------------------------



 



     Section 10.08. Collateral Matters.
     (a) The Agent may from time to time, during the occurrence and continuance
of an Event of Default and with the consent of the Required Noteholders, make
such disbursements and advances (“Agent Advances”) which the Agent, in its sole
discretion, deems necessary or desirable to preserve or protect the Collateral
or any portion thereof, to enhance the likelihood or maximize the amount of
repayment by the Issuer of the Notes and other Issuer Obligations or to pay any
other amount chargeable to the Issuer pursuant to the terms of this Indenture,
including, without limitation, costs, fees and expenses as described in
Section 10.05. The Agent Advances shall be repayable on demand and be secured by
the Collateral. The Agent Advances shall not constitute advances on the Notes
but shall otherwise constitute Issuer Obligations hereunder. The Agent shall
notify each Noteholder and the Issuer in writing of each Agent Advance, which
notice shall include a description of the purpose of such Agent Advance. Without
limitation to its obligations pursuant to Section 10.05, each Noteholder agrees
that it shall make available to the Agent, upon the Agent’s demand, in U.S.
dollars in immediately available funds, the amount equal to such Noteholder’s
Percentage Interest of such Agent Advance. If such funds are not made available
to the Agent by such Noteholder, the Agent shall be entitled to recover such
funds on demand from such Noteholder, together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to the
Agent, at the Reference Rate.
     (b) The Agent shall have no obligation whatsoever to any Noteholders to
assure that the Collateral exists or is owned by the Issuer or is cared for,
protected or insured or has been encumbered or that the Lien granted to the
Indenture Trustee pursuant to this Indenture has been properly or sufficiently
or lawfully created, perfected, protected or enforced or is entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Agent in this
Section 10.08 or in any of the other Transaction Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, unless specified to the contrary herein, the Agent may act in
any manner it may deem appropriate, in its sole discretion, given the Agent’s
own interest in the Collateral as one of the Noteholders and that the Agent
shall have no duty or liability whatsoever to any other Noteholder.
ARTICLE XI
MISCELLANEOUS
     Section 11.01. Execution Counterparts.
     This instrument may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

78



--------------------------------------------------------------------------------



 



     Section 11.02. Compliance Certificates and Opinions, etc.
     Upon any application or request by the Issuer to the Indenture Trustee to
take any action under any provision of this Indenture, the Issuer shall furnish
to the Indenture Trustee an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with.
     Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
     (i) a statement that each signatory of such certificate or opinion has read
or has caused to be read such covenant or condition and the definitions herein
relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (iii) a statement that, in the opinion of each such signatory, such
signatory has made such examination or investigation as is necessary to enable
such signatory to express an informed opinion as to whether or not such covenant
or condition has been complied with; and
     (iv) a statement as to whether, in the opinion of each such signatory, such
condition or covenant has been complied with.
     Section 11.03. Form of Documents Delivered to Indenture Trustee.
     In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
     Any certificate or opinion of an Authorized Officer of the Issuer may be
based, insofar as it relates to legal matters, upon a certificate or opinion of,
or representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any such certificate of an Authorized Officer or Opinion of Counsel
may be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Issuer, stating
that the information with respect to such factual matters is in the possession
of the Issuer, unless such counsel knows, or in the exercise of reasonable care
should know, that the certificate or opinion or representations with respect to
such matters are erroneous.

79



--------------------------------------------------------------------------------



 



     Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
     Whenever in this Indenture, in connection with any application or
certificate or report to the Indenture Trustee, it is provided that any Person
shall deliver any document as a condition of the granting of such application,
or as evidence of such Person’s compliance with any term hereof, it is intended
that the truth and accuracy, at the time of the granting of such application or
at the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of such Person to have such application granted or to the
sufficiency of such certificate or report. The foregoing shall not, however, be
construed to affect the Indenture Trustee’s right to rely upon the truth and
accuracy of any statement or opinion contained in any such document as provided
in Article V.
     Section 11.04. Acts of Noteholders.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given or taken by Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Noteholders in person or by agents duly appointed
in writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the
Indenture Trustee, and, where it is hereby expressly required, to the Issuer.
Such instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Noteholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Indenture and (subject to Section 5.01) conclusive in favor of
the Indenture Trustee and the Issuer, if made in the manner provided in this
Section. With respect to authorization to be given or taken by Noteholders, the
Indenture Trustee shall be authorized to follow the written directions or the
vote of the Majority Noteholders, unless any greater or lesser percentage is
required by the terms hereunder.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved in any manner that the Indenture Trustee deems
sufficient.
     (c) The Note Principal Balance and serial numbers of Notes held by any
Person, and the date of holding the same, shall be proved by the Note Register.
     (d) Any request, demand, authorization, direction, notice, consent,
election, declaration, waiver or other act of any Noteholder shall bind every
future Noteholder of the same Note and the Noteholder of every Note issued upon
the transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, suffered or omitted to be done by the Indenture Trustee or the
Issuer in reliance thereon, whether or not notation of such action is made upon
such Note.

80



--------------------------------------------------------------------------------



 



     Section 11.05. Computation of Percentage of Noteholders.
     Whenever this Indenture states that any action may be taken by a specified
percentage of the Noteholders, such statement shall mean that such action may be
taken by the Noteholders of such specified percentage of the aggregate Note
Principal Balance of the Outstanding Notes.
     Section 11.06. Notice to the Indenture Trustee, the Issuer and Certain
Other Persons.
     Any communication provided for or permitted hereunder shall be in writing
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given if delivered by courier or mailed by first class mail, postage
prepaid, or if transmitted by telecopier and confirmed in a writing delivered or
mailed as aforesaid, to: (i) in the case of the Issuer, Option One Advance Trust
2007-ADV2, 3 Ada, Irvine, California 92618, Attention: Rod Smith, telecopy
number: (949) 790-7514, telephone number: (949) 790-8100 and (ii) in the case of
the Indenture Trustee, the Corporate Trust Office, or as to each such Person,
such other address or facsimile number as may hereafter be furnished by such
Person to the parties hereto in writing.
     Section 11.07. Notices to Noteholders; Notification Requirements and
Waiver.
     Where this Indenture provides for notice to Noteholders of any event, such
notice shall be sufficiently given if in writing and delivered by courier or
mailed by first-class mail, postage prepaid; to each Noteholder affected by such
event, at its address as it appears on the Note Register, not later than the
latest date, and not earlier than the earliest date, prescribed for the giving
of such notice. In any case where notice to Noteholders is given by mail,
neither the failure to mail such notice nor any defect in any notice so mailed
to any particular Noteholder shall affect the sufficiency of such notice with
respect to other Noteholders, and any notice that is delivered or mailed in the
manner herein provided shall conclusively be presumed to have been duly given.
     Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Indenture Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such a waiver.
     In case, by reason of the suspension of regular courier and mail service as
a result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Indenture Trustee shall be deemed to
be a sufficient giving of such notice.
     Section 11.08. Successors and Assigns.
     All covenants and agreements in this Indenture by the Issuer shall bind its
successors and permitted assigns, whether so expressed or not.

81



--------------------------------------------------------------------------------



 



     Section 11.09. Separability Clause.
     In case any provision of this Indenture or of the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall, to the extent permitted by law, not in any way be
affected or impaired thereby.
     Section 11.10. Governing Law.
     (a) THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     (b) Any action or proceeding against any of the parties hereto relating in
any way to this Indenture or any Note or the Trust Estate may be brought and
enforced in the courts of the State of New York sitting in the borough of
Manhattan or of the United States District Court for the Southern District of
New York and the Issuer irrevocably submits to the jurisdiction of each such
court in respect of any such action or proceeding. The Issuer hereby waives, to
the fullest extent permitted by law, any right to remove any such action or
proceeding by reason of improper venue or inconvenient forum.
     Section 11.11. Effect of Headings and Table of Contents.
     The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
     Section 11.12. Benefits of Indenture.
     Nothing in this Indenture or in the Notes, express or implied, shall give
to any Person, other than the parties hereto and their successors hereunder, the
Noteholders and any other party secured hereunder or named as a beneficiary of
any provision hereof, any benefit or any legal or equitable right, remedy or
claim under this Indenture.
     Section 11.13. Non-Recourse Obligation.
     Notwithstanding any other provision of this Indenture, the obligations of
the Issuer under this Indenture and the Notes are limited recourse obligations
of the Issuer, payable solely from the Collateral in accordance with the terms
of this Indenture.
     No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer on the Notes or under this Indenture (other than with
respect to Permitted Investments as to which such Person is the issuer) or any
certificate or other writing delivered in connection herewith or therewith,
against (i) any owner of an interest in the Issuer or (ii) any partner, owner,
beneficiary, agent, officer, director, employee, agent or Control Person of the
Indenture Trustee in its individual capacity, the Indenture Trustee in its
individual capacity, except as any such Person may have expressly agreed (it
being understood that the Indenture Trustee does not have any such obligations
in its individual capacity). It is understood that the foregoing provisions of

82



--------------------------------------------------------------------------------



 



this Section 11.13 shall not (i) prevent recourse to the Collateral for the sums
due or to become due under any security, instrument or agreement which is part
of the Collateral or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Notes or secured by this Indenture,
and the same shall continue until paid or discharged. It is further understood
that the foregoing provisions of this Section 11.13 shall not limit the right of
any person to name the Issuer as a party defendant in any action or suit or in
the exercise of any other remedy under the Notes or this Indenture, so long as
no judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such person or entity.
     Section 11.14. Inspection.
     The Issuer agrees that, on reasonable prior notice, it will permit any
representative of the Indenture Trustee, during the Issuer’s normal business
hours, to examine all the books of account, records, reports, and other papers
of the Issuer, to make copies and extracts therefrom, to cause such books to be
audited by independent certified public accountants, and to discuss the Issuer’s
affairs, finances and accounts relating to the Receivables with the Issuer’s
officers, employees, and independent certified public accountants, all at such
reasonable times and as often as may be reasonably requested. The Indenture
Trustee shall and shall cause its representatives to hold in confidence all such
information except to the extent disclosure may be required by law (and all
reasonable applications for confidential treatment are unavailing) or the
Indenture Trustee may reasonably determine that such disclosure is consistent
with its obligations hereunder.
     Section 11.15. Method of Payment.
     Except as otherwise provided in Section 2.10(b), all amounts payable or to
be remitted pursuant to this Indenture shall be paid or remitted or caused to be
paid or remitted in immediately available funds by wire transfer to an account
specified in writing by the recipient thereof.
     Section 11.16. No Recourse.
     It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust Company, not
individually or personally but solely as trustee of the Issuer, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
of binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Issuer under this Indenture or any other related documents.

83



--------------------------------------------------------------------------------



 



     Section 11.17. Noteholder Consent
     Whenever a Noteholder is requested to give any consent, approval or waiver
in its capacity as Noteholder, each Noteholder to which such request was made
shall respond to such request within two (2) Business Days; provided, that if a
response is not received by the party authorized to make such request pursuant
to the terms and provisions of the Transaction Documents (such party, the
“Requesting Party”) from a Noteholder to which such request was made within two
(2) Business Days, such request for consent, approval or waiver, as applicable,
with respect to each such Noteholder shall be deemed to have been rejected.

84



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Indenture to be duly executed, all as of the day and year first above
written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By: Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee         By:   /s/ Roseline K. Maney         Name:   Roseline K.
Maney        Title:   Vice President     

            WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Indenture Trustee
      By:           Name:           Title:        

          Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.
as Agent and Noteholder
      By:           Name:           Title:          

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Indenture to be duly executed, all as of the day and year first above
written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By: Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee         By:           Name:           Title:        

            WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Indenture Trustee
      By:   /s/ Jacqueline E. Kimball         Name:   Jacqueline E. Kimball     
  Title:   Vice President     

          Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.
as Agent and Noteholder
      By:           Name:           Title:          

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amended and
Restated Indenture to be duly executed, all as of the day and year first above
written.

            OPTION ONE ADVANCE TRUST 2007-ADV2
      By: Wilmington Trust Company, not in its individual capacity but solely as
Owner Trustee         By:           Name:           Title:      

            WELLS FARGO BANK, NATIONAL
ASSOCIATION
as Indenture Trustee
      By:           Name:           Title:        

          Consented to by:

GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.
as Agent and Noteholder
      By:   /s/ Dominic Obaditch         Name:   Dominic Obaditch       
Title:   Managing Director
Greenwich Capital Corporate Services, Inc.
as attorney-in-fact       

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



          DB STRUCTURED PRODUCTS, INC.
as Noteholder
      By:   /s/ GLENN MINKOFF         Name:   GLENN MINKOFF        Title:  
DIRECTOR        By:   /s/ John McCarthy         Name:   John McCarthy       
Title:   Authorized Signatory        THE CIT GROUP/BUSINESS CREDIT, INC.
as Noteholder
      By:           Name:           Title:          

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



          DB STRUCTURED PRODUCTS, INC. as Noteholder
      By:           Name:           Title:                 By:           Name:  
        Title:           THE CIT GROUP/BUSINESS CREDIT, INC. as Noteholder
      By:   /s/ Howard Trebach         Name:   Howard Trebach        Title:  
Vice President       

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



             
STATE OF DELAWARE
    )      
 
    )     ss.: COUNTY OF NEW CASTLE

     On this 17th day of January 2008, before me, the undersigned officer,
personally appeared ROSELINE K. MANEY , and acknowledged himself to me to be the
Vice President of Wilmington Trust Company, and that as such officer, being duly
authorized to do so pursuant to such entity’s by-laws or a resolution of its
board of directors, executed and acknowledged the foregoing instrument for the
purposes therein contained, by signing the name of such entity by himself or
herself as such officer as his or her free and voluntary act and deed and the
free and voluntary act and deed of said entity.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

     
 
  /s/ SUSANNE M. GULA
 
  Notary Public
 
   
 
  SUSANNE M. GULA
Notary Public — State of Delaware
My Comm. Expires Nov. 21, 2009
NOTARIAL SEAL
   

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



             
STATE OF Maryland
    )      
 
    )     : ss.:
COUNTY OF Howard
    )      

     On this 18th day of January, 2008, before me, the undersigned officer,
personally appeared Jacqueline E. Kimball and acknowledged himself to me to be
the Vice President of Wells Fargo Bank, National Association, and that as such
officer, being duly authorized to do so pursuant to such entity’s by-laws or a
resolution of its board of directors, executed and acknowledged the foregoing
instrument for the purposes therein contained, by signing the name of such
entity by himself or herself as such officer as his or her free and voluntary
act and deed and the free and voluntary act and deed of said entity.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

     
(SEAL) [c24485c2448511.gif]
  /s/ Sandra Titus       Notary Public        
NOTARIAL SEAL
   

Amended and Restated Indenture

 



--------------------------------------------------------------------------------



 



SCHEDULE I
LIST OF LOAN-LEVEL SECURITIZATION TRUSTS INCLUDED

I-5



--------------------------------------------------------------------------------



 



SCHEDULE I
LOAN LEVEL SECURITIZATION TRUSTS

                              Loan Level   PSA Investor       Servicer  
Delinquency   Requiring No.   Investor Name   Advances   Advance   Amendment  
250  
OOMC Series 2003-5

  Approved         251  
OOMC Series 2003-6

  Approved         254  
ABSC Series 2003-HE6

  Approved         257  
Merrill Lynch Series 2003-OPT1

  Approved   Approved     258  
ACE Series 2003-OP1

  Approved         261  
OOMC Loan Trust 2004-1

  Approved         262  
ABFC Series 2004-OPT1

  Approved         264  
OOMC Woodbridge Series 2004-1

  Approved         267  
ACE 2004-OP1 STEP SERV FEE

  Approved         269  
SABR Trust 2004-OP1 —STEP SF

  Approved   Approved     272  
BofA ABFC Series 2004-OPT2

  Approved         274  
OOMC Loan Trust Series 2004-2

  Approved         276  
BofA ABFC 2004-OPT3

  Approved         277  
Lehman SAIL 2004-4

  Approved         279  
ABSC Series 2004-HE3

  Approved   Approved     284  
ABFC 2004-OPT4

  Approved   Approved     287  
OOMC Loan Trust Series 2004-3

  Approved         288  
UBS MASTR Series 2004-OPT2

  Approved   Approved     289  
ABFC 2004-OPT5

  Approved   Approved     290  
Merrill Lynch Series 2004-OPT1

  Approved         292  
OOMLT 2005-1 STEP SERV FEE

  Approved         294  
Citigroup CMLTI 2005-OPT1

  Approved   Approved     297  
MASTR 2005-OPT1 STEP SERV FEE

  Approved   Approved     299  
CMLT 2005-OPT2 STEP SERV FEE

  Approved   Approved     324  
Lehman SAIL 2003-BC10 — STEP INV

  Approved         330  
Lehman SAIL 2004-8 STEP

  Approved         333  
Citigroup Mort Loan Trust 2004-OPT1 step

  Approved    Approved     334  
Barclays SABR Series 2004-OP2

  Approved   Approved     346  
Morgan Stanley 2004-OP1

  Approved   Approved     360  
Barclays SABR Series 2005-OP1

  Approved   Approved     361  
Lehman SAIL 2005-3

  Approved         369  
OOMLT 2005-2 STEP SERV FEE

  Approved         370  
SOUNDVIEW 2005-OPT1- PMI

  Approved         372  
Lehman SAIL 2005-5

  Approved         377  
Citigroup CMLTI 2005-OPT3

  Approved   Approved     380  
OOMLT 2005-3

  Approved         381  
ABSC 2005-HE6

  Approved   Approved     384  
JPMAC 2005-OPT1

  Approved   Approved     386  
Soundview 2005-OPT2

  Approved   Approved    

I-6



--------------------------------------------------------------------------------



 



                  391  
Citigroup CMLTI 2005-OPT4

  Approved         396  
Soundview 2005-OPT3

  Approved   Approved     397  
OOMLT 2005-4

  Approved         399  
NHELI 2005-HE1

  Approved         400  
ABFC 2005-OPT1

  Approved         401  
OOMLT 2005-5

  Approved         402  
SGMS 2005-OPT1

  Approved         406  
SOUNDVIEW 2005-OPT4

  Approved   Approved     412  
OOMLT 2006-1

  Approved         413  
SABR 2005-OP2

  Approved   Approved     414  
JPMAC 2005-OPT2

  Approved   Approved     416  
HSBC HASCO 2006-OPT1

  Approved         417  
Barclays SABR Series 2006-OP1

  Approved   Approved     420  
HSBC HASCO 2006-OPT2

  Approved         422  
Soundview 2006-OPT1

  Approved   Approved     423  
Carrington 2006-OPT1

  Approved         425  
HSBC HASCO 2006-OPT3

  Approved         428  
ABSC 2006-HE3

  Approved   Approved     429  
Soundview 2006-OPT2

  Approved   Approved     430  
Lehman SASCO 2006-OPT1

  Approved         432  
HSBC HASCO 2006-OPT4

  Approved         434  
ACE 2006-OP1

  Approved         435  
Soundview 2006-OPT3

  Approved   Approved     437  
Soundview 2006-OPT4

  Approved   Approved     440  
Soundview 2006-OPT5

  Approved   Approved     441  
OOMC Loan Trust Series 2006-2

  Approved         442  
ABSC 2006-HE5

  Approved   Approved     445  
ABFC 2006-OPT1

  Approved   Approved     449  
ABFC 2006-OPT2

  Approved   Approved     450  
OOMLT 2006-3

  Approved         551  
ACE 2006-OP2

  Approved         554  
ABFC 2006-OPT3

  Approved   Approved     558  
ABFC 2006-HE1

  Approved         559  
SGMS 2006-OPT2- Dual Cutoff

  Approved         565  
OOMLT 2007-01- Dual Cutoff

  Approved         566  
OOMC Loan Trust Series 2007-FXD1

  Approved         567  
HSBC HASCO 2007-OPT1

  Approved         569  
OOMC Loan Trust Series 2007-CP1

  Approved         571  
OOMC Loan Trust Series 2007-2

  Approved         574  
OOMC Loan Trust Series 2007-FXD2

  Approved         575  
OOMC Loan Trust Series 2007-3

  Approved         576  
OOMC Loan Trust Series 2007-HL1

  Approved         577  
OOMC Loan Trust Series 2007-4

  Approved         578  
OOMC Loan Trust Series 2007-5

  Approved         581  
Soundview 2007-OPT1

  Approved   Approved     582  
OOMC Loan Trust Series 2007-6

  Approved        

I-7



--------------------------------------------------------------------------------



 



                  583  
Soundview 2007-OPT2

  Approved         584  
Lehman SASCO 2007-TC1

  Approved         586  
Soundview 2007-OPT3

  Approved         587  
UBS MASTR Series 2007-HE2

  Approved         588  
Soundview 2007-OPT4

  Approved         589  
Soundview 2007-OPT5

  Approved         623  
Lehman Bros SASCO 1999-BC4

  Approved       Due 2/18 626  
OOMC Loan Trust 2000-A (FHLMC T023

  Approved   Approved   Due 2/18 630  
OOMC Series 2000-B

  Approved         640  
OOMC Loan Trust 2000-5

  Approved         642  
OOMC Loan Trust 2000-D

  Approved         645  
OOMC Loan Trust 2001-A (FHLMC T31)

  Approved         652  
OOMC Loan Trust 2001-B (FHLMC T032)

  Approved         654  
OOMC Loan Trust 2001-C (FHLMC T0)

  Approved         658  
OOMC Loan Trust 2001-D (FHLMC T036)

  Approved         666  
OOMC Loan Trust 2002-A -STEP SERV FEE

  Approved         669  
OOMC Loan Trust 2002-3 — STEP

  Approved         684  
ABFC Series 2002-OPT1

  Approved         687  
OOMC Series 2003-1

  Approved         688  
UBS — MASTR 2003-OPT1

  Approved   Approved     689  
OOMC Woodbridge 2003-1

  Approved         690  
OOMC Loan Trust 2003-2

  Approved         691  
OOMC Series 2003-3

  Approved         693  
OOMC Series 2003-4 StepSvcFee

  Approved         695  
OOMC Woodbridge Series 2003-2

  Approved         696  
ABFC Series 2003-OPT1
  Approved        

I-8



--------------------------------------------------------------------------------



 



SCHEDULE II
LIST OF POOL-LEVEL SECURITIZATION TRUSTS INCLUDED

I-9



--------------------------------------------------------------------------------



 



SCHEDULE II
POOL LEVEL SECURITIZATION TRUSTS

                              Pool Level     Investor         Delinquency   PSA
Requiring No.     Investor Name   Advances   Amendment     250    
OOMC Series 2003-5
  Approved       251    
OOMC Series 2003-6
  Approved       252    
Lehman SAIL 2003-BC11 Step Fee
  Approved   Due 2/18   255    
Lehman SAIL 2003-BC12
  Approved   Due 2/18   256    
Lehman SAIL 2003-BC13
  Approved   Due 2/18   258    
ACE Series 2003-OP1
  Approved       261    
OOMC Loan Trust 2004-1
  Approved       265    
Lehman SAIL 2004-2
  Approved   Due 2/18   267    
ACE 2004-OP1 STEP SERV FEE
  Approved       274    
OOMC Loan Trust Series 2004-2
  Approved       277    
Lehman SAIL 2004-4
  Approved       281    
Lehman SAIL 2004-6
  Approved   Due 2/18   282    
Lehman SAIL 2004-7
  Approved   Due 2/18   287    
OOMC Loan Trust Series 2004-3
  Approved       292    
OOMLT 2005-1 STEP SERV FEE
  Approved       310    
Lehman ARC 2002-BC8
  Approved   Due 2/18   317    
Lehman SAIL 2003-BC5
  Approved   Due 2/18   318    
Lehman SAIL 2003-BC6
  Approved   Due 2/18   319    
Lehman SAIL 2003-BC7
  Approved   Due 2/18   320    
Lehman SAIL 2003-BC8
  Approved   Due 2/18   321    
Lehman SAIL 2003-BC9
  Approved   Due 2/18   324    
Lehman SAIL 2003-BC10 - STEP INV
  Approved       330    
Lehman SAIL 2004-8 STEP
  Approved       336    
Lehman SASCO 2004-S3
  Approved   Due 2/18   345    
Lehman SAIL 2004-11
  Approved   Due 2/18   361    
Lehman SAIL 2005-3
  Approved       365    
ABFC Series 2005-HE1 STEP SF
  Approved       367    
Lehman SAIL 2005-4
  Approved   Due 2/18   369    
OOMLT 2005-2 STEP SERV FEE
  Approved       370    
SOUNDVIEW 2005-OPT1- PMI
  Approved       372    
Lehman SAIL 2005-5
  Approved       374    
Lehman SAIL 2005-6
  Approved   Due 2/18   380    
OOMLT 2005-3
  Approved       391    
Citigroup CMLTI 2005-OPT4
  Approved       393    
Lehman SASCO 2005-SC1
  Approved   Due 2/18   397    
OOMLT 2005-4
  Approved       399    
NHELI 2005-HE1
  Approved       401    
OOMLT 2005-5
  Approved       402    
SGMS 2005-OPT1
  Approved       405    
Lehman SASCO 2005-OPT1
  Approved   Due 2/18

I-10



--------------------------------------------------------------------------------



 



                    412    
OOMLT 2006-1
  Approved       416    
HSBC HASCO 2006-OPT1
  Approved       420    
HSBC HASCO 2006-OPT2
  Approved       423    
Carrington 2006-OPT1
  Approved       425    
HSBC HASCO 2006-OPT3
  Approved       430    
Lehman SASCO 2006-OPT1
  Approved       432    
HSBC HASCO 2006-OPT4
  Approved       434    
ACE 2006-OP1
  Approved       441    
OOMC Loan Trust Series 2006-2
  Approved       443    
Lehman SAIL 2006-BNC3
  Approved   Due 2/18   446    
Lehman SASCO 2006-BC2
  Approved   Due 2/18   448    
Merrill Lynch Series 2006-OPT1
  Approved       450    
OOMLT 2006-3
  Approved       551    
ACE 2006-OP2
  Approved       558    
ABFC 2006-HE1
  Approved       559    
SGMS 2006-OPT2- Dual Cutoff
  Approved       564    
Lehman SASCO 2006-BC6
  Approved   Due 2/18   565    
OOMLT 2007-01- Dual Cutoff
  Approved       566    
OOMC Loan Trust Series 2007-FXD1
  Approved       567    
HSBC HASCO 2007-OPT1
  Approved       568    
Lehman SASCO 2007-BC1
  Approved   Due 2/18   569    
OOMC Loan Trust Series 2007-CP1
  Approved       571    
OOMC Loan Trust Series 2007-2
  Approved       573    
Merrill Lynch Series 2007-HE2
  Approved       574    
OOMC Loan Trust Series 2007-FXD2
  Approved       575    
OOMC Loan Trust Series 2007-3
  Approved       576    
OOMC Loan Trust Series 2007-HL1
  Approved       577    
OOMC Loan Trust Series 2007-4
  Approved       578    
OOMC Loan Trust Series 2007-5
  Approved       579    
Lehman SASCO 2007-GEL2
  Approved   Due 2/18   582    
OOMC Loan Trust Series 2007-6
  Approved       584    
Lehman SASCO 2007-TC1
  Approved       623    
Lehman Bros SASCO 1999-BC4
  Approved   Due 2/18   625    
OOMC Series 1999-C
  Approved   Due 2/18   630    
OOMC Series 2000-B
  Approved       640    
OOMC Loan Trust 2000-5
  Approved       642    
OOMC Loan Trust 2000-D
  Approved       645    
OOMC Loan Trust 2001-A (FHLMC T31)
  Approved       652    
OOMC Loan Trust 2001-B (FHLMC T032 )
  Approved       654    
OOMC Loan Trust 2001-C (FHLMC T0 )
  Approved       658    
OOMC Loan Trust 2001-D (FHLMC T036)
  Approved       666    
OOMC Loan Trust 2002-A -STEP SERV FEE
  Approved       669    
OOMC Loan Trust 2002-3 -STEP
  Approved       680    
Lehman ARC Series 2002-BC6
  Approved   Due 2/18   682    
Morgan Stanley 2002-OP1
  Approved   Due 2/18   687    
OOMC Series 2003-1
  Approved    

I-11



--------------------------------------------------------------------------------



 



                    690    
OOMC Loan Trust 2003-2
  Approved       691    
OOMC Series 2003-3
  Approved       693    
OOMC Series 2003-4 StepSvcFee
  Approved    

I-12



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
MAXIMUM NOTE PRINCIPAL BALANCE SHOWN ON THE FACE HEREOF.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT WHO IS A QUALIFIED PURCHASER UNDER SECTION 3(C)(7) OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”) THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER WHO IS A
QUALIFIED PURCHASER UNDER SECTION 3(C)(7) OF THE 1940 ACT TO WHOM NOTICE IS
GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT
TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, IN EACH CASE IN
COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS.
EACH TRANSFEREE OF THIS NOTE SHALL PROVIDE THE INDENTURE TRUSTEE THE
CERTIFICATION REQUIRED IN SECTION 2.05(c) OF THE INDENTURE.

         
Maximum Note Balance:
  $    
Maximum Note Principal Balance:
  $    
Initial Percentage Interest:
    %  
No.
       

A-1



--------------------------------------------------------------------------------



 



Option One Advance Trust 2007-ADV2
ADVANCE RECEIVABLES BACKED NOTES, SERIES 2007-ADV2
           Option One Advance Trust 2007-ADV2, a Delaware statutory trust (the
“Issuer”), for value received, hereby promises to pay to                      
                                          , or registered assigns (the
“Noteholder”), the principal sum of
                                                             ($___) or so much
thereof as may be advanced and outstanding hereunder and to pay interest on such
principal sum or such part thereof as shall remain unpaid from time to time, at
the rate and at the times provided in the Indenture.
          Principal of this Note is payable on each Payment Date or such other
date as set forth in the Indenture in an amount equal to the result obtained by
multiplying (i) the Percentage Interest of this Note by (ii) the principal
amount distributed in respect of such Payment Date. The Outstanding Note
Principal Balance of this Note bears interest at the Floating Rate. On each
Payment Date amounts in respect of interest on this Note will be paid in an
amount equal to the result obtained by multiplying (i) the Percentage Interest
of this Note by (ii) the aggregate amount paid in respect of interest on the
Notes with respect to such Payment Date.
          Capitalized terms used but not defined herein have the meanings set
forth in the Amended and Restated Indenture (the “Indenture”), dated as of
January 18, 2008 between the Issuer and Wells Fargo Bank, National Association,
as Indenture Trustee (the “Indenture Trustee”).
          By its acceptance of this Note, each Noteholder covenants and agrees,
until the earlier of (a) the termination of the Funding Period and (b) the
Maturity Date, on each Funding Date to advance amounts in respect of Additional
Note Balance hereunder to the Issuer, subject to and in accordance with the
terms of the Indenture, the Receivables Purchase Agreement and the Note Purchase
Agreement.
          In the event of an advance of Additional Note Balance by the
Noteholders as provided in Section 2.01 of the Note Purchase Agreement, each
Noteholder shall, and is hereby authorized to, record on the schedule attached
to its Note the date and amount of any Additional Note Balance purchased by it,
and each repayment thereof; provided, that failure to make any such recordation
on such schedule or any error in such schedule shall not adversely affect any
Noteholder’s rights with respect to its Additional Note Balance and its right to
receive interest payments in respect of the Additional Note Balance held by such
Noteholder.
          Absent manifest error, the Note Principal Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee and the Issuer; provided, that failure by a
Noteholder to make such recordation on its Note or any error in such notation
shall not adversely affect any Noteholder’s rights with respect to its Note
Principal Balance and its right to receive principal and interest payments in
respect thereof.
          Reference is hereby made to the further provisions of this Note set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

A-2



--------------------------------------------------------------------------------



 



          The statements in the legend set forth above are an integral part of
the terms of this Note and by acceptance hereof each Holder of this Note agrees
to be subject to and bound by the terms and provisions set forth in such legend.
          Unless the certificate of authentication hereon shall have been
executed by an authorized officer of the Indenture Trustee, by manual signature,
this Note shall not entitle the Noteholder hereof to any benefit under the
Indenture or the Note Purchase Agreement and/or be valid for any purpose.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED WITHIN
THE STATE OF NEW YORK AND WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PROVISIONS THEREOF.

A-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer has caused this instrument to be
signed, manually or in facsimile, by its Authorized Officer, as of the date set
forth below.
Date: ___________, 2008

            OPTION ONE ADVANCE TRUST 2007-ADV2


By: Wilmington Trust Company, not in its
individual capacity but solely as Owner Trustee
      By:           Authorized Signatory             

INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is one of the Notes designated above and referred to in the
within-mentioned Indenture.
Date: __________, 2008

            WELLS FARGO BANK, NATIONAL
ASSOCIATION, not in its individual capacity but
solely as Indenture Trustee
      By:           Authorized Signatory           

A-4



--------------------------------------------------------------------------------



 



         

[Reverse Of Note]
          This Note is one of the duly authorized Notes of the Issuer,
designated as its Advance Receivables Backed Notes, Series 2007-ADV2 (herein
called the “Notes”), all issued under the Indenture. Reference is hereby made to
the Indenture and all indentures supplemental thereto, and the Note Purchase
Agreement for a statement of the respective rights and obligations thereunder of
the Issuer, the Indenture Trustee and the Holders of the Notes. To the extent
that any provision of this Note contradicts or is inconsistent with the
provisions of the Indenture or the Note Purchase Agreement, the provisions of
the Indenture or the Note Purchase Agreement, as applicable, shall control and
supersede such contradictory or inconsistent provision herein. The Notes are
subject to all terms of the Indenture and the Note Purchase Agreement.
          The principal of and interest on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture and
the Note Purchase Agreement.
          The entire unpaid principal amount of this Note shall be due and
payable on the Maturity Date or any Redemption Date in full in connection with a
Redemption in whole of the Notes pursuant to the Indenture. Notwithstanding the
foregoing, the entire unpaid principal amount of the Notes shall be due and
payable on the date on which an Event of Default shall have occurred and be
continuing and the Indenture Trustee, at the direction or upon the prior written
consent of the Majority Noteholders, has declared the Notes to be immediately
due and payable in the manner provided in the Indenture. All principal payments
on the Notes shall be made pro rata to the Holders of the Notes entitled
thereto.
          The Collateral secures this Note and all other Notes equally and
ratably without prejudice, priority or distinction between any Note and any
other Note. The Notes are non-recourse obligations of the Issuer and are limited
in right of payment to amounts available from the Collateral, as provided in the
Indenture. The Issuer shall not otherwise be liable for payments on the Notes,
and none of the owners, agents, officers, directors, employees, or successors or
assigns of the Issuer shall be personally liable for any amounts payable, or
performance due, under the Notes or the Indenture.
          Any installment of interest or principal on this Note shall be paid on
the applicable Payment Date or such other date as set forth in the Indenture, as
applicable, to the Person in whose name this Note (or one or more predecessor
Notes) is registered in the Note Register as of the close of business on the
related Record Date by wire transfer in immediately available funds to the
account specified in writing by the related Noteholder to the extent provided by
the Indenture and otherwise by check mailed to the Noteholder.
          Any reduction in the principal amount of this Note (or any one or more
predecessor Notes) effected by any payments made on any Payment Date shall be
binding upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any increase in the principal amount of this Note (or any
one or more predecessor Notes) effected by payments to the Issuer of Additional
Note Balances shall be binding upon the Issuer and shall inure to the benefit of
all

A-5



--------------------------------------------------------------------------------



 



future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted
hereon.
          As provided in the Indenture and subject to certain limitations set
forth therein, the transfer of this Note may be registered on the Note Register
upon surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same aggregate principal amount will be issued to the designated
transferee or transferees. No service charge will be charged for any
registration of transfer or exchange of this Note, but the Issuer may require
the Noteholder to pay a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any such registration of transfer
or exchange.
          Each Noteholder, by acceptance of a Note or a beneficial interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial interest
in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Exchange Act of the Indenture Trustee or Owner Trustee in its individual
capacity, any holder of a beneficial interest in the Issuer or the Indenture
Trustee or Owner Trustee or of any successor or assign of the Indenture Trustee
or Owner Trustee in its individual capacity, except as any such Person may have
expressly agreed and except that any such partner, owner or beneficiary shall be
fully liable, to the extent provided by applicable law, for any unpaid
consideration for stock, unpaid capital contribution or failure to pay any
installment or call owing to such entity.
          Each Noteholder, by acceptance of a Note or a beneficial interest in a
Note, covenants and agrees by accepting the benefits of the Indenture that such
Noteholder will not at any time institute against the Issuer, or join in any
institution against the Issuer of, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under any United States federal or state
bankruptcy or similar law in connection with any obligations relating to the
Notes or the Transaction Documents.
          The Issuer has entered into the Indenture and this Note is issued with
the intention that, for federal, state and local income, single business and
franchise tax purposes, the Notes will qualify as indebtedness of the Issuer
secured by the Collateral. Each Noteholder, by acceptance of a Note, agrees to
treat the Notes for federal, state and local income, single business and
franchise tax purposes as indebtedness of the Issuer.
          Prior to the due presentment for registration of transfer of this
Note, the Issuer, the Indenture Trustee and any agent of the Issuer or the
Indenture Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this

A-6



--------------------------------------------------------------------------------



 



Note be overdue, and none of the Issuer, the Indenture Trustee or any such agent
shall be affected by notice to the contrary.
          The Indenture permits, with certain exceptions as therein provided,
the amendment thereof and the modification of the rights and obligations of the
Issuer and the rights of the Holders of the Notes under the Indenture at any
time by the Issuer with the consent of the Majority Noteholders. The Indenture
also contains provisions permitting the Holders of Notes representing specified
Percentage Interests of the Outstanding Notes, on behalf of all of the
Noteholders, to waive compliance by the Issuer with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Note (or any one or more
predecessor Notes) shall be conclusive and binding upon such Holder and upon all
future Holders of this Note and of any Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof whether or not notation
of such consent or waiver is made upon this Note. The Indenture also permits the
Indenture Trustee to amend or waive certain terms and conditions set forth in
the Indenture without the consent of any Noteholder.
          The term “Issuer” as used in this Note includes any successor to the
Issuer under the Indenture.
          The Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations therein set forth.
          No reference herein to the Indenture and no provision of this Note or
of the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the times, place and rate, and in the coin or currency herein prescribed.
          Anything herein to the contrary notwithstanding, except as expressly
provided in the Transaction Documents, none of the Issuer in its individual
capacity, any owner of a beneficial interest in the Issuer, or any of their
respective partners, beneficiaries, agents, officers, directors, employees or
successors or assigns shall be personally liable for, nor shall recourse be had
to any of them for, the payment of principal of or interest on this Note or
performance of, or omission to perform, any of the covenants, obligations or
indemnifications contained in the Indenture. The Holder of this Note by its
acceptance hereof agrees that, except as expressly provided in the Transaction
Documents, in the case of an Event of Default under the Indenture, the Holder
shall have no claim against any of the foregoing for any deficiency, loss or
claim therefrom; provided, however, that nothing contained herein shall be taken
to prevent recourse to, and enforcement against, the assets of the Issuer for
any and all liabilities, obligations and undertakings contained in the Indenture
or in this Note.

A-7



--------------------------------------------------------------------------------



 



ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto: 
 
(name and address of assignee)
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints, attorney, to transfer said Note on the books kept for registration
thereof, with full power of substitution in the premises.
Dated:

         
 
  */    
 
       
 
       
Signature Guaranteed:
       
 
       
 
  */    
 
       

 

*/NOTICE:   The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.

A-8



--------------------------------------------------------------------------------



 



Schedule to Series 2007-ADV2 Note
dated as of January 18, 2008
of Option One Advance Trust 2007-ADV2

                      Amount of             Date of advance   advance of        
    of Additional   Additional Note   Percentage   Aggregate Note   Note
Principal Note Balance   Balance   Interest   Balance   Balance of Note        
     %        

A-9



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF NOTES TO QUALIFIED
INSTITUTIONAL BUYERS
[Date]
Wells Fargo Bank, National Association
Wells Fargo Center
Sixth and Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention: Corporate Trust Services — Option One Advance Trust 2007-ADV2
     Re: Option One Advance Trust 2007-ADV2, Advance Receivables Backed Notes,
Series 2007-ADV2 (the “Notes”)
Ladies and Gentlemen:
     This letter is delivered to you in connection with the transfer by
                               (the “Transferor”) to
                                                              (the “Transferee”)
of the Notes having an initial Note Principal Balance as of
[                                         ], of
$                                         . The Notes were issued pursuant to an
Amended and Restated Indenture, dated as of January 18, 2008 (the “Indenture”),
between Option One Advance Trust 2007-ADV2 as issuer and Wells Fargo Bank,
National Association as indenture trustee. All terms used herein and not
otherwise defined shall have the meanings set forth in the Indenture. The
Transferee hereby certifies, represents and warrants to you, as Note Registrar,
that:
     1. The Transferee is a “qualified institutional buyer” (a “Qualified
Institutional Buyer”) as that term is defined in Rule 144A (“Rule 144A”) under
the Securities Act of 1933, as amended, and has completed one of the forms of
certification to that effect attached hereto as Annex A and Annex B. The
Transferee is a “qualified purchaser” (a “Qualified Purchaser”) as defined in
Section 3(c)(7) of the Investment Company Act of 1940, as amended (the “1940
Act”). The Transferee is aware that the sale to it of the Notes is being made in
reliance on Rule 144A and Section 3(c)(7) of the 1940 Act. The Transferee is
acquiring the Notes for its own account or for the account of a Qualified
Institutional Buyer who is a Qualified Purchaser, and understands that such
Notes may be resold, pledged or transferred only (i) to a person reasonably
believed to be a Qualified Institutional Buyer and Qualified Purchaser that
purchases for its own account or for the account of a Qualified Institutional
Buyer and Qualified Purchaser to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A and Section 3(c)(7) of the 1940
Act, or (ii) pursuant to another exemption from registration under the
Securities Act.
     2. The Transferee understands that it may not sell or otherwise transfer
any Notes except in compliance with the provisions of the Indenture, which
provisions it has carefully reviewed, and that each Notes will bear the
following legend:

B-1



--------------------------------------------------------------------------------



 



THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.
     3. The Transferee represents to the Issuer and the Indenture Trustee that
either: (a) it is not, and is not purchasing on behalf of, as fiduciary of, or
with assets of, an employee benefit plan within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is subject to Part 4 of Title I of ERISA, or a plan within the meaning of
Section 4975 of the Internal Revenue Code of 1986; or (b)(i) the Notes are rated
investment grade or better as of the date of purchase, (ii) it believes that the
Notes are properly treated as indebtedness without substantial equity features
for purposes of the Section 2510.3-101 of the Department of Labor Regulations
and agrees to so treat such Notes and (iii) the acquisition and holding of the
Notes will not result in a violation of the prohibited transaction rules of
ERISA or Section 4975 of the Code.
     4. The Transferee has been furnished with all information regarding (a) the
Notes and distributions thereon, (b) the nature, performance and servicing of
the Receivables, (c) the Indenture and (d) any other matter related thereto,
that it has requested.

            Very truly yours,

(Transferor)
      By:           Name:           Title:        

B-2



--------------------------------------------------------------------------------



 



ANNEX 1 TO EXHIBIT B
QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A
[for Transferees other than Registered Investment Companies]
     The undersigned hereby certifies as follows to [name of Transferor] (the
“Transferor”) and [name of Note Registrar], as Note Registrar, with respect to
the Notes (the “Notes”) being transferred as described in the Transferee
Certificate to which this certification relates and to which this certification
is an Annex:
     1. As indicated below, the undersigned is the chief financial officer, a
person fulfilling an equivalent function, or other executive officer of the
entity purchasing the Notes (the “Transferee”).
     2. The Transferee is a “qualified institutional buyer” as that term is
defined in Rule l44A under the Securities Act of 1933 (“Rule 144A”) because
(i) the Transferee owned and/or invested on a discretionary basis $25,000,000 or
more in securities (other than the excluded securities referred to below) as of
the end of the Transferee’s most recent fiscal year (such amount being
calculated in accordance with Rule 144A) and (ii) the Transferee satisfies the
criteria in the category marked below.

  o   Corporation, etc. The Transferee is a corporation (other than a bank,
savings and loan association or similar institution), Massachusetts or similar
business trust, partnership, or any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986.     o   Bank. The Transferee (a) is a
national bank or a banking institution organized under the laws of any State,
U.S. territory or the District of Columbia, the business of which is
substantially confined to banking and is supervised by the State or territorial
banking commission or similar official or is a foreign bank or equivalent
institution, and (b) has an audited net worth of at least $25,000,000 as
demonstrated in its latest annual financial statements, a copy of which is
attached hereto, as of a date not more than 16 months preceding the date of sale
of the Note in the case of a U.S. bank, and not more than 18 months preceding
such date of sale for a foreign bank or equivalent institution.     o   Savings
and Loan. The Transferee (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a state or federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements, a
copy of which is attached hereto, as of a date not more than 16 months preceding
the date of sale of the Note in the case of a U.S. savings and loan association,
and not more than 18 months preceding such date of sale for a foreign savings
and loan association or equivalent institution.

B-3



--------------------------------------------------------------------------------



 



  o   Broker-dealer. The Transferee is a dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934.     o   Insurance Company.
The Transferee is an insurance company whose primary and predominant business
activity is the writing of insurance or the reinsuring of risks underwritten by
insurance companies and which is subject to supervision by the insurance
commissioner or a similar official or agency of a State, U.S. territory or the
District of Columbia.     o   State or Local Plan. The Transferee is a plan
established and maintained by a State, its political subdivisions, or any agency
or instrumentality of the State or its political subdivisions, for the benefit
of its employees.     o   ERISA Plan. The Transferee is an employee benefit plan
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended.     o   Investment Advisor. The Transferee is an investment
advisor registered under the Investment Advisers Act of 1940.     o   Other.
(Please supply a brief description of the entity and a cross-reference to the
paragraph and subparagraph under subsection (a)(1) of Rule 144A pursuant to
which it qualifies. Note that registered investment companies should complete
Annex B rather than this Annex A.)

     3. The term “securities” as used herein does not include (i) securities of
issuers that are affiliated with the Transferee, (ii) securities that are part
of an unsold allotment to or subscription by the Transferee, if the Transferee
is a dealer, (iii) bank deposit notes and certificates of deposit, (iv) loan
participations, (v) repurchase agreements, (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.
For purposes of determining the aggregate amount of securities owned and/or
invested on a discretionary basis by the Transferee, the Transferee did not
include any of the securities referred to in this paragraph.
     4. For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Transferee, the Transferee used
the cost of such securities to the Transferee, unless the Transferee reports its
securities holdings in its financial statements on the basis of their market
value, and no current information with respect to the cost of those securities
has been published, in which case the securities were valued at market. Further,
in determining such aggregate amount, the Transferee may have included
securities owned by subsidiaries of the Transferee, but only if such
subsidiaries are consolidated with the Transferee in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Transferee’s direction.
However, such securities were not included if the Transferee is a
majority-owned, consolidated subsidiary of another enterprise and the Transferee
is not itself a reporting company under the Securities Exchange Act of 1934.

B-4



--------------------------------------------------------------------------------



 



     5. The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Notes are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may in reliance on Rule 144A.

  o o   Will the Transferee be purchasing the Notes     Yes    No    only for
the Transferee’s own account?

     6. If the answer to the foregoing question is “no,” then in each case where
the Transferee is purchasing for an account other than its own, such account
belongs to a third party that is itself a “qualified institutional buyer” within
the meaning of Rule l44A, and the “qualified institutional buyer” status of such
third party has been established by the Transferee through one or more of the
appropriate methods contemplated by Rule 144A.
     7. The Transferee will notify each of the parties to which this
certification is made of any changes in the information and conclusions herein.
Until such notice is given, the Transferee’s purchase of the Notes will
constitute a reaffirmation of this certification as of the date of such
purchase. In addition, if the Transferee is a bank or savings and loan as
provided above, the Transferee agrees that it will furnish to such parties any
updated annual financial statements that become available on or before the date
of such purchase, promptly after they become available.

            Print Name of Transferee
      By:           Name:           Title:           Date: 

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MONTHLY SERVICER REPORT

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF PAYMENT DATE REPORT

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF FUNDING DATE REPORT

E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF TRUSTEE REPORT

F-1



--------------------------------------------------------------------------------



 



SCHEDULE A-1
SCHEDULE OF INITIAL RECEIVABLES
AVAILABLE UPON REQUEST

A-1-1